Execution Version




--------------------------------------------------------------------------------

Published CUSIP Number: 10536TAG3


REVOLVING CREDIT AGREEMENT
among
BRANDYWINE REALTY TRUST and
BRANDYWINE OPERATING PARTNERSHIP, L.P.,
as Borrowers
and
THE LENDERS IDENTIFIED HEREIN
and
BANK OF AMERICA, N.A.,
as Administrative Agent, Swing Lender and Issuing Lender
and
CITIBANK, N.A.,
as Syndication Agent, Swing Lender and Issuing Lender
and
CITIZENS BANK, N.A., PNC BANK, NATIONAL ASSOCIATION,
ROYAL BANK OF CANADA and THE BANK OF NEW YORK MELLON,
as Co-Documentation Agents
and
BANK OF MONTREAL, BARCLAYS BANK PLC, SUNTRUST BANK,
TD BANK, N.A., U.S. BANK NATIONAL ASSOCIATION and
WELLS FARGO BANK, N.A.,
as Senior Managing Agents
and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and CITIGROUP GLOBAL MARKETS
INC.,
as Joint Lead Arrangers and Joint Bookrunners


DATED AS OF MAY 15, 2015





--------------------------------------------------------------------------------





--------------------------------------------------------------------------------

TABLE OF CONTENTS
        



 
 
 
 
Page
 
 
 
 
 
SECTION 1.


 
DEFINITIONS AND ACCOUNTING TERMS
 
1


 
 
 
 
 
1.1


 
Definitions
 
1


1.2


 
Computation of Time Periods and Other Definition Provisions
 
32


1.3


 
Accounting Terms
 
33


1.4


 
Joint Venture Investments
 
34


 
 
 
 
 
SECTION 2.


 
CREDIT FACILITY
 
34


 
 
 
 
 
2.1


 
Revolving Loans
 
34


2.2


 
Competitive Bid Option
 
40


2.3


 
Letter of Credit Subfacility
 
45


2.4


 
Joint and Several Liability of the Borrowers
 
55


2.5


 
Appointment of BOP
 
58


2.6


 
Non-Recourse
 
58


2.7


 
Incremental Facilities
 
58


 
 
 
 
 
SECTION 3.


 
GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
 
62


 
 
 
 
 
3.1


 
Interest
 
62


3.2


 
Place and Manner of Payments
 
63


3.3


 
Prepayments
 
65


3.4


 
Fees
 
66


3.5


 
Payment in full at Maturity; Extension of Maturity
 
67


3.6


 
Computations of Interest and Fees
 
68


3.7


 
Pro Rata Treatment
 
69


3.8


 
Sharing of Payments
 
70


3.9


 
Capital Adequacy
 
71


3.10


 
Inability To Determine Interest Rate
 
71


3.11


 
Illegality
 
72


3.12


 
Requirements of Law
 
72


3.13


 
Taxes
 
73


3.14


 
Compensation
 
78


3.15


 
Mitigation; Mandatory Assignment
 
79


 
 
 
 
 
SECTION 4.


 
[RESERVED]
 
79


 
 
 
 
 
SECTION 5.


 
CONDITIONS PRECEDENT
 
80


 
 
 
 
 
5.1


 
Closing Conditions
 
80


5.2


 
Conditions to All Extensions of Credit
 
83


 
 
 
 
 
SECTION 6.


 
REPRESENTATIONS AND WARRANTIES
 
84


 
 
 
 
 
6.1


 
Financial Condition
 
84






 
i
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
 
 
Page
6.2


 
No Material Change
 
85


6.3


 
Organization and Good Standing
 
85


6.4


 
Due Authorization
 
85


6.5


 
No Conflicts
 
85


6.6


 
Consents
 
86


6.7


 
Enforceable Obligations
 
86


6.8


 
No Default
 
86


6.9


 
Ownership
 
86


6.10


 
Indebtedness
 
86


6.11


 
Litigation
 
87


6.12


 
Taxes
 
87


6.13


 
Compliance with Law
 
87


6.14


 
Compliance with ERISA
 
87


6.15


 
Organization Structure/Subsidiaries
 
88


6.16


 
Use of Proceeds;Margin Stock
 
89


6.17


 
Government Regulation
 
89


6.18


 
Environmental Matters
 
89


6.19


 
Solvency
 
91


6.20


 
[RESERVED]
 
91


6.21


 
Location of Properties
 
91


6.22


 
Disclosure
 
91


6.23


 
Licenses, etc.
 
91


6.24


 
No Burdensome Restrictions
 
91


6.25


 
Eligible Subsidiaries
 
91


6.26


 
OFAC
 
92


6.27


 
Anti-Corruption Laws
 
92


 
 
 
 
 
SECTION 7.


 
AFFIRMATIVE COVENANTS
 
92


 
 
 
 
 
7.1


 
Information Covenants
 
92


7.2


 
Financial Covenants
 
97


7.3


 
Preservation of Existence
 
97


7.4


 
Books and Records
 
98


7.5


 
Compliance with Law
 
98


7.6


 
Payments of Taxes and Other Indebtedness
 
98


7.7


 
Insurance
 
98


7.8


 
Maintenance of Assets
 
98


7.9


 
Performance of Obligations
 
99


7.10


 
Use of Proceeds
 
99


7.11


 
Audits/Inspections
 
99


7.12


 
Additional Credit Parties
 
99


7.13


 
Anti-Corruption Laws
 
100


 
 
 
 
 


 
ii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
 
 
Page
7.14


 
Construction
 
100


 
 
 
 
 
SECTION 8.


 
NEGATIVE COVENANTS
 
100


 
 
 
 
 
8.1


 
Indebtedness
 
100


8.2


 
Liens
 
101


8.3


 
Nature of Business
 
101


8.4


 
Consolidation and Merger
 
101


8.5


 
Sale or Lease of Assets
 
101


8.6


 
[Intentionally Omitted]
 
102


8.7


 
Restricted Payments
 
102


8.8


 
Transactions with Affiliates
 
102


8.9


 
Fiscal Year; Organizational Documents
 
102


8.10


 
Limitations
 
103


8.11


 
Other Negative Pledges
 
103


8.12


 
Sanctions
 
103


8.13


 
Anti-Corruption Laws
 
104


 
 
 
 
 
SECTION 9.


 
EVENTS OF DEFAULT
 
104


 
 
 
 
 
9.1


 
Events of Default
 
104


9.2


 
Acceleration; Remedies
 
107


9.3


 
Allocation of Payments After Event of Default
 
108


 
 
 
 
 
SECTION 10.


 
AGENCY PROVISIONS
 
109


 
 
 
 
 
10.1


 
Appointment and Authority
 
109


10.2


 
Rights as Lender
 
110


10.3


 
Exculpatory Provisions
 
110


10.4


 
Reliance by Administrative Agent
 
111


10.5


 
Delegation of Duties
 
111


10.6


 
Resignation of Administrative Agent
 
112


10.7


 
Non-Reliance on Administrative Agent and Other Lenders
 
114


10.8


 
No Other Duties, Etc.
 
114


 
 
 
 
 
SECTION 11.


 
MISCELLANEOUS
 
114


 
 
 
 
 
11.1


 
Notices
 
114


11.2


 
Right of Set-Off
 
117


11.3


 
Benefit of Agreement
 
117


11.4


 
No Waiver, Remedies Cumulative
 
122


11.5


 
Payment of Expenses; Indemnification
 
122


11.6


 
Amendments, Waivers and Consents
 
123


11.7


 
Counterparts/Telecopy
 
125


11.8


 
Headings
 
126


 
 
 
 
 


 
iii
 




--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)



 
 
 
 
Page
11.9


 
Defaulting Lender
 
126


11.10


 
Survival of Indemnification and Representations and Warranties
 
130


11.11


 
Governing Law; Jurisdiction
 
130


11.12


 
Waiver of Jury Trial
 
130


11.13


 
Times of Day; Rates
 
131


11.14


 
Severability
 
131


11.15


 
Entirety
 
131


11.16


 
Binding Effect
 
131


11.17


 
Confidentiality
 
132


11.18


 
Further Assurances
 
133


11.19


 
Release of Guarantors
 
134


11.20


 
USA PATRIOT Act
 
134


11.21


 
Limitation on Liability
 
134


11.22


 
No Fiduciary Duty
 
135


11.23


 
Additional Guaranties
 
135






 
iv
 




--------------------------------------------------------------------------------




SCHEDULES
Schedule EG    Eligible Ground Leases
Schedule 2.2
Existing Competitive Bid Loans

Schedule 2.3(c)
Existing Letters of Credit

Schedule 6.15    Organization Structure/Subsidiaries
Schedule 6.21    Properties
Schedule 6.25    Eligible Unencumbered Property Subsidiaries
Schedule 8.2    Existing Liens
Schedule 11.1    Notices
EXHIBITS
Exhibit 1.1(a)    Revolving Loan Commitments and Commitment Percentages
Exhibit 1.1(b)    Swing Loan Commitments
Exhibit 1.1(c)    LOC Commitments
Exhibit 2.1(c)    Form of Notice of Borrowing
Exhibit 2.1(f)    Form of Notice of Continuation/Conversion
Exhibit 2.1(h)    Form of Revolving Note
Exhibit 2.2(b)    Form of Competitive Bid Quote Request
Exhibit 2.2(c)    Form of Invitation for Competitive Bid Quotes
Exhibit 2.2(d)(ii)    Form of Competitive Bid Quote
Exhibit 3.13-1    Form of U.S. Tax Compliance Certificate
Exhibit 3.13-2    Form of U.S. Tax Compliance Certificate
Exhibit 3.13-3    Form of U.S. Tax Compliance Certificate
Exhibit 3.13-4    Form of U.S. Tax Compliance Certificate
Exhibit 7.1(c)    Form of Officer’s Certificate
Exhibit 7.12    Form of Guaranty
Exhibit 11.3(b)    Form of Assignment Agreement
Exhibit 11.3(e)-1    Form of Designation Agreement
Exhibit 11.3(e)-2    Form of Designated Bank Note





--------------------------------------------------------------------------------




REVOLVING CREDIT AGREEMENT
THIS REVOLVING CREDIT AGREEMENT (as amended, supplemented or otherwise modified
from time to time, this “Credit Agreement”) is entered into as of May 15, 2015
among BRANDYWINE REALTY TRUST (“BRT”), a Maryland real estate investment trust,
BRANDYWINE OPERATING PARTNERSHIP, L.P. (“BOP”), a Delaware limited partnership
(collectively, the “Borrowers”), the Lenders (as defined herein), and BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders, Swing Lenders and
Issuing Lenders.
RECITALS
WHEREAS, the Borrowers desire that the Lenders provide (i) a revolving credit
facility in an initial aggregate amount of up to $600 million with the option to
increase the aggregate amount by up to an additional $400 million, (ii) swing
loans, (iii) letters of credit, and (iv) competitive bid borrowings;
WHEREAS, the Lenders party hereto have agreed to make the requested revolving
credit facility available to the Borrowers on the terms and conditions
hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
SECTION 1.
DEFINITIONS AND ACCOUNTING TERMS
1.1     Definitions.
As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:
“Acquisition Property” means, as of any date of determination, a Property owned
by a Borrower or a Subsidiary thereof for fewer than 24 months since the date of
acquisition (regardless of whether such date of acquisition occurs prior to or
after the Closing Date), unless the Borrowers have made a one-time election to
treat such Property as a Stabilized Property for purposes of calculating Total
Asset Value and Unencumbered Value.
“Additional Guarantees” has the meaning set forth in Section 11.23.
“Additional Guarantors” has the meaning set forth in Section 11.23.
“Adjusted Eurodollar Rate” means the Eurodollar Rate plus the Applicable
Percentage for Eurodollar Loans.




--------------------------------------------------------------------------------




“Adjusted NOI” means NOI less (a) an annual sum of $0.25 per square foot for all
Properties and (b) all interest income of the Combined Parties for the
applicable period.
“Administrative Agent” means Bank of America, N.A. or any successor
administrative agent appointed pursuant to Section 10.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including, but not limited to, all directors and
officers of such Person), controlled by or under direct or indirect common
control with such Person. A Person shall be deemed to control a corporation,
partnership, limited liability company or real estate investment trust if such
Person possesses, directly or indirectly, the power (i) to vote 10% or more of
the securities having ordinary voting power for the election of directors of
such corporation or real estate investment trust or to vote 10% or more of the
partnership or membership interests of such partnership or limited liability
company or (ii) to direct or cause direction of the management and policies of
such corporation, trust, limited liability company or partnership, whether
through the ownership of voting securities, as managing member or general
partner, by contract or otherwise.
“Agency Services Address” means 135 S. LaSalle St.  /  Mail Code: IL4-135-09-51
Chicago, IL  60603, Attn: Loan and Agency, or such other address as may be
identified by written notice from the Administrative Agent to the Borrowers.


“Agent-Related Persons” means the Administrative Agent (including any successor
administrative agent), together with its Affiliates, and the officers,
directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
“Annualized Modified Adjusted NOI” means an amount equal to Adjusted NOI for the
prior fiscal quarter for all Properties owned during such fiscal quarter
multiplied times four.
“Applicable Percentage” means, with respect to any Loans or the Facility Fees,
if (a) BOP has two Unsecured Senior Debt Ratings in effect, the appropriate
applicable percentages corresponding to the Pricing Level in the table below
based upon the higher of the two Unsecured Senior Debt Ratings or (b) if BOP has
one Unsecured Senior Debt Rating in effect, the appropriate applicable
percentages corresponding to the Pricing Level in the table below based on such
Unsecured Senior Debt Rating; provided that if BOP does not have at least one
Unsecured Senior Debt Rating in effect, the Applicable Percentage and Facility
Fee Rate shall be based on Pricing Level V below:



-2-



--------------------------------------------------------------------------------




Pricing Level
Unsecured Senior Debt Rating
Applicable Percentage for Eurodollar Loans
Facility Fee Rate
Applicable Percentage for Base Rate Loans
I
A- / A3 or higher
0.875%
0.125%
0%
II
BBB+ / Baa1
0.925%
0.150%
0%
III
BBB / Baa2
1.000%
0.200%
0%
IV
BBB- / Baa3
1.200%
0.250%
0.200%
V
< BBB- / Baa3 or NR
1.550%
0.300%
0.550%

The Applicable Percentage for Revolving Loans shall be determined and adjusted
on the date (each a “Calculation Date”) on which BOP obtains an Unsecured Senior
Debt Rating from either of S&P or Moody’s or the date on which there is a change
in any Unsecured Senior Debt Rating of BOP that would cause a change in the
Applicable Percentage, in each case promptly after the Administrative Agent
receives notice regarding such Unsecured Senior Debt Rating. Each Applicable
Percentage shall be effective from one Calculation Date until the next
Calculation Date. Any adjustment in the Applicable Percentage shall be
applicable both to new Revolving Loans made and to all existing Revolving Loans.
As of the Closing Date, Pricing Level IV shall apply.
The Borrowers shall promptly deliver to the Administrative Agent, at the address
set forth on Schedule 11.1 and at the Agency Services Address, information
regarding any change in the Unsecured Senior Debt Rating that would change the
existing Pricing Level for the Applicable Percentage as set forth above.
“Approved Fund” means a fund administered or managed by a Lender, an Affiliate
thereof or an entity or an Affiliate of an entity that administers or manages a
Lender.
“Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and
Citigroup Global Markets Inc., collectively, in their capacity as joint lead
arrangers and joint bookrunners.
“Auto-Extension Letter of Credit” has the meaning set forth in Section 2.3(a).
“Auto-Reinstatement Letter of Credit” has the meaning set forth in Section
2.3(a).





-3-



--------------------------------------------------------------------------------




“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
as long as such ownership interest does not result in or provide such Person
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
“Base Rate” means, for any day, the fluctuating rate per annum equal to (i) the
highest of (a) the Federal Funds Rate in effect on such day plus 1/2 of 1%, (b)
the Prime Rate in effect on such day or (c) assuming that on such date a
Eurodollar Loan was being made, the then applicable Adjusted Eurodollar Rate for
a one-month Interest Period on such day (or if such day is not a Business Day,
the immediately preceding Business Day) plus 1%; provided that, for the
avoidance of doubt, the Adjusted Eurodollar Rate for any day shall be based on
the rate appearing on the applicable Bloomberg screen page (or any successor or
substitute for such page) at approximately 11:00 a.m. London time on such day
(provided that if such highest rate shall be less than zero, such rate shall be
deemed zero for purposes hereof) plus (ii) the Applicable Percentage for Base
Rate Loans. Any change in the Base Rate due to a change in the Prime Rate, the
Federal Funds Rate or the Adjusted Eurodollar Rate shall be effective on the
effective date of such change in the Prime Rate, the Federal Funds Rate or the
Adjusted Eurodollar Rate, respectively.
“Base Rate Loan” means a Loan bearing interest based on a rate determined by
reference to the Base Rate.
“BOP” means Brandywine Operating Partnership, L.P., a Delaware limited
partnership, together with any successors and permitted assigns.
“Borrower Materials” has the meaning set forth in Section 11.1(d)(iii).
“Borrowers” means BRT and BOP and “Borrower” means either one of them.
“BRT” means Brandywine Realty Trust, a Maryland real estate investment trust,
together with any successors and permitted assigns.
“Business Day” means any day other than a Saturday, a Sunday, a legal holiday or
a day on which banking institutions are authorized or required by law or other
governmental action to close in New York, New York; provided that in the case of
Eurodollar Loans, such



-4-



--------------------------------------------------------------------------------




day is also a day on which dealings between banks are carried on in Dollar
deposits in the London interbank market.
“Calculation Date” has the meaning set forth in the definition of Applicable
Percentage in this Section 1.1.
“Capital Expenditures” means all expenditures of the Borrowers and their
Subsidiaries which, in accordance with GAAP, would be classified as capital
expenditures, including, without limitation, Capital Leases.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is or should be accounted for as a capital lease on a balance sheet
of that Person.
“Capital Percentage” means, with respect to the interest of a Borrower or one of
its Subsidiaries in another Person, the percentage interest of such Person based
on the aggregate amount of net capital contributed by such Borrower or such
Subsidiary in such Person at the time of determination relative to all capital
contributions made in such Person at such time of determination.
“Capitalization Rate” means 6.50% for improved Properties located in the City of
Philadelphia, Pennsylvania, improved Properties located in the City of Austin,
Texas and improved Properties located in Fairfax County, Virginia, and 7.50% for
all other Properties.
“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States of America or any agency or instrumentality
thereof (provided that the full faith and credit of the United States of America
is pledged in support thereof) having maturities of not more than twelve months
from the date of acquisition, (b) Dollar denominated time and demand deposits
and certificates of deposit of (i) any Lender or any of its Affiliates, (ii) any
domestic commercial bank having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than 270 days from the date of acquisition, (c) commercial paper and
variable or fixed rate notes issued by any Approved Bank (or by the parent
company thereof) or any variable rate notes issued by, or guaranteed by, any
domestic corporation rated A-1 (or the equivalent thereof) or better by S&P or
P-1 (or the equivalent thereof) or better by Moody’s and maturing within six
months of the date of acquisition, (d) repurchase agreements with a bank or
trust company (including any of the Lenders) or securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America in which a Borrower or one of its
Subsidiaries shall have a perfected first priority security interest (subject to
no other Liens) and having, on the date of purchase thereof, a fair market value
of at least 100% of the amount of the repurchase obligations and (e)
Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
as amended,



-5-



--------------------------------------------------------------------------------




which are administered by financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to investments of the
character described in the foregoing subdivisions (a) through (d).
“Change in Law” means the occurrence, after the date of this Credit Agreement,
of any of the following: (a) the adoption or taking effect of any Requirement of
Law or governmental or quasi-governmental rule, regulation or treaty, (b) any
change in any Requirement of Law or governmental or quasi-governmental rule,
regulation or treaty or in the administration, interpretation, implementation or
application thereof by any Governmental Authority or (c) the making or issuance
of any request, rule, guideline or directive (whether or not having the force of
law and whether or not failure to comply therewith would be unlawful) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.
“Change of Control” means any of the following events:
(a)    any “person” or “group” (within the meaning of Section 13(d) or 14(d) of
the Exchange Act) has become, directly or indirectly, the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person
shall be deemed to have “beneficial ownership” of all shares that any such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time or the occurrence of any contingency), by way
of merger, consolidation or otherwise, of 20% or more of the voting power of BRT
on a fully-diluted basis, after giving effect to the conversion and exercise of
all outstanding warrants, options and other securities of BRT convertible into
or exercisable for voting power of BRT (whether or not such securities are then
currently convertible or exercisable); or
(b)    during any period of up to twelve (12) consecutive months commencing on
or after the Closing Date, (i) individuals who were trustees of BRT at the
beginning of such period (the “Continuing Trustees”), plus (ii) any new trustees
whose election or appointment was approved by a majority of the Continuing
Trustees then in office, shall cease for any reason to constitute a majority of
the Board of Trustees of BRT; or
(c)    BRT fails to directly own at least 75% of the aggregate ownership
interests in BOP (giving effect to any convertible interests with respect
thereto).





-6-



--------------------------------------------------------------------------------




“Closing Date” means the date hereof.
“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, as interpreted by the rules and regulations issued thereunder,
in each case as in effect from time to time. References to sections of the Code
shall be construed also to refer to any successor sections.
“Combined Parties” means the Borrowers and their Subsidiaries and all joint
ventures or partnerships to which a Borrower or one of its Subsidiaries is a
party.
“Commitment” or “Commitments” means (a) with respect to each Lender, its
Revolving Loan Commitment or New Term Loan Commitment (if any), (b) with respect
to each Issuing Lender, its LOC Commitment, and (c) with respect to each Swing
Lender, its Swing Loan Commitment, individually or collectively, as applicable.
“Committed Loans” means Revolving Loans and Swing Loans.
“Communications” has the meaning set forth in Section 11.1(d)(ii).
“Competitive Bid Lender” means, as to each Competitive Bid Loan, the Revolving
Loan Lender funding such Competitive Bid Loan.
“Competitive Bid Loan” means a loan made or to be made by a Revolving Loan
Lender pursuant to a LIBOR Auction (including such a loan bearing interest at
the Base Rate pursuant to Section 3.10).
“Competitive Bid Margin” has the meaning set forth in Section 2.2(d)(i)(C).
“Competitive Bid Quote” means an offer by a Revolving Loan Lender to make a
Competitive Bid Loan in accordance with Section 2.2(d).
“Competitive Bid Quote Request” has the meaning set forth in Section 2.2(a).
“Construction-in-Process” means a Property or portion thereof on which
construction of improvements (excluding tenant improvements and excluding work
prior to erection of the structure of the building) has commenced and is
proceeding to completion in the ordinary course, but has not yet been completed
(as such completion shall be evidenced by a temporary or permanent certificate
of occupancy permitting use of such Property or portion thereof by the general
public). Any such Property or portion thereof shall be treated as
Construction-in-Process for twenty-four (24) months from the date of completion
(as evidenced by a certificate of occupancy permitting use of such Property or
portion thereof by the general public), unless the Borrowers have made a
one-time election (by written notice to the Administrative Agent in the
certificate delivered pursuant to Section 7.1(c)) to treat such Property or
portion thereof as a Stabilized Property for purposes of calculating Total Asset
Value and Unencumbered Value.



-7-



--------------------------------------------------------------------------------




“Continuing Trustees” has the meaning set forth in the definition of Change of
Control.
“Credit Agreement” means this Revolving Credit Agreement.
“Credit Documents” means this Credit Agreement, the Notes, each Guaranty (if
any), any Notice of Borrowing, any Competitive Bid Quote Request, any Notice of
Continuation/Conversion and all other related agreements and documents issued or
delivered hereunder or thereunder or pursuant hereto or thereto.
“Credit Exposure” has the meaning set forth in the definition of Required
Lenders in this Section 1.1.
“Credit Parties” means the Borrowers and any Guarantors and “Credit Party” means
any one of them.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.
“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.
“Defaulting Lender” means, subject to the last paragraph of Section 11.9, any
Lender that (a) has failed, within two Business Days of the date required to be
funded or paid, to (i) fund any portion of its Loans, (ii) fund any portion of
its participations in Letters of Credit or Swing Loans or (iii) pay over to any
Lender Party any other amount required to be paid by it hereunder, unless, in
the case of clause (i) above, such Lender timely notifies the Administrative
Agent in writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has timely
notified the Borrowers or any Lender Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Credit Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Credit
Agreement cannot be satisfied), (c) has failed, within three Business Days after
request by a Lender Party, acting in good faith, to provide a certification in
writing from an authorized officer of such Lender that it will comply with its
obligations to fund prospective Loans and participations in then outstanding
Letters of Credit and Swing Loans under this Credit Agreement, provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon such Lender Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has, or has a direct or
indirect parent company that has, become the subject of a Bankruptcy Event. Any
determination by the Administrative Agent that a



-8-



--------------------------------------------------------------------------------




Lender is a Defaulting Lender under any one or more of clauses (a) through (d)
above shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender upon receipt of written notice of such
determination by the Borrowers, each Issuing Lender, each Swing Lender and each
Lender.
“Designated Bank” means a special purpose corporation that (i) shall have become
a party to this Credit Agreement pursuant to Section 11.3(e) and (ii) is not
otherwise a Lender.
“Designated Bank Notes” means promissory notes of the Borrowers, substantially
in the form of Exhibit 11.3(e)-2 hereto, evidencing the obligation of the
Borrowers to repay Competitive Bid Loans made by Designated Banks, as the same
may be amended, supplemented, modified or restated from time to time, and
“Designated Bank Note” means any one of such promissory notes issued under
Section 11.3(e) hereof.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Designating Lender” shall have the meaning set forth in Section 11.3(e) hereof.
“Designation Agreement” means a designation agreement in substantially the form
of Exhibit 11.3(e)-1 attached hereto, entered into by a Revolving Loan Lender
and a Designated Bank and accepted by the Administrative Agent.
“Dollars” and “$” each means the lawful currency of the United States of
America.
“Effective Date” means the date on which the conditions set forth in Section 5.1
shall have been fulfilled (or waived in the sole discretion of the Lenders).
“Eligible Assignee” means (a) any Lender, any Affiliate of a Lender or any
Approved Fund (other than a Defaulting Lender); (b) a commercial bank having
total assets in excess of $5,000,000,000; (c) the central bank of any country
which is a member of the Organization for Economic Cooperation and Development;
or (d) a finance company or other financial institution reasonably acceptable to
the Administrative Agent, which is regularly engaged in making, purchasing or
investing in loans and having total assets in excess of $500,000,000 or is
otherwise acceptable to the Administrative Agent. Neither a Borrower nor any
Affiliate of the Borrowers shall qualify as an Eligible Assignee.
“Eligible Cash 1031 Proceeds” means the cash proceeds held by a “qualified
intermediary” from the sale of Property, which proceeds are intended to be used
by such qualified intermediary to acquire one or more “replacement properties”
that are of “like‑kind” to such Property in an exchange that qualifies as a
tax-free exchange under Section 1031 of the Code, and no portion of which
proceeds any Combined Party has the right to receive, pledge, borrow or
otherwise obtain the benefits of until such time as provided under the
applicable “exchange agreement” (as such terms in quotations are defined in
Treasury Regulations Section 1.1031(k)-1(g)(4) (the “Regulations”)) or until
such exchange is terminated. Upon the cash proceeds no longer being held by such
qualified intermediary



-9-



--------------------------------------------------------------------------------




pursuant to the Regulations or otherwise no longer qualifying under the
Regulations for like-kind exchange treatment, such proceeds shall cease being
Eligible Cash 1031 Proceeds.
“Eligible Ground Lease” means a ground lease that (a) has a minimum remaining
term of twenty-five (25) years, including tenant controlled options, as of any
date of determination, (b) has customary notice rights, default cure rights,
bankruptcy new lease rights and other customary provisions for the benefit of a
leasehold mortgagee or has equivalent protection for a leasehold permanent
mortgagee by a subordination to such leasehold permanent mortgagee of the
landlord’s fee interest, and (c) is otherwise acceptable for non-recourse
leasehold mortgage financing under customary prudent lending requirements. The
Eligible Ground Leases as of the date of this Credit Agreement are listed on
Schedule EG.
“Eligible Land” means undeveloped land which is zoned for office, industrial,
residential, parking or hotel use and which is not subject to a building
moratorium or other restriction on construction.
“Eligible Subsidiary” means any Subsidiary of the Borrowers which has no
Recourse Indebtedness and has not provided a guaranty of any other Funded Debt
of the Borrowers.
“Eligible Unencumbered Property Subsidiary” means an Eligible Subsidiary that
owns or ground-leases any Property that is treated as Unencumbered Property,
Unencumbered Construction-in-Process or Unencumbered Eligible Land under this
Credit Agreement.
“Environmental Claim” means any investigation, written notice, violation,
written demand, written allegation, action, suit, injunction, judgment, order,
consent decree, penalty, fine, lien, proceeding, or written claim whether
administrative, judicial or private in nature arising (a) pursuant to, or in
connection with, an actual or alleged violation of any Environmental Law, (b) in
connection with any Hazardous Material, (c) from any assessment, abatement,
removal, remedial, corrective, or other response action in connection with an
Environmental Law or other order of a Governmental Authority or (d) from any
actual or alleged damage, injury, threat, or harm to health, safety, natural
resources, or the environment.
“Environmental Laws” means any current or future legal requirement of any
Governmental Authority pertaining to (a) the protection of health, safety, and
the indoor or outdoor environment, (b) the conservation, management, or use of
natural resources and wildlife, (c) the protection or use of surface water and
groundwater or (d) the management, manufacture, possession, presence, use,
generation, transportation, treatment, storage, disposal, release, threatened
release, abatement, removal, remediation or handling of, or exposure to, any
hazardous or toxic substance or material or (e) pollution (including any release
to land surface water and groundwater) and includes, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, 42
U.S.C. 9601



-10-



--------------------------------------------------------------------------------




et seq., Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act of 1976 and Hazardous and Solid Waste Amendment of 1984, 42 U.S.C.
6901 et seq., Federal Water Pollution Control Act, as amended by the Clean Water
Act of 1977, 33 U.S.C. 1251 et seq., Clean Air Act of 1966, as amended, 42
U.S.C. 7401 et seq., Toxic Substances Control Act of 1976, 15 U.S.C. 2601 et
seq., Hazardous Materials Transportation Act, 49 U.S.C. App. 1801 et seq.,
Occupational Safety and Health Act of 1970, as amended, 29 U.S.C. 651 et seq.,
Oil Pollution Act of 1990, 33 U.S.C. 2701 et seq., Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. 11001 et seq., National
Environmental Policy Act of 1969, 42 U.S.C. 4321 et seq., Safe Drinking Water
Act of 1974, as amended, 42 U.S.C. 300(f) et seq., any analogous implementing or
successor law, and any amendment, rule, regulation, order, or directive issued
thereunder.
“Equity Issuance” means any issuance by a Borrower or one of its Subsidiaries to
any Person (other than another Borrower or Subsidiary) of shares of its capital
stock, preferred stock, common or preferred shares of beneficial interest,
partnership or membership interests or other equity interests, including
pursuant to the exercise of options or warrants or pursuant to the conversion of
any debt securities to equity; provided that the definition of Equity Issuance
as used herein shall not include (a) issuances of equity to employees or
trustees of a Borrower or one of its Subsidiaries to the extent such issuances
either (i) arise from the Borrowers’ Employee Stock Purchase Plan or Long-Term
Incentive Plan approved by BRT’s shareholders or (ii) do not exceed $2,000,000
in any one instance or $10,000,000, in the aggregate from and after the date
hereof, during the term of this Credit Agreement, or (b) issuances of common
stock or common or preferred shares of beneficial interests the proceeds of
which are used for the sole purpose of conversion or redemption of convertible
preferred stock or perpetual preferred stock or preferred shares of beneficial
interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.
“ERISA Affiliate” means an entity, whether or not incorporated, which is under
common control with a Borrower or any of its Subsidiaries within the meaning of
Section 4001(a)(14) of ERISA, or is a member of a group which includes a
Borrower or any Subsidiary of a Borrower and which is treated as a single
employer under subsections (b) or (c) of Section 414 of the Code.
“ERISA Event” means (i) with respect to any Plan, the occurrence of a Reportable
Event or the substantial cessation of operations (within the meaning of Section
4062(e) of ERISA); (ii) the withdrawal of a Borrower, any Subsidiary of a
Borrower or any ERISA Affiliate from a Multiple Employer Plan during a plan year
in which it was a substantial employer (as such term is defined in Section
4001(a)(2) of ERISA), or the termination of a Multiple Employer Plan; (iii) the
distribution of a notice of intent to terminate or the actual termination of a
Plan pursuant to Section 4041(a)(2) or 4041A of ERISA; (iv) the institution



-11-



--------------------------------------------------------------------------------




of proceedings to terminate or the actual termination of a Plan by the PBGC
under Section 4042 of ERISA; (v) any event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; (vi) the complete or partial withdrawal of
a Borrower, any Subsidiary of a Borrower or any ERISA Affiliate from a
Multiemployer Plan; (vii) the conditions for imposition of a lien under Section
302(f) of ERISA exist with respect to any Plan; or (viii) the adoption of an
amendment to any Plan requiring the provision of security to such Plan pursuant
to Section 307 of ERISA.
“Eurodollar Loan” means a Revolving Loan bearing interest based on a rate
determined by reference to the Adjusted Eurodollar Rate.
“Eurodollar Rate” means, for any Interest Period for a Eurodollar Loan or
Competitive Bid Loan comprising part of the same borrowing (including
conversions, extensions and renewals), the rate per annum equal to the London
Interbank Offered Rate (“LIBOR”) or a comparable or successor rate, which rate
is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period, for Dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period; and if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Credit Agreement; provided that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent. In the event that Administrative Agent is unable to obtain
any such quotation as provided above, it will be deemed that the Eurodollar Rate
for a Eurodollar Loan or a Competitive Bid Loan cannot be determined and the
provisions of Section 3.10 shall apply. In the event that the Board of Governors
of the Federal Reserve System shall impose a Eurodollar Reserve Percentage with
respect to Eurodollar deposits of the Person serving as the Administrative
Agent, then for any period during which such Eurodollar Reserve Percentage shall
apply, the Eurodollar Rate shall be equal to the amount determined above divided
by an amount equal to 1 minus the Eurodollar Reserve Percentage.
“Eurodollar Reserve Percentage” means, for any day, that percentage (expressed
as a decimal) which is in effect from time to time under Regulation D as the
maximum reserve requirement (including, without limitation, any basic,
supplemental, emergency, special, or marginal reserves) applicable with respect
to Eurodollar liabilities as that term is defined in Regulation D (or against
any other category of liabilities that includes deposits by reference to which
the interest rate on Eurodollar Loans is determined) with respect to member
banks of the Federal Reserve System, whether or not any Lender has any
Eurodollar liabilities subject to such reserve requirement at that time.
Eurodollar Loans shall be deemed to constitute Eurodollar liabilities and as
such shall be deemed subject to reserve



-12-



--------------------------------------------------------------------------------




requirements without benefits of credits for proration, exceptions or offsets
that may be available from time to time to a Lender. The Adjusted Eurodollar
Rate shall be adjusted automatically on and as of the effective date of any
change in the Eurodollar Reserve Percentage.
“Event of Default” means any of the events or circumstances described in Section
9.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, modified,
succeeded or replaced from time to time, and the rules and regulations
promulgated thereunder.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrowers under Section 3.15) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.13, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.13(g) and (d) any U.S. federal withholding Taxes
imposed under FATCA.
“Existing Credit Agreement” means the Third Amended and Restated Revolving
Credit Agreement dated as of December 15, 2011 among the Borrowers, the Lenders
party thereto, and JPMorgan Chase Bank, N.A., as administrative agent.
“Existing Letters of Credit” means the letters of credit described on Schedule
2.3(c).
“Extension of Credit” means, as to any Lender, the making of a Loan by such
Lender (or a participation therein by a Lender) or the issuance, increase or
extension of, or participation in, a Letter of Credit by such Lender.









-13-



--------------------------------------------------------------------------------




“Facility Fee Rate” has the meaning set forth in Section 3.4(a).
“Facility Fees” means the fees payable to the Lenders pursuant to Section
3.4(a).
“Facility Increase” has the meaning set forth in Section 2.7(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Credit Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471 (b) (1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum (rounded upward, at
the discretion of the Administrative Agent, to the nearest 1/100th of 1%) equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (a) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day and (b) if no such rate is so published on
such next preceding Business Day, the Federal Funds Rate for such day shall be
the average rate charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.
“Fee Letter” means those certain letter agreements, each dated as of March 23,
2015 among the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated BOP and BRT and among Citigroup Global Markets Inc., each as
amended, modified, supplemented or replaced from time to time.
“Fixed Charge Coverage Ratio” means, as of the end of any fiscal quarter of the
Borrowers, the ratio of (a) Annualized Modified Adjusted NOI for the quarter
then ended to (b) the sum of (i) Principal Payments and all dividends on
preferred shares of beneficial interest of BRT or preferred operating
partnership units of BOP (not owned by BRT) for the period of twelve (12) months
ending on such date plus (ii) Interest Expense and any letter of credit fees for
the quarter then ended multiplied by four.
“Foreign Lender” means (a) if a Borrower is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if a Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
such Borrower is resident for tax purposes.
“Funded Debt” means, without duplication, the sum of (a) all Indebtedness of the
Combined Parties for borrowed money, (b) all purchase money Indebtedness of the
Combined Parties, (c) the principal portion of all obligations of the Combined
Parties under Capital Leases, (d) all obligations, contingent or otherwise,
relative to the face amount of all letters of credit (other than letters of
credit supporting trade payables in the ordinary



-14-



--------------------------------------------------------------------------------




course of business), whether or not drawn, and banker’s acceptances issued for
the account or upon the application of a Combined Party (it being understood
that, to the extent an undrawn letter of credit supports another obligation
constituting Indebtedness, in calculating aggregated Funded Debt only such other
obligation shall be included), (e) all Guaranty Obligations of the Combined
Parties with respect to the indebtedness of another Person of the types
described in this definition, (f) all indebtedness of another Person of the
types described in this definition that is secured by a Lien on any property of
the Combined Parties whether or not such indebtedness has been assumed by a
Combined Party, (g) the principal balance outstanding under any synthetic lease,
tax retention operating lease, off-balance sheet loan or similar off-balance
sheet financing product of a Combined Party where such transaction is considered
borrowed money indebtedness for tax purposes, but is classified as an operating
lease in accordance with GAAP, (h) all obligations of the Combined Parties in
respect of interest rate protection agreements, foreign currency exchange
agreements or other interest or exchange rate or commodity price hedging
agreements and (i) all take out loan commitments to the extent such take out
commitment is not supported by a financial commitment from a third party
containing standard terms and conditions; provided that Funded Debt shall not
include intercompany items or trade payables incurred in the ordinary course of
business; and provided further that, for purposes of calculating the Leverage
Ratio, the Secured Debt Ratio, the Unsecured Debt limitation and the
Unencumbered Cash Flow Ratio, to the extent Funded Debt includes Indebtedness in
respect of Construction-in-Process, the amount of such Funded Debt shall be
deemed to be the total construction costs incurred for the
Construction-in-Process as of such date. The calculation of Funded Debt of the
Combined Parties shall be subject to Section 1.4.
“Funds From Operations”, when used with respect to any Person, shall have the
meaning given to such term in, and shall be calculated in accordance with,
standards promulgated by the National Association of Real Estate Investment
Trusts in effect from time to time.
“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to Section 1.3.
“Governmental Authority” means any Federal, state, local or provincial court or
governmental agency, authority, instrumentality or regulatory body.
“Guarantors” means any Persons who may from time to time execute a Guaranty, as
required by Section 7.12 or otherwise, together with their successors and
assigns; in each case unless released as a Guarantor pursuant to Section 8.5(b)
or Section 11.19.
“Guaranty” means the guaranty of payment provided by a Subsidiary of a Borrower
in favor of the Administrative Agent and the Lenders in the form of Exhibit
7.12.
“Guaranty Obligations” means, with respect to any Person, without duplication,
any obligations (other than endorsements in the ordinary course of business of
negotiable instruments for deposit or collection) guaranteeing or intended to
guarantee any Indebtedness



-15-



--------------------------------------------------------------------------------




of any other Person in any manner, whether direct or indirect, and including
without limitation any obligation, whether or not contingent, (a) to purchase
any such Indebtedness or other obligation or any property constituting security
therefor, (b) to advance or provide funds or other support for the payment or
purchase of such Indebtedness or obligation or to maintain working capital,
solvency or other balance sheet condition of such other Person (including,
without limitation, maintenance agreements, comfort letters, take or pay
arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the owner of such Indebtedness or (d) to otherwise assure or hold harmless the
owner of such Indebtedness or obligation against loss in respect thereof. The
amount of any Guaranty Obligation hereunder shall (subject to any limitations
set forth therein) be deemed to be an amount equal to the outstanding principal
amount (or maximum principal amount, if larger) of the Indebtedness in respect
of which such Guaranty Obligation is made. It is understood and agreed that for
purposes of any “completion guaranty” provided by a Borrower or one of its
Subsidiaries, the amount of Indebtedness associated with such completion
guaranty shall be none unless such completion guaranty is enforced (or written
notice of the intent to enforce such completion guaranty has been received) at
which time the Indebtedness associated with such completion guaranty shall equal
the remaining cost to complete the project plus ten percent until such time as a
certificate of occupancy is issued.
“Hazardous Materials” means any substance, material or waste defined or
regulated in or under any Environmental Laws.
“ICC” has the meaning set forth in Section 2.3(g).
“Increased Amount Date” has the meaning set forth in Section 2.7(a).
“Incremental Commitments” has the meaning set forth in Section 2.7(a).
“Incur” has the meaning set forth in Section 8.1.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, or upon which interest payments
are customarily made, (c) all obligations of such Person under conditional sale
or other title retention agreements relating to property purchased by such
Person to the extent of the value of such property (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business), (d) all obligations of such Person issued
or assumed as the deferred purchase price of property or services purchased by
such Person which would appear as liabilities on a balance sheet of such Person,
(e) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, property owned
or acquired by such Person, whether or not the obligations secured thereby have
been assumed, (f) all Guaranty Obligations of such



-16-



--------------------------------------------------------------------------------




Person, (g) the principal portion of all obligations of such Person under (i)
Capital Leases and (ii) any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product of such
Person where such transaction is considered borrowed money indebtedness for tax
purposes, but is classified as an operating lease in accordance with GAAP, (h)
all obligations of such Person in respect of interest rate protection
agreements, foreign currency exchange agreements, or other interest or exchange
rate or commodity price hedging agreements, (i) the maximum amount of all
performance and standby letters of credit issued or bankers’ acceptances
facilities created for the account or upon the application of such Person and,
without duplication, all drafts drawn thereunder (to the extent unreimbursed),
(j) all preferred stock issued by such Person and required by the terms thereof
to be redeemed, or for which mandatory sinking fund payments are due, by a fixed
date; provided that Indebtedness shall not include preferred stock which carries
a defined term if its conversion or redemption occurs solely through the
issuance of additional equity or from the proceeds of an equity offering, (k)
all obligations evidenced by take out commitments, (l) the aggregate amount of
uncollected accounts receivables of such Person subject at such time to a sale
of receivables (or similar transaction) regardless of whether such transaction
is effected without recourse to such Person or in a manner that would not be
reflected on the balance sheet of such Person in accordance with GAAP and (m)
all obligations of such Person to repurchase any securities which repurchase
obligation is related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares or
forward equity purchase contracts; provided, however, that Indebtedness shall
not include intercompany items or trade payables incurred in the ordinary course
of business. Subject to Section 1.4, the Indebtedness of any Person shall
include the Indebtedness of any partnership or unincorporated joint venture in
which such Person is legally obligated or has a reasonable expectation of being
liable with respect thereto.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrowers under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indenture” means the Indenture, First Supplemental Indenture, Second
Supplemental Indenture and Third Supplemental Indenture dated as of October 22,
2004, May 25, 2005, October 4, 2006, and April 5, 2011, respectively, among BOP,
as Issuer, BRT, as Parent Guarantor, and The Bank of New York Mellon (formerly
known as The Bank of New York), as Trustee.
“Information” has the meaning set forth in Section 11.17.
“Interest Expense” means, for any period, with respect to the Combined Parties,
all net interest expense, whether paid or accrued (including that portion
applicable to Capital Leases in accordance with GAAP) plus capitalized interest,
but excluding non-cash interest expense with respect to convertible debt.



-17-



--------------------------------------------------------------------------------




“Interest Payment Date” means (a) as to Base Rate Loans, the last Business Day
of each month and the Revolving Loan Maturity Date, (b) as to any Eurodollar
Loan having an Interest Period of three months or less or as to any Competitive
Bid Loan, the last day of such Interest Period and the Revolving Loan Maturity
Date, and (c) as to any Eurodollar Loan having an Interest Period longer than
three months, the day which is three months after the first day of such Interest
Period, the last day of such Interest Period, and the Revolving Loan Maturity
Date.
“Interest Period” means, (i) as to Eurodollar Loans, a period of one, two, three
or six months’ duration as the Borrowers may elect or (ii) as to Competitive Bid
Loans, a period of one, two or three months’ duration as the Borrowers may
elect, commencing, in each case, on the date of the borrowing (including, as
applicable, continuations thereof and conversions thereto); provided, however,
(a) if any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (b) no Interest Period
shall extend beyond the Scheduled Revolving Loan Maturity Date, (c) where an
Interest Period begins on a day for which there is no numerically corresponding
day in the calendar month in which the Interest Period is to end, such Interest
Period shall end on the last Business Day of such calendar month, and (d) no
Interest Period shall extend beyond the Scheduled Revolving Loan Maturity Date
unless the Scheduled Revolving Loan Maturity Date has been extended pursuant to
Section 3.5(b).
“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
assets, shares of capital stock, bonds, notes, debentures, partnership
interests, membership interests, joint ventures or other ownership interests or
other securities of such other Person or (b) any deposit with, or advance, loan
or other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment or other assets in the ordinary course
of business) or (c) any other capital contribution to or investment in such
Person, including, without limitation, any Guaranty Obligation (including any
support for a letter of credit issued on behalf of such Person) incurred for the
benefit of such Person.
“Investment Grade Rating” means an Unsecured Senior Debt Rating of (a) BBB- or
better from S&P, or (b) Baa3 or better from Moody’s, as applicable.
“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit 2.2(c).
“ISP98” has the meaning set forth in Section 2.3(g).
“Issuing Lender” means Bank of America, N.A., Citibank, N.A., any successor
Person serving as Administrative Agent and/or any other Revolving Loan Lender
designated by the Administrative Agent and which accepts such designation as an
Issuing Lender. Any



-18-



--------------------------------------------------------------------------------




reference in this Credit Agreement to the Issuing Lender shall be deemed to be a
reference to the applicable Issuing Lender that has issued or is issuing the
Letter of Credit in question.
“Issuing Lender Fees” has the meaning set forth in Section 3.4(b)(ii).
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all outstanding Reimbursement Obligations. The LC Exposure of any Lender at any
time shall be its Revolving Loan Commitment Percentage of the total LC Exposure
at such time.
“Lender” means (a) the Person serving as the Administrative Agent, any of the
other financial institutions party to this Credit Agreement, or any other Person
which may provide an additional Commitment and become a party to this Credit
Agreement or becomes an assignee of any rights to a Lender pursuant to Section
11.3, together with their successors and permitted assigns and (b) each
Designated Bank; provided, however, that the term “Lender” shall exclude each
Designated Bank when used in reference to a Committed Loan, the Commitments or
terms relating to the Committed Loans and the Commitments and shall further
exclude each Designated Bank for all other purposes hereunder except that any
Designated Bank which funds a Competitive Bid Loan shall, subject to Section
11.3(e)), have the rights (including the rights given to a Lender contained in
Section 11.5 and otherwise in Section 11) and obligations of a Lender associated
with holding such Competitive Bid Loan. Unless the context otherwise requires,
the term “Lender” includes each Swing Lender and each Issuing Lender.
“Lender Party” means the Administrative Agent, any Issuing Lender, any Swing
Lender or any other Lender.
“Letter of Credit” means a letter of credit issued for the account of a Credit
Party by an Issuing Lender pursuant to Section 2.3 or any Existing Letter of
Credit, as such letter of credit may be amended, modified, extended, renewed or
replaced.
“Letter of Credit Fees” has the meaning set forth in Section 3.4(b)(i).
“Leverage Ratio” means the ratio of (a) Funded Debt to (b) Total Asset Value.
“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the Eurodollar Rate pursuant to Section 2.2.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference, priority or charge of any kind, including, without limitation, any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof.



-19-



--------------------------------------------------------------------------------




“Loan” or “Loans” means the Revolving Loans (or a portion of any Revolving
Loan), the New Term Loans, the Swing Loans, and the Competitive Bid Loans,
individually or collectively, as applicable.
“LOC Commitment” means as to any Issuing Lender (i) the amount set forth
opposite such Issuing Lender’s name on Exhibit 1.1(c) hereof or (ii) if such
Issuing Lender has entered into an Assignment Agreement, the amount set forth
for such Issuing Lender as its LOC Commitment in the Register maintained by the
Administrative Agent pursuant to Section 11.3(d).
“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.
“LOC Obligations” means, at any time, the sum, without duplication, of (a) the
maximum amount which is, or at any time thereafter may become, available to be
drawn under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (b) the
aggregate amount of all drawings under Letters of Credit honored by an Issuing
Lender, but not theretofore reimbursed. For all purposes of this Credit
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the ISP98, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.
“LOC Participants” means the Revolving Loan Lenders.
“Mandatory Borrowing” has the meaning set forth in Section 2.3(e).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, condition (financial or otherwise) or prospects of BRT, BOP
or the Borrowers and their Subsidiaries taken as a whole, (b) the ability of a
Borrower to perform its respective obligations under this Credit Agreement or
any of the other Credit Documents, (c) the ability of a Guarantor to perform its
respective obligations under any of the other Credit Documents, unless the
Guarantor subject to such material adverse effect could be immediately released
as a Guarantor in compliance with Section 8.5(b), or (d) the validity or
enforceability of this Credit Agreement, any of the other Credit Documents, or
the rights and remedies of the Administrative Agent or the Lenders hereunder or
thereunder taken as a whole.
“Material Subsidiary” means any Eligible Unencumbered Property Subsidiary and
any Subsidiary of a Borrower which is a Guarantor.





-20-



--------------------------------------------------------------------------------




“Maximum Increase Amount” has the meaning set forth in Section 2.7(a).
“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.
“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 3(37) or Section 4001(a)(3) of ERISA.
“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) in which
a Borrower, a Subsidiary of a Borrower or any ERISA Affiliate and at least one
employer other than a Borrower, a Subsidiary of a Borrower or any ERISA
Affiliate are contributing sponsors.
“Negative Pledge” has the meaning set forth in Section 8.11.
“Net Cash Proceeds” means, with respect to an Equity Issuance, the gross cash
proceeds received from such Equity Issuance minus actual transaction costs and
discounts of issuance payable to third parties in connection therewith.
“Net Income” means, for any period, the net income for such period of the
Combined Parties, as determined in accordance with GAAP.
“Net Worth” means, as of any date, the net worth of the Borrowers and their
Subsidiaries on a consolidated basis, as determined in accordance with GAAP.
“New Revolving Loan” has the meaning set forth in Section 2.7(c)(i).
“New Revolving Loan Commitments” has the meaning set forth in Section 2.7(a).
“New Revolving Loan Lender” has the meaning set forth in Section 2.7(a).
“New Term Loan” has the meaning set forth in Section 2.7(c)(ii).
“New Term Loan Commitments” has the meaning set forth in Section 2.7(a).
“New Term Loan Lender” has the meaning set forth in Section 2.7(a).
“NOI” means, for any period, an amount equal to (a) Net Income for such period
(excluding the effect of gains and losses from the sale of real property, debt
restructurings, extinguishment or forgiveness of debt, write-ups and
write-downs, acquisition costs for consummated acquisitions, and any other
extraordinary or other non-recurring gains or losses or other non-cash gains or
losses outside the ordinary course of business) plus (b) an amount which in the
determination of Net Income for such period has been deducted for (i) proceeds
to minority interests, (ii) income taxes, (iii) depreciation and amortization,
(iv) Interest Expense and (v) actual property management expense, less (c) 3% of
the total real estate revenue of the Combined Parties as an assumed property
management expense.



-21-



--------------------------------------------------------------------------------




“Non-Excluded Taxes” means any Taxes that are not Excluded Taxes.
“Non-Extension Notice Date” has the meaning set forth in Section 2.3(a).
“Non-Recourse Indebtedness” means any Indebtedness: (a) under the terms of which
the payee’s remedies upon the occurrence of an event of default are limited to
specific, identified assets of the payor which secure such Indebtedness and (b)
for the repayment of which neither a Borrower nor any Subsidiary of a Borrower
(other than a special purpose Subsidiary of a Borrower which owns such assets)
has any personal liability beyond the loss of such specified assets, except for
liability for fraud, material misrepresentation or misuse or misapplication of
insurance proceeds, condemnation awards, existence of hazardous wastes or other
customary exceptions to non-recourse provisions.
“Non-Reinstatement Deadline” has the meaning set forth in Section 2.3(a).
“Note” or “Notes” means the Revolving Notes, any promissory notes issued to the
Revolving Loan Lenders to evidence Competitive Bid Loans made by Revolving Loan
Lenders, the Designated Bank Notes, any promissory notes issued to the New Term
Loan Lenders, and any promissory notes issued to the Swing Lender, individually
or collectively, as appropriate.
“Notice of Borrowing” means a request by the Borrowers for a Committed Loan, in
the form of Exhibit 2.1(c).
“Notice of Competitive Bid Borrowing” has the meaning set forth in Section
2.2(f).
“Notice of Continuation/Conversion” means a request by the Borrowers to continue
an existing Eurodollar Loan to a new Interest Period or to convert a Eurodollar
Loan to a Base Rate Loan or to convert a Base Rate Loan to a Eurodollar Loan, in
the form of Exhibit 2.1(f).
“Obligations” means, without duplication, all of the obligations, liabilities
and indebtedness of the Credit Parties to the Lenders and the Administrative
Agent, whenever arising, under this Credit Agreement, the Notes or any of the
other Credit Documents to which a Credit Party is a party, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, including without limitation the outstanding principal amount
of the Loans and interest and fees that accrue after the commencement by or
against any Credit Party of any Bankruptcy Event.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under,



-22-



--------------------------------------------------------------------------------




received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Credit Document, or sold or assigned an
interest in any Loan or Credit Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.15).
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Participant” has the meaning set forth in Section 11.3(c).
“Participant Register” has the meaning set forth in Section 11.3(c).
“Participation Interest” means the Extension of Credit by a Revolving Loan
Lender by way of a purchase of a participation in any Loans as provided in
Sections 2.1(b) or 3.8, or in any Letters of Credit or LOC Obligations as
provided in Section 2.3.
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereto.
“Permitted Liens” means (a) Liens securing Obligations, (b) Liens for taxes not
yet due or Liens for taxes being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof), (c) Liens in
respect of property imposed by law arising in the ordinary course of business
such as materialmens', mechanics', warehousemens', carriers', landlords' and
other nonconsensual statutory Liens which are not yet due and payable or which
are being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof); (d) Liens arising from good faith deposits in
connection with or to secure performance of tenders, bids, leases, government
contracts, performance and return-of-money bonds and other similar obligations
incurred in the ordinary course of business (other than obligations in respect
of the payment of borrowed money), (e) Liens arising from good faith deposits in
connection with or to secure performance of statutory obligations and surety and
appeal bonds, (f) easements, rights-of-way, restrictions (including zoning
restrictions), matters of plat, minor defects or irregularities in title and
other similar charges or encumbrances not, in any material respect, impairing
the use of the encumbered property for its intended purposes, (g) judgment Liens
that would not constitute an Event of Default, (h) Liens arising by virtue of
any statutory or common law provision relating to bankers' liens, rights of
setoff



-23-



--------------------------------------------------------------------------------




or similar rights as to deposit accounts or other funds maintained with a
creditor depository institution, (i) Liens (not affecting an Unencumbered
Property) in connection with Indebtedness permitted by Section 8.1(c) and (j)
Liens existing on the date hereof and identified on Schedule 8.2; provided that
no such Lien shall extend to any property other than the property subject
thereto on the Closing Date.
“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated), or any Governmental Authority.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which a Borrower, any Subsidiary
of a Borrower or any ERISA Affiliate is (or, if such plan were terminated at
such time, would under Section 4069 of ERISA be deemed to be) an “employer”
within the meaning of Section 3(5) of ERISA.
“Platform” has the meaning set forth in Section 11.1(d)(i).
“Pricing Level” means, based upon the Unsecured Senior Debt Rating of BOP, the
corresponding category (I, II, III, IV or V) within the Applicable Percentage
table.
“Prime Rate” means the per annum rate of interest announced publicly from time
to time by the Person that is the Administrative Agent at its principal offices
(or such other principal office of such Person as communicated in writing to the
Borrowers and the Lenders) as its Prime Rate. Any change in the interest rate
resulting from a change in the Prime Rate shall become effective at the opening
of business on the day specified in the public announcement of such change. The
Prime Rate is a rate set by the Person that is the Administrative Agent based
upon various factors including such Person’s costs and desired return, general
economic conditions and other factors, and is used as a reference point for
pricing some loans, which may be priced at, above or below such announced rate.
“Principal Payments” means, for any period, for the Combined Parties, all
scheduled payments of principal and any required prepayments on Funded Debt of
the Combined Parties (other than balloon payments) for such period, ending on
the date of determination (including the principal component of payments due on
Capital Leases during the applicable period ending on the date of determination
and excluding voluntary prepayments).
“Pro Forma Basis” means with respect to (a) the sale of a Property or the sale
of an equity interest in a Credit Party or Eligible Unencumbered Property
Subsidiary, (b) the creation of a Lien on a Property or (c) the acquisition of
or Investment in a Property or other asset, that such sale, creation of Lien,
acquisition or Investment shall be deemed to have occurred as of the first day
of the four fiscal quarter period ending as of the last day of the most recent
fiscal quarter for which the Lenders have received the financial information
required by Section 7.1(b).



-24-



--------------------------------------------------------------------------------




“Properties” means all real properties owned or ground-leased by the Borrowers
and their Subsidiaries whether directly or through a joint venture investment.
“Property Value” means Annualized Modified Adjusted NOI for all Stabilized
Properties divided by the Capitalization Rate; provided that a Stabilized
Property that has a negative Adjusted NOI for the most recently ended quarter
shall be valued at zero.
“Public Lender” has the meaning set forth in Section 11.1(d)(iii).
“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) each
Issuing Lender, as applicable.
“Recourse Indebtedness” means any Indebtedness other than Non-Recourse
Indebtedness.
“Refunded Swing Loans” has the meaning in Section 2.1(b)(iii).
“Refunding Date” has the meaning in Section 2.1(b)(iv).
“Register” has the meaning set forth in Section 11.3(d).
“Regulation D, O, T, U, or X” means Regulation D, O, T, U or X, respectively, of
the Board of Governors of the Federal Reserve System (or any successor body) as
from time to time in effect and any successor to all or a portion thereof.
“Reimbursement Obligation” means the Borrowers’ obligation to reimburse the
Revolving Loan Lenders and the Administrative Agent and the Issuing Lender on
account of any drawing under any Letter of Credit as provided in Section 2.3(d).
Notwithstanding the foregoing, unless the Borrowers shall notify the
Administrative Agent of their intent to repay a Reimbursement Obligation on the
date of the related drawing under any Letter of Credit as provided in Section
2.3(d), such Reimbursement Obligation shall simultaneously with such drawing be
converted to and become a Base Rate Loan as set forth in Section 2.3(e).
“REIT” means a real estate investment trust as defined in Sections 856-860 of
the Code.
“REIT Subsidiary” means a Subsidiary of the Borrowers that is a REIT.
“Removal Effective Date” has the meaning set forth in Section 10.6(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.





-25-



--------------------------------------------------------------------------------




“Required Lenders” means, at any time, the Lenders whose aggregate Credit
Exposure (as hereinafter defined) constitutes at least 51% of the Credit
Exposure of all Lenders at such time; provided, however, that if any Lender
shall be a Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders the aggregate principal amount of Credit
Exposure of such Lender at such time. For purposes of the preceding sentence,
the term “Credit Exposure” as applied to each Lender shall mean (a) at any time
prior to the termination of the Commitments, the Commitment of such Lender and
(b) at any time after the termination of the Commitments, the sum of (i) the
principal balance of the outstanding Loans of such Lender plus (ii) such
Lender’s Participation Interests in the face amount of the outstanding Letters
of Credit and the outstanding principal amount of Swing Loans.
“Requirement of Law” means, as to any Person, the articles or certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or final, non-appealable
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or to which any of its
material property is subject.
“Resignation Effective Date” has the meaning set forth in Section 10.6(a).
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Credit
Party, and solely for purposes of the delivery of incumbency certificates
pursuant to Section 5.1, the secretary or any assistant secretary of a Credit
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.
“Revolving Committed Amount” means $600,000,000, as the same may be permanently
reduced in accordance with Section 2.1(e) or increased from time to time
pursuant to Section 2.7.
“Revolving Credit Availability” means sum of the Revolving Committed Amount less
the Revolving Credit Obligations.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal amount of the Committed Loans at such time, plus (ii) the
LOC Obligations at such time, plus (iii) the outstanding principal amount of the
Competitive Bid Loans at such time.



-26-



--------------------------------------------------------------------------------




“Revolving Loan Lender” means a Lender with a Revolving Loan Commitment.
“Revolving Loan Commitment” means as to any Lender its obligation to make
Revolving Loans and to purchase participations in LOC Obligations and Swing
Loans in an aggregate amount not to exceed (i) the amount set forth opposite
such Lender’s name on Exhibit 1.1(a) hereof or (ii) if such Lender has entered
into an Assignment Agreement, the amount set forth for such Lender as its
Revolving Loan Commitment in the Register maintained by the Administrative Agent
pursuant to Section 11.3(d).
“Revolving Loan Commitment Percentage” means, for each Lender, the percentage
identified as its Revolving Loan Commitment Percentage on Exhibit 1.1(a), as
such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 11.3.
“Revolving Loan Maturity Date” means the earlier of (a) the Scheduled Revolving
Loan Maturity Date and (b) the date of termination of the Commitments pursuant
to the terms of this Credit Agreement.
“Revolving Loans” has the meaning set forth in Section 2.1(a).
“Revolving Note” or “Revolving Notes” means the promissory notes of the
Borrowers in favor of each of the Revolving Loan Lenders evidencing the
Revolving Loans provided pursuant to Section 2.1, individually or collectively,
as appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time and in the form of Exhibit
2.1(h).
“S&P” means Standard & Poor’s Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.
“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.
“Scheduled Revolving Loan Maturity Date” means May 15, 2019, as the same may be
extended pursuant to Section 3.5(b).
“Secured Debt” means all Funded Debt of the Combined Parties that is subject to
a Lien in favor of the creditor holding such Funded Debt; provided that any
Funded Debt owed to the Lenders hereunder and the lenders under the Term Loan C
Agreement shall be considered to be Unsecured Debt even if a Lien has been
granted in favor of the Lenders or the lenders party to the Term Loan C
Agreement, as the case may be.





-27-



--------------------------------------------------------------------------------




“Secured Debt Ratio” means the ratio of (a) Secured Debt to (b) Property Value
plus, to the extent Secured Debt includes Funded Debt on
Construction-in-Process, total construction costs incurred as of such date with
respect to such Construction-in-Process.
“Series” has the meaning set forth in Section 2.7(c)(ii).
“Significant Subsidiary” means any Eligible Unencumbered Property Subsidiary,
any Subsidiary of the Borrowers which is a Guarantor, and any other Subsidiary
of the Borrowers which contributes at least $25,000,000 to Total Asset Value.
“Single Employer Plan” means any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan or a Multiple Employer Plan.
“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person and (e)
the present fair saleable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured. In computing the amount of
contingent liabilities at any time, it is intended that such liabilities will be
computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.
“Stabilized Property” means a Property which is not an Acquisition Property,
Construction-in-Process or Eligible Land.
“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of stock of such corporation
shall have or might have voting power by reason of the lapse of time or the
happening of any contingency) is at the time owned by such Person directly or
indirectly through Subsidiaries, and (b) any partnership, association, joint
venture, limited liability company, trust or other entity in which such Person
directly or indirectly through Subsidiaries has more than a 50% equity interest
or 50% Capital Percentage at any time.
“Swing Lender” means Bank of America, N.A., Citibank, N.A., and any successor
Swing Lender which agrees to act in such capacity, each in its capacity as a
lender of Swing



-28-



--------------------------------------------------------------------------------




Loans hereunder. Each reference herein to the “Swing Lender” shall mean all of
the Swing Lenders or the applicable Swing Lender, as the context may require.
“Swing Loan” means a Loan made by a Swing Lender pursuant to Section 2.1(b).
“Swing Loan Commitment” means as to any Swing Lender (i) the amount set forth
opposite such Swing Lender’s name on Exhibit 1.1(b) hereof or (ii) if such Swing
Lender has entered into an Assignment Agreement, the amount set forth for such
Swing Lender as its Swing Loan Commitment in the Register maintained by the
Administrative Agent pursuant to Section 11.3(d).
“Swing Loan Rate” means, with respect to any Swing Loan, the Base Rate plus the
Applicable Percentage for Base Rate Loans.
“Swing Loan Refund Amount” has the meaning set forth in Section 2.1(b)(iii).
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding at such time. The Swingline Exposure of any Lender at
any time shall be the sum of (a) its Revolving Loan Commitment Percentage of the
total Swingline Exposure at such time, other than with respect to any Swing
Loans made by such Lender in its capacity as a Swing Lender, and (b) the
aggregate principal amount of all Swing Loans made by such Lender as a Swing
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swing Loans).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term Loan C Agreement” means that Term Loan C Agreement dated as of December
15, 2011, among the Borrowers, the lenders party thereto, and PNC Bank, National
Association, as administrative agent, as the same may be amended, supplemented,
restated or otherwise modified from time to time.
“Termination Event” means (a) with respect to any Single Employer Plan, the
occurrence of a Reportable Event or the substantial cessation of operations
(within the meaning of Section 4062(e) of ERISA); (b) the withdrawal of any
Borrower or any of its Subsidiaries or any ERISA Affiliate from a Multiple
Employer Plan during a plan year in which it was a substantial employer (as such
term is defined in Section 4001(a)(2) of ERISA), or the termination of a
Multiple Employer Plan; (c) the distribution of a notice of intent to terminate
or the actual termination of a Plan pursuant to Section 4041(a)(2) or 4041A of
ERISA; (d) the institution of proceedings to terminate or the actual termination
of a Plan by the PBGC under Section 4042 of ERISA; (e) any event or condition
which might reasonably constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; or (f)
the complete or partial withdrawal



-29-



--------------------------------------------------------------------------------




of any Borrower or any of its Subsidiaries or any ERISA Affiliate from a
Multiemployer Plan.
“Total Asset Value” means the sum, without duplication, of (i) Property Value
plus (ii) Acquisition Properties valued, with respect to each such Acquisition
Property, at the higher of its acquisition cost (after taking into account any
impairments) or its Property Value (assuming for purposes of such valuation that
such Acquisition Property is a Stabilized Property), provided that once an
Acquisition Property is valued at its Property Value, such Acquisition Property
can no longer be valued by using its acquisition cost, plus (iii) all
unrestricted cash of the Combined Parties plus (iv) all Cash Equivalents of the
Combined Parties plus (v) all unrestricted tenant security deposits held by the
Combined Parties plus (vi) the aggregate of all amounts of the Combined Parties
incurred and paid with respect to Construction-in-Process and Eligible Land
(after taking into account any impairments), which credit will be limited to 25%
of Total Asset Value in the aggregate, plus (vii) all notes receivable of the
Combined Parties valued at the lower of cost or market in accordance with GAAP
and which are not more than 30 days past due or otherwise in default, which
credit will be limited to 5% of Total Asset Value, plus (viii) all investments
in (based on the actual cash investment in), directly or indirectly,
unconsolidated entities holding real estate assets, which credit will be limited
to 15% of Total Asset Value, plus (ix) Eligible Cash 1031 Proceeds, plus (x) the
product of 5 multiplied by Net Income attributable to third-party property
management agreements, for the most recent period of four (4) consecutive fiscal
quarters, to the extent that payments thereunder are not more than 30 days past
due or otherwise in default, which credit will be limited to 5% of Total Asset
Value; provided that the aggregate credit to Total Asset Value from the
investments described in clauses (vi) through (viii) and clause (x) above will
be limited to 40% of Total Asset Value.
“Total LOC Committed Amount” means $65,000,000.
“Total Swing Loan Commitment” means the lesser of (a) an amount equal to
$60,000,000 or (b) the Revolving Credit Availability, without giving effect to
outstanding Swing Loans.
“Unencumbered Cash Flow Ratio” means, as of any date of determination, the ratio
of (a) Adjusted NOI with respect to Unencumbered Properties for the fiscal
quarter ending on such date to (b) Interest Expense on Unsecured Debt for the
fiscal quarter ending on such date.
“Unencumbered Construction-in-Process” means all Construction-in-Process that is
(i) wholly-owned by a Credit Party or an Eligible Subsidiary that is a
Wholly-Owned Subsidiary of the Borrowers, (ii) not subject to a Lien or negative
pledge other than (a) nonconsensual Permitted Liens and (b) Liens in favor of
the Lenders to secure the Obligations, and (iii) not subject to a significant
environmental release, Environmental Claim or other violation of Environmental
Laws.



-30-



--------------------------------------------------------------------------------




“Unencumbered Construction-in-Process and Eligible Land Value” means the sum of
Unencumbered Construction-in-Process and Unencumbered Eligible Land, in each
case valued at the lower of cost or market (after taking into account any
impairments).
“Unencumbered Eligible Land” means all Eligible Land that is (i) wholly-owned or
leased under an Eligible Ground Lease by a Credit Party or an Eligible
Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers, (ii) not subject
to a Lien or negative pledge other than (a) nonconsensual Permitted Liens and
the terms of any applicable Eligible Ground Lease and (b) Liens in favor of the
Lenders to secure the Obligations, and (iii) not subject to a significant
environmental release, Environmental Claim or other violation of Environmental
Laws.
“Unencumbered Properties” means all Properties that are (i) wholly-owned or
leased under an Eligible Ground Lease by a Credit Party or an Eligible
Subsidiary that is a Wholly-Owned Subsidiary of the Borrowers, (ii) not subject
to a Lien or negative pledge (and, if such Property is owned or leased by an
Eligible Subsidiary, the Borrowers’ direct or indirect ownership interests in
such Eligible Subsidiary are not subject to a Lien or negative pledge) other
than (a) nonconsensual Permitted Liens and (b) Liens in favor of the Lenders to
secure the Obligations, (iii) improved with a building that has received a
certificate of occupancy, and (iv) not subject to a significant environmental
release, Environmental Claim or other violation of Environmental Laws.
“Unencumbered Property Value” means the aggregate Property Value with respect to
all Unencumbered Properties that are Stabilized Properties.
“Unencumbered Value” means the sum, without duplication, of (i) Unencumbered
Property Value, plus (ii) Acquisition Properties that are Unencumbered
Properties valued, with respect to each such Acquisition Property, at the higher
of its acquisition cost (after taking into account any impairments) or its
Property Value (assuming for purposes of such valuation that such Acquisition
Property is a Stabilized Property), provided that once an Acquisition Property
is valued at its Property Value, such Acquisition Property can no longer be
valued by using its acquisition cost, plus (iii) Unencumbered
Construction-in-Process and Eligible Land Value, plus (iv) the aggregate amount
of unrestricted cash or Cash Equivalents of the Combined Parties, plus (v)
Eligible Cash 1031 Proceeds, to the extent not subject to a Lien, plus (vi) all
notes receivable of the Combined Parties valued at the lower of cost or market
in accordance with GAAP and which are not more than 30 days past due or
otherwise in default, to the extent not subject to a Lien, which credit will be
limited to 5% of Unencumbered Value; provided that Unencumbered
Construction-in-Process and Eligible Land Value shall not account for more than
20% of Unencumbered Value.
“Unsecured Debt” means the sum of all Funded Debt of the Combined Parties that
was incurred, and continues to be outstanding, without granting a Lien to the
creditor holding such Funded Debt; provided that all Funded Debt of the Combined
Parties owing to the Lenders under this Credit Agreement and the Term Loan C
Agreement shall be considered



-31-



--------------------------------------------------------------------------------




to be Unsecured Debt even if a Lien has been granted in favor of the Lenders or
the lenders party to the Term Loan C Agreement, as the case may be.
“Unsecured Senior Debt Rating” means either (a) if BOP has issued unsecured,
senior, long term, non-credit enhanced debt, the debt rating provided by S&P or
Moody’s with respect to such unsecured, senior, long term, non-credit enhanced
debt, or (b) if BOP has not issued unsecured, senior, long term, non-credit
enhanced debt, the issuer rating for BOP provided by Moody’s or the corporate
credit rating for BOP provided by S&P.
“USP” has the meaning set forth in Section 2.3(g).
“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section
3.13(g)(ii)(B)(iii).
“Wholly-Owned Subsidiary of the Borrowers” means a Subsidiary of a Borrower in
which the Borrowers directly or indirectly own 100% of the equity interests
(excluding those equity interests that are owned by other Persons in order to
permit such Subsidiary to qualify as a REIT or for other necessary tax reasons,
so long as the Borrowers directly or indirectly own at least 99% of the equity
interests in such Subsidiary and control decisions regarding the sale and
financing of all Properties owned by such Subsidiary).
“Withholding Agent” means the Borrowers and the Administrative Agent.
1.2     Computation of Time Periods and Other Definition Provisions.
For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.” References in this Credit Agreement to “Articles”, “Sections”,
“Schedules” or “Exhibits” shall be to Articles, Sections, Schedules or Exhibits
of or to this Credit Agreement unless otherwise specifically provided.
References in this Credit Agreement to “during the term of this Credit
Agreement” shall mean the period from the Effective Date to the earlier of the
Revolving Loan Maturity Date or the acceleration of the Loans pursuant to
Section 9.2. The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including any organization document) shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Credit
Document), (ii) any reference herein



-32-



--------------------------------------------------------------------------------




to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “hereto,” “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Credit Document, shall be construed to refer
to such Credit Document in its entirety and not to any particular provision
thereof, (iv) any reference to any law shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified or supplemented
from time to time, and (v) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
1.3     Accounting Terms.
Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis, and
excluding the effects of consolidation of investments in non-wholly owned
subsidiaries under Codification 810-10 of the Financial Accounting Standards
Board. All financial statements delivered to the Lenders hereunder shall be
accompanied by a statement from the Borrowers that GAAP has not changed since
the most recent financial statements delivered by the Borrowers to the Lenders
or, if GAAP has changed, describing such changes in detail and explaining how
such changes affect the financial statements. All calculations made for the
purposes of determining compliance with this Credit Agreement shall (except as
otherwise expressly provided herein) be made by application of GAAP applied on a
basis consistent with the most recent annual or quarterly financial statements
delivered pursuant to Section 7.1 (or, prior to the delivery of the first
financial statements pursuant to Section 7.1, consistent with the financial
statements described in Section 5.1(k)); provided that, if the Borrowers notify
the Administrative Agent that the Borrowers request an amendment to any
provision of this Credit Agreement to eliminate the effect of any change in GAAP
or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrowers that the Required Lenders request an
amendment to any provision herein for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended.











-33-



--------------------------------------------------------------------------------




1.4     Joint Venture Investments.
For purposes of calculating the financial covenants in Section 7.2 (including
the definitions used therein), (a) NOI, Adjusted NOI, Annualized Modified
Adjusted NOI, Property Value and Interest Expense shall be calculated, to the
extent applicable, to include the pro-rata share (as determined by their
respective percentage interests in the profits and losses of such joint venture)
of results attributable to the Borrowers and their Subsidiaries from joint
ventures and (b) Indebtedness and Funded Debt shall be calculated as follows:
(i) if the Indebtedness of a joint venture is recourse to such Borrower (or
Subsidiary), then the greater of (A) the amount of such Indebtedness or Funded
Debt that is recourse to such Borrower (or Subsidiary), without duplication, or
(B) the Borrower’s pro-rata share of such Indebtedness or Funded Debt as
determined by its percentage interest in the profits and losses of such joint
venture and (ii) if the Indebtedness of such joint venture is not recourse to
such Borrower (or Subsidiary), then such Borrower’s (or Subsidiary’s) pro-rata
share of such Indebtedness or Funded Debt as determined by its percentage
interest in the profits and losses of such joint venture. For purposes of this
Section 1.4, Indebtedness of a joint venture that is recourse to a Borrower or
one of its Subsidiaries solely as a result of such Borrower (or Subsidiary)
being a partner or member in such joint venture shall be treated as not recourse
to such Borrower (or Subsidiary) as long as the only assets owned by such
Borrower (or Subsidiary) are its equity interest in such joint venture and any
contributed capital held to fund such equity interest.
SECTION 2.
CREDIT FACILITY
2.1     Revolving Loans.
(a)    Revolving Loan Commitment. Subject to the terms and conditions set forth
herein and pursuant to this Section 2.1, each Revolving Loan Lender severally
agrees to make revolving loans (each a “Revolving Loan” and collectively the
“Revolving Loans”) to the Borrowers, in Dollars, at any time and from time to
time, during the period from and including the Effective Date to, but not
including, the Revolving Loan Maturity Date or such earlier date as the
Revolving Committed Amount has been terminated as provided herein; provided,
however, that (i) the sum of the aggregate principal amount of Revolving Loans
outstanding plus the aggregate amount of LOC Obligations outstanding shall not
exceed the Revolving Committed Amount, (ii) with respect to each individual
Lender, such Lender’s pro rata share of outstanding Committed Loans plus such
Lender’s pro rata share of outstanding LOC Obligations shall not exceed such
Lender’s Revolving Loan Commitment and (iii) the aggregate principal amount of
such Revolving Loan shall not exceed the Revolving Credit Availability at such
time. Subject to the terms of this Credit Agreement (including Section 3.3), the
Borrowers may borrow, repay and reborrow Revolving Loans. The Administrative
Agent shall keep a record of the purpose for which each of the Loans was
advanced (and of repayments applied thereto), which record shall be conclusive
absent prima facie error.



-34-



--------------------------------------------------------------------------------




(b)    Swing Loans.
(i)    Basic Terms. During the term of this Credit Agreement, each Swing Lender
severally may in its sole discretion, on the terms and conditions set forth in
this Credit Agreement, make loans to the Borrowers in Dollars pursuant to this
Section 2.1(b)(i) from time to time in amounts such that after giving effect to
each such loan (A) the aggregate principal amount of Swing Loans made by such
Swing Lender does not at any time exceed its Swing Loan Commitment, (B) the
aggregate principal amount of Swing Loans does not at any time exceed the Total
Swing Loan Commitment and (C) the sum of the aggregate principal amount of
Revolving Credit Obligations does not exceed the Revolving Committed Amount.
Each borrowing under this Section 2.1(b)(i) shall be in an aggregate principal
amount of at least $1,000,000 and in integral multiples of $500,000 in excess of
such amount. Within the foregoing limits, the Borrowers may borrow under this
Section 2.1(b)(i), repay or, to the extent permitted by Section 3.3, prepay
Swing Loans and reborrow at any time during the term of this Credit Agreement
under this Section 2.1(b)(i). Notwithstanding anything to the contrary contained
herein, the Swing Lenders shall not make a Swing Loan without the consent of the
Required Lenders after the occurrence and during the continuance of a Default or
without the consent of all of the Revolving Loan Lenders after the occurrence
and during the continuance of an Event of Default. Each Swing Lender shall make
its ratable portion of the requested Swing Loan (such ratable portion to be
calculated based upon the ratio of such Swing Lender’s Swing Loan Commitment to
the Total Swing Loan Commitment) available to the Borrowers by means of a credit
to an account of the Borrowers with the Administrative Agent designated for such
purpose by 3:00 p.m., New York City time, on the requested date of such Swing
Loan. The failure of any Swing Lender to make its ratable portion of a Swing
Loan shall not relieve any other Swing Lender of its obligation hereunder to
make its ratable portion of such Swing Loan available on the date of such Swing
Loan, but no Swing Lender shall be responsible for the failure of any other
Swing Lender to make the ratable portion of a Swing Loan to be made by such
other Swing Lender on the date of any Swing Loan.
(ii)    Repayment and Interest. Each Swing Loan is due and payable on the
earliest to occur of (A) ten (10) Business Days after the date of the making of
such Swing Loan, (B) the date of the next borrowing under the Commitments that
is not a Swing Loan, and (C) the Revolving Loan Maturity Date. Except as
otherwise provided in Section 3.1(b), Swing Loans shall bear interest at the
Swing Loan Rate.
(iii)    Conversion of Swing Loans. Any Swing Lender (A) may, at any time in its
sole discretion with respect to any outstanding Swing Loans and (B) shall, on
any of the dates set forth in clauses (A) – (C) of Section 2.1



-35-



--------------------------------------------------------------------------------




(b)(ii), on behalf of the Borrowers (which hereby irrevocably direct such Swing
Lender to act on their behalf), request each Revolving Loan Lender to make, and
each Revolving Loan Lender hereby agrees to make, a Revolving Loan that is a
Base Rate Loan in an amount (with respect to each Revolving Loan Lender, its
“Swing Loan Refund Amount”) equal to such Revolving Loan Lender’s Revolving Loan
Commitment Percentage of the aggregate principal amount of the Swing Loans (the
“Refunded Swing Loans”) outstanding on the date of such notice, to repay the
Swing Lenders. Unless any of the events described in Section 9.1(e) with respect
to either Borrower shall have occurred and be continuing or Revolving Loans
cannot otherwise be made on such date (in which case the terms of Section
2.1(b)(iv) shall govern), each Revolving Loan Lender shall make such Base Rate
Loan available to the Administrative Agent at its principal office in New York
City, New York, or such other address as the Administrative Agent may designate
in writing, in immediately available funds, not later than 12:00 noon (New York
time), on the Business Day immediately following the date of such request. The
Administrative Agent shall pay the proceeds of such Base Rate Loans to the Swing
Lenders, which shall immediately apply such proceeds to repay Refunded Swing
Loans. Effective on the day such Base Rate Loans are made, the portion of the
Swing Loans so paid shall no longer be outstanding as Swing Loans, shall no
longer be due as Swing Loans under the Notes held by the Swing Lenders, and
shall be due as Base Rate Loans under the respective Notes issued to the
Revolving Loan Lenders (including the Swing Lenders) in accordance with their
respective Revolving Loan Commitment Percentages. The Borrowers authorize the
Swing Lenders to charge the Borrowers’ accounts with the Administrative Agent
(up to the amount available in each such account) in order to immediately pay
the amount of such Refunded Swing Loans to the extent amounts received from the
Revolving Loan Lenders are not sufficient to repay in full such Refunded Swing
Loans.
(iv)    Purchase of Participations in Swing Loans. If, prior to the time
Revolving Loans would have otherwise been made pursuant to Section 2.1(b)(iii),
any of the events described in Section 9.1(e) with respect to either Borrower
shall have occurred and be continuing or Revolving Loans cannot otherwise be
made on such date, each Revolving Loan Lender shall, on the date any such
Revolving Loans were to be made pursuant to the request referred to in Section
2.1(b)(iii) (the “Refunding Date”), purchase an undivided Participation Interest
in the Swing Loans in an amount equal to such Lender’s Swing Loan Refund Amount.
On the Refunding Date, each Lender shall transfer to the Administrative Agent
for the benefit of the Swing Lenders, in immediately available funds, such
Lender’s Swing Loan Refund Amount, and upon receipt thereof each Swing Lender
shall deliver to such Lender a Swing Loan participation certificate dated the
date of such Swing



-36-



--------------------------------------------------------------------------------




Lender’s receipt of such funds and in the Swing Loan Refund Amount of such
Lender.
(v)    Payments on Participated Swing Loans. Whenever, at any time after a Swing
Lender has received from any Lender such Lender’s Swing Loan Refund Amount
pursuant to Section 2.1(b)(iv), such Swing Lender receives any payment on
account of the Swing Loans in which the Lenders have purchased Participation
Interests pursuant to Section 2.1(b)(iv), such Swing Lender will promptly
distribute to each such Lender its ratable share (determined on the basis of the
Swing Loan Refund Amounts of all of the Lenders) of such payment (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s Participation Interest was outstanding and funded);
provided, however, that in the event that such payment received by such Swing
Lender is required to be returned, such Lender will return to such Swing Lender
any portion thereof previously distributed to it by such Swing Lender.
(vi)    Obligations to Refund or Purchase Participations in Swing Loans
Absolute. Each Revolving Loan Lender’s obligation to transfer the amount of a
Revolving Loan to the Swing Lenders as provided in Section 2.1(b)(iii) or to
purchase a Participation Interest pursuant to Section 2.1(b)(iv) shall be
absolute and unconditional and shall not be affected by any circumstance,
including, without limitation, (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender, the Borrowers or any other Person may have
against any Swing Lender or any other Person, other than such Swing Lender’s
gross negligence or willful misconduct in connection with making any such Swing
Loan, (B) the occurrence or continuance of a Default or an Event of Default or
the termination or reduction of the Revolving Committed Amount, subject to the
consent requirements of Section 2.1(b)(i), (C) any adverse change in the
condition (financial or otherwise) of either of the Borrowers or any other
Person, (D) any breach of this Credit Agreement by either of the Borrowers, any
other Lender or any other Person, or (E) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.
(c)    Method of Borrowing for Committed Loans. By no later than 11:00 a.m.
(10:00 a.m. for Swing Loans and Base Rate Loans) (i) three Business Days prior
to the date of the requested borrowing of Revolving Loans that will be
Eurodollar Loans or (ii) on the day of the requested borrowing of any Swing
Loans or Revolving Loans that will be Base Rate Loans, the Borrowers shall
submit an irrevocable written Notice of Borrowing in the form of Exhibit 2.1(c)
to the Administrative Agent setting forth (A) the amount requested, (B) whether
such Committed Loans shall be Swing Loans, Revolving Loans that will be Base
Rate Loans or Revolving Loans that will be Eurodollar Loans, (C) with respect to
Revolving Loans that will be Eurodollar Loans, the Interest Period applicable
thereto,



-37-



--------------------------------------------------------------------------------




(D) the purpose of the proceeds of the requested Committed Loans, (E) a
certification by a Responsible Officer that the Borrowers have complied in all
respects with Section 5.2 and (F) the date of borrowing.


(d)    Funding of Committed Loans. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly inform the Lenders (or in the case of a
request for a Swing Loan, the Swing Lenders) as to the terms thereof. Each
Revolving Loan Lender shall make its Revolving Loan Commitment Percentage of the
requested Committed Loans (or in the case of a Swing Lender, its ratable share
of the requested Swing Loan) available to the Administrative Agent by 1:00 p.m.
(or 3:00 p.m. in the case of a Swing Loan) on the date specified in the Notice
of Borrowing by deposit, in Dollars, of immediately available funds to the
Administrative Agent at its principal office in New York City, New York or at
such other address as the Administrative Agent may designate in writing. The
amount of the requested Committed Loans will then be made available to the
Borrowers by the Administrative Agent by crediting the account of the Borrowers
on the books of such office of the Administrative Agent, to the extent the
amount of such Committed Loans are made available to the Administrative Agent.
No Lender shall be responsible for the failure or delay by any other Lender in
its obligation to make Committed Loans hereunder; provided, however, that the
failure of any Lender to fulfill its obligations hereunder shall not relieve any
other Lender of its obligations hereunder. Unless the Administrative Agent shall
have been notified by any Lender prior to the date of any Committed Loan that
such Lender does not intend to make available to the Administrative Agent its
portion of the Committed Loans to be made on such date, the Administrative Agent
may assume that such Lender has made such amount available to the Administrative
Agent on the date of such Committed Loans, and the Administrative Agent in
reliance upon such assumption, may (in its sole discretion, but without any
obligation to do so) make available to the Borrowers a corresponding amount. If
such corresponding amount is not in fact made available to the Administrative
Agent, the Administrative Agent shall be able to recover such corresponding
amount from such Lender. If such Lender does not pay such corresponding amount
forthwith upon the Administrative Agent’s demand therefor, the Administrative
Agent will promptly notify the Borrowers, and the Borrowers shall immediately
pay such corresponding amount to the Administrative Agent. The Administrative
Agent shall also be entitled to recover from such Lender or the Borrowers, as
the case may be, interest on such corresponding amount in respect of each day
from the date such corresponding amount was made available by the Administrative
Agent to the Borrowers to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrowers at the
applicable rate for such Committed Loan pursuant to the Notice of Borrowing and
(ii) from such Lender at the Federal Funds Rate.



-38-



--------------------------------------------------------------------------------




(e)    Reduction or Termination of Revolving Committed Amount. Upon at least
three Business Days’ notice to the Administrative Agent, the Borrowers shall
have the right to permanently terminate or reduce the aggregate unused amount of
the Revolving Committed Amount or the Total Swing Loan Commitment at any time or
from time to time; provided that (i) each partial reduction shall be in an
aggregate amount at least equal to $5,000,000 and in integral multiples of
$1,000,000 above such amount, (ii) no reduction shall be made which would reduce
the Revolving Committed Amount to an amount less than the lesser of (A) the
aggregate amount of outstanding Revolving Loans plus the aggregate amount of
outstanding LOC Obligations or (B) $200,000,000 and (iii) any partial reduction
of the Total Swing Loan Commitment shall ratably reduce the Swing Loan
Commitments of all Swing Lenders. Any reduction in (or termination of) the
Revolving Committed Amount shall be permanent and may not be reinstated. The
Administrative Agent shall immediately notify the Revolving Loan Lenders of any
reduction in the Revolving Committed Amount and each Lender’s Commitment shall
be reduced pro rata in accordance with each Lender’s Revolving Loan Commitment
Percentage.
(f)    Continuations and Conversions. The Borrowers shall have the option with
respect to any Loan, on any Business Day, to continue existing Eurodollar Loans
for a subsequent Interest Period, to convert Base Rate Loans into Eurodollar
Loans, or to convert Eurodollar Loans into Base Rate Loans; provided, however,
that (i) each such continuation or conversion must be requested by the Borrowers
pursuant to a written Notice of Continuation/Conversion, in the form of Exhibit
2.1(f), in compliance with the terms set forth below, (ii) except as provided in
Section 3.11, Eurodollar Loans may only be continued or converted on the last
day of the Interest Period applicable thereto, (iii) Eurodollar Loans may not be
continued nor may Base Rate Loans be converted into Eurodollar Loans during the
existence and continuation of a Default or Event of Default and (iv) any request
to continue a Eurodollar Loan that fails to comply with the terms hereof or any
failure to request a continuation of a Eurodollar Loan at the end of an Interest
Period shall result in a conversion of such Eurodollar Loan to a Base Rate Loan
on the last day of the applicable Interest Period. Each continuation or
conversion must be requested by the Borrowers no later than 11:00 a.m. (A) one
Business Day prior to the date for a requested conversion of a Eurodollar Loan
to a Base Rate Loan or (B) three Business Days prior to the date for a requested
continuation of a Eurodollar Loan or conversion of a Base Rate Loan to a
Eurodollar Loan, in each case pursuant to a written Notice of
Continuation/Conversion submitted to the Administrative Agent (which shall
promptly notify each of the Lenders) which shall set forth (x) whether the
Borrowers wish to continue or convert such Loans and (y) if the request is to
continue a Eurodollar Loan or convert a Loan to a Eurodollar Loan, the Interest
Period applicable thereto.
(g)    Minimum Amounts/Restrictions on Loans. Each request for a borrowing,
conversion or continuation of a Revolving Loan shall be subject to the
requirements that (i) each Eurodollar Loan shall be in a minimum amount of



-39-



--------------------------------------------------------------------------------




$1,000,000 and in integral multiples of $100,000 in excess thereof, (ii) each
Base Rate Loan shall be in a minimum amount of $500,000 or the remaining amount
available under the Revolving Committed Amount and (iii) no more than eight
Eurodollar Loans shall be outstanding at any one time. For the purposes of this
Section 2.1(g), all Eurodollar Loans with the same Interest Periods beginning on
the same date shall be considered as one Eurodollar Loan, but Eurodollar Loans
with different Interest Periods, even if they begin or end on the same date,
shall be considered as separate Eurodollar Loans.
(h)    Notes. The Revolving Loans made by each Revolving Loan Lender shall be
evidenced by a duly executed promissory note of the Borrowers to each Lender in
substantially the form of Exhibit 2.1(h). Each Revolving Loan Lender may, by
notice to the Borrowers and the Administrative Agent, request that its
Competitive Bid Loans and Swing Loans be evidenced by a separate Note in an
amount equal to the aggregate unpaid principal amount of such Loans. Each such
Note shall be in substantially the form of Exhibit 2.1(h) with appropriate
modifications.
2.2     Competitive Bid Option.
(a)    The Competitive Bid Option. For so long as BOP shall maintain an
Investment Grade Rating, the Borrowers may, as set forth in this Section 2.2,
request that the Administrative Agent solicit the Revolving Loan Lenders to make
offers to make Competitive Bid Loans to the Borrowers (a “Competitive Bid Quote
Request”), such Competitive Bid Loan not to exceed, at such time (i) together
with all Competitive Bid Loans then outstanding, fifty percent (50%) of the
Revolving Committed Amount, or (ii) the then Revolving Credit Availability.
Subject to the provisions of this Credit Agreement, the Borrowers may repay any
outstanding Competitive Bid Loan on any day which is a Business Day and any
amounts so repaid may be reborrowed, up to the amount available under this
Section 2.2(a) at the time of such borrowing, until the Business Day next
preceding the Revolving Loan Maturity Date. The Revolving Loan Lenders may, but
shall have no obligation to, make such offers and the Borrowers may, but shall
have no obligation to, accept any such offers in the manner set forth in this
Section 2.2. The Competitive Bid Loans outstanding under the Existing Credit
Agreement on the date hereof and listed on Schedule 2.2 shall become and be
deemed to be Competitive Bid Loans outstanding under this Credit Agreement.
(b)    Competitive Bid Quote Request. When the Borrowers wish to request offers
to make Competitive Bid Loans under this Section 2.2, the Borrowers shall
transmit to the Administrative Agent by telex or facsimile transmission a
Competitive Bid Quote Request substantially in the form of Exhibit 2.2(b) hereto
so as to be received not later than 10:30 A.M. (New York City time) on the
fourth (4th) Business Day prior to the date of borrowing proposed therein (or
such other time or date as the Borrowers and the Administrative Agent shall have
mutually agreed and shall



-40-



--------------------------------------------------------------------------------




have notified to the Revolving Loan Lenders not later than the date of the
Competitive Bid Quote Request for the first LIBOR Auction for which such change
is to be effective) specifying:
(i)    the proposed date of the requested Competitive Bid Loan, which shall be a
Business Day;
(ii)    the aggregate amount of such Competitive Bid Loan, which shall be
$5,000,000 or a larger multiple of $1,000,000 (which shall not exceed the
Revolving Credit Availability);
(iii)    the duration of the Interest Period applicable thereto; and
(iv)    the amount of all Competitive Bid Loans then outstanding (which,
together with the requested Competitive Bid Loans shall not exceed, in the
aggregate, fifty percent (50%) of the Revolving Committed Amount).
The Borrowers may request offers to make Competitive Bid Loans for one, two or
three Interest Periods in a single Competitive Bid Quote Request. Borrowers may
not make more than four (4) Competitive Bid Quote Requests in any thirty (30)
day period.
(c)    Invitation for Competitive Bid Quotes. Promptly upon receipt of a
Competitive Bid Quote Request, the Administrative Agent shall send to the
Revolving Loan Lenders by telex or facsimile transmission an Invitation for
Competitive Bid Quotes substantially in the form of Exhibit 2.2(c) hereto, which
shall constitute an invitation by the Borrowers to each Revolving Loan Lender to
submit Competitive Bid Quotes offering to make the Competitive Bid Loans to
which such Competitive Bid Quote Request relates in accordance with this
Section.
(d)    Submission and Contents of Competitive Bid Quotes. (i) Each Revolving
Loan Lender may submit a Competitive Bid Quote containing an offer or offers to
make Competitive Bid Loans in response to any Invitation for Competitive Bid
Quotes. Each Competitive Bid Quote must comply with the requirements of this
subsection (d) and must be submitted to the Administrative Agent by telex or
facsimile transmission not later than 10:00 A.M. (New York City time) on the
third (3rd) Business Day prior to the proposed date of borrowing (or such other
time or date as the Borrowers and the Administrative Agent shall have mutually
agreed and shall have notified the Revolving Loan Lenders not later than the
date of the Competitive Bid Quote Request for the first LIBOR Auction for which
such change is to be effective); provided that Competitive Bid Quotes submitted
by the Person serving as the Administrative Agent (or any affiliate of the
Person serving as the Administrative Agent) in the capacity of a Revolving Loan
Lender may be submitted, and may only be submitted, if the Person serving as the
Administrative Agent or such affiliate notifies the Borrowers of the terms of
the offer or offers



-41-



--------------------------------------------------------------------------------




contained therein not later than one-quarter (1/4) hour prior to the deadline
for the other Lenders. Any Competitive Bid Quote so made shall be irrevocable,
except with the written consent of the Administrative Agent given on the
instruction of the Borrowers. Competitive Bid Loans to be funded pursuant to a
Competitive Bid Quote may, as provided in Section 11.3(e), be funded by a
Lender’s Designated Bank. A Lender making a Competitive Bid Quote may, but shall
not be required to, specify in its Competitive Bid Quote whether the related
Competitive Bid Loans are intended to be funded by such Lender’s Designated
Bank, as provided in Section 11.3(e).
(i)    Each Competitive Bid Quote shall be in substantially the form of Exhibit
2.2(d) (ii) hereto and shall in any case specify:
(A)    the proposed date of borrowing;
(B)    the principal amount of the Competitive Bid Loan for which each such
offer is being made, which principal amount (w) may be greater than or less than
the Commitment of the quoting Lender, (x) must be $5,000,000 or a larger
multiple of $1,000,000 (or, if the Revolving Credit Availability then is less
than $5,000,000, such lesser amount), (y) may not exceed the principal amount of
Competitive Bid Loans for which offers were requested and (z) may be subject to
an aggregate limitation as to the principal amount of Competitive Bid Loans for
which offers being made by such quoting Lender may be accepted;
(C)    the margin above or below the applicable Eurodollar Rate (the
“Competitive Bid Margin”) offered for each such Competitive Bid Loan, expressed
as a percentage (specified to the nearest 1/10,000th of 1%) to be added to or
subtracted from such base rate offered for each Competitive Bid Loan; and
(D)    the identity of the quoting Lender.
(ii)    Any Competitive Bid Quote shall be disregarded if it:
(A)    is not substantially in conformity with Exhibit 2.2(d)(ii) hereto or does
not specify all of the information required by subsection (d)(ii) above;
(B)    except as provided in subsection (d)(ii)(B)(z) above, proposes terms
other than or in addition to those set forth in the applicable Invitation for
Competitive Bid Quotes; or
(C)    arrives after the time set forth in subsection (d)(i) above.



-42-



--------------------------------------------------------------------------------




(e)    Notice to Borrowers. The Administrative Agent shall promptly notify the
Borrowers of the terms (x) of any Competitive Bid Quote submitted by a Lender
that is in accordance with subsection (d) of this Section and (y) of any
Competitive Bid Quote that amends, modifies or is otherwise inconsistent with a
previous Competitive Bid Quote submitted by such Lender with respect to the same
Competitive Bid Quote Request. Any such subsequent Competitive Bid Quote shall
be disregarded by the Administrative Agent unless such subsequent Competitive
Bid Quote is submitted solely to correct a manifest error in such former
Competitive Bid Quote. The Administrative Agent’s notice to the Borrowers shall
specify (A) the aggregate principal amount of Competitive Bid Loans for which
offers have been received for each Interest Period specified in the related
Competitive Bid Quote Request, (B) the principal amounts and Competitive Bid
Margins so offered and (C) if applicable, limitations on the aggregate principal
amount of Competitive Bid Loans for which offers in any single Competitive Bid
Quote may be accepted.
(f)    Acceptance and Notice by Borrowers. Not later than 11:00 A.M. (New York
City time) on the third (3rd) Business Day prior to the proposed date of
borrowing (or such other time or date as the Borrowers and the Administrative
Agent shall have mutually agreed and shall have notified the Revolving Loan
Lenders not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction for which such change is to be effective), the Borrowers
shall telephonically notify the Administrative Agent of their acceptance or
non-acceptance of the offers so notified to them pursuant to subsection (e) of
this Section 2.2, and the Borrowers shall confirm such telephonic notification
in writing not later than the third (3rd) Business Day prior to the proposed
date of borrowing. In the case of acceptance, such notice (a “Notice of
Competitive Bid Borrowing”), whether telephonic or in writing, shall specify the
aggregate principal amount of offers for each Interest Period that are accepted
and shall be accompanied by a certificate of a Responsible Officer of the
Borrowers with respect to compliance with (including calculation of) Section
7.2. Any Competitive Bid Loan accepted by the Borrowers and made by the Lenders
shall utilize the Revolving Committed Amount (but not the Commitments of the
Lenders making such Competitive Bid Loan), and the Revolving Credit Availability
shall be reduced by the amount of any Competitive Bid Loans. The Borrowers may
accept any Competitive Bid Quote in whole or in part; provided that:
(i)    the aggregate principal amount of each Competitive Bid Loan borrowing may
not exceed the applicable amount set forth in the related Competitive Bid Quote
Request;
(ii)    the principal amount of each Competitive Bid Loan borrowing must be
$5,000,000 or a larger multiple of $1,000,000 (or, if the Revolving Credit
Availability then is less than $5,000,000, such lesser amount);





-43-



--------------------------------------------------------------------------------






(iii)    acceptance of offers may only be made on the basis of ascending
Competitive Bid Margins; and
(iv)    the Borrowers may not accept any offer that is described in subsection
(d)(iii) of this Section or that otherwise fails to comply with the requirements
of this Credit Agreement.
(g)    Allocation by Administrative Agent. If offers are made by two or more
Lenders with the same Competitive Bid Margins for a greater aggregate principal
amount than the amount in respect of which such offers are permitted to be
accepted for the related Interest Period, the principal amount of Competitive
Bid Loans in respect of which such offers are accepted shall be allocated by the
Administrative Agent among such Lenders as nearly as possible (in multiples of
$1,000,000, as the Administrative Agent may deem appropriate) in proportion to
the aggregate principal amounts of such offers; provided, that the principal
amount of such Competitive Bid Loans shall be allocated among such Lenders, in
ascending order from those subject to the lowest Competitive Bid Margin to those
subject to the highest Competitive Bid Margin, as applicable to provide to the
Borrowers the lowest effective cost based on offers accepted. Determinations by
the Administrative Agent of the amounts of Competitive Bid Loans shall be
conclusive in the absence of manifest error. The Administrative Agent shall
notify the Borrowers of all offers.
(h)    Notification by Administrative Agent. Upon receipt of the Borrowers’
Notice of Competitive Bid Borrowing in accordance with Section 2.2(f) hereof,
the Administrative Agent shall, on the date such Notice of Competitive Bid
Borrowing is received by the Administrative Agent, notify each Revolving Loan
Lender of the principal amount of the Competitive Bid Loan borrowing accepted by
the Borrowers and of such Lender’s share (if any) of such Competitive Bid Loan
borrowing and such Notice of Competitive Bid Borrowing shall not thereafter be
revocable by the Borrowers. A Lender who is notified that it has been selected
to make a Competitive Bid Loan may designate its Designated Bank (if any) to
fund such Competitive Bid Loan on its behalf, as described in Section 11.3(e).
Any Designated Bank which funds a Competitive Bid Loan shall on and after the
time of such funding become the obligee under such Competitive Bid Loan and be
entitled to receive payment thereof when due. No Revolving Loan Lender shall be
relieved of its obligation to fund a Competitive Bid Loan, and no Designated
Bank shall assume such obligation, prior to the time the applicable Competitive
Bid Loan is funded.
(i)    Each Competitive Bid Loan shall mature, and the principal amount thereof
shall be due and payable, together with the accrued interest thereon, on the
last day of the Interest Period applicable to such Competitive Bid Loan.



-44-



--------------------------------------------------------------------------------






2.3     Letter of Credit Subfacility.
(a)    Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require (so long as such terms and conditions do not impose any
financial obligation on or require any Lien (not otherwise contemplated by this
Credit Agreement) to be given by any Credit Party or conflict with any
obligation of, or detract from any action which may be taken by, any Borrower or
its Subsidiaries under this Credit Agreement), each Issuing Lender severally
agrees, in reliance upon the agreements of the other Revolving Loan Lenders set
forth in this Section 2.3, from time to time upon request to issue (from the
Effective Date to the Revolving Loan Maturity Date and in a form reasonably
acceptable to the Issuing Lender), in Dollars, and the LOC Participants shall
participate in, Letters of Credit for the account of the Borrowers or any of
their Subsidiaries; provided, however, that (i) the aggregate amount of all
outstanding Letters of Credit issued by an Issuing Lender plus the aggregate
amount of all unreimbursed drawings owing to an Issuing Lender shall not exceed
its LOC Commitment at such time, (ii) the aggregate amount of LOC Obligations
shall not at any time exceed the Total LOC Committed Amount, (iii) the sum of
the aggregate amount of LOC Obligations outstanding plus Revolving Loans
outstanding shall not exceed the Revolving Committed Amount and (iv) with
respect to each individual LOC Participant, such LOC Participant’s pro rata
share of Revolving Credit Obligations shall not exceed such LOC Participant’s
Revolving Credit Commitment. The Issuing Lender may require the issuance and
expiry date of each Letter of Credit to be a Business Day. Each Letter of Credit
shall be a standby letter of credit issued to support the obligations (including
pension or insurance obligations), contingent or otherwise, of a Borrower or any
of its Subsidiaries. Except as otherwise expressly agreed upon by all the LOC
Participants, no Letter of Credit shall have an original expiry date more than
one year from the date of issuance or shall have an expiry date that is less
than 30 days prior to the Revolving Loan Maturity Date. Each Letter of Credit
shall comply with the related LOC Documents. Each Letter of Credit shall be
deemed to remain outstanding until it has expired or the original documents
evidencing such Letter of Credit have been returned to the Issuing Lender.
Notwithstanding the foregoing or any other provision of this Section 2.3(a), if
requested by the Borrowers, the Issuing Lender shall issue a Letter of Credit
with an expiration date that is up to one (1) year after the Revolving Loan
Maturity Date, provided that no later than thirty (30) days prior to the
Revolving Loan Maturity Date, the Borrowers provide a cash deposit in the full
amount available to be drawn under all Letters of Credit with expiration dates
after the Revolving Loan Maturity Date. Any such additional cash collateral
shall be held by the Administrative Agent, for the benefit of the Revolving Loan
Lenders, in the Letter of Credit Collateral Account as defined in, and in
accordance with the terms of, Section 2.3(l).



-45-



--------------------------------------------------------------------------------




Each Letter of Credit shall be issued or amended, as the case may be, upon the
request of the Borrowers delivered to the Issuing Lender (with a copy to the
Administrative Agent) in the form of an application, appropriately completed and
signed by a Responsible Officer of a Borrower. Such application may be sent by
facsimile, by United States mail, by overnight courier, by electronic
transmission using the system provided by the Issuing Lender, by personal
delivery or by any other means acceptable to the Issuing Lender. Such
application must be received by the Issuing Lender and the Administrative Agent
not later than 11:00 a.m. at least two Business Days (or such later date and
time as the Administrative Agent and the Issuing Lender may agree in a
particular instance in their sole discretion) prior to the proposed issuance
date or date of amendment, as the case may be. In the case of a request for an
initial issuance of a Letter of Credit, such request shall specify in form and
detail satisfactory to the Issuing Lender: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
Issuing Lender may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such request shall specify in form and detail
satisfactory to the Issuing Lender (A) the Letter of Credit to be amended; (B)
the proposed date of amendment thereof (which shall be a Business Day); (C) the
nature of the proposed amendment; and (D) such other matters as the Issuing
Lender may require. Additionally, the Borrowers shall furnish to the Issuing
Lender and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment as the
Issuing Lender or the Administrative Agent may require. The Issuing Lender shall
not amend any Letter of Credit if the Issuing Lender would not be permitted at
such time to issue the Letter of Credit in its amended form under the terms
hereof. The Borrowers and the Issuing Lenders shall use commercially reasonable
efforts, to the extent practicable, to cause the Letters of Credit to be issued
by the Issuing Lenders on a proportionate basis in accordance with their
proportionate share of the LOC Commitments.
If the Borrowers so request in any applicable Letter of Credit application, the
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that has automatic extension provisions (each, an “Auto-Extension Letter of
Credit”); provided that any such Auto-Extension Letter of Credit must permit the
Issuing Lender to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Unless otherwise directed by the Issuing
Lender, the Borrowers shall not be required to make a specific request to the
Issuing Lender for any such extension. Once an Auto-



-46-



--------------------------------------------------------------------------------




Extension Letter of Credit has been issued, the Lenders shall be deemed to have
authorized (but may not require) the Issuing Lender to permit the extension of
such Letter of Credit at any time to an expiry date not later than the Revolving
Loan Maturity Date; provided, however, that the Issuing Lender shall not permit
any such extension if (A) the Issuing Lender has determined that it would not be
permitted, or would have no obligation, at such time to issue such Letter of
Credit in its revised form (as extended) under the terms hereof, or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender or the Borrower that
one or more of the applicable conditions specified in Section 5.2 is not then
satisfied, and in each such case directing the Issuing Lender not to permit such
extension.
If a Borrower so requests in any applicable Letter of Credit application, the
Issuing Lender may, in its sole discretion, agree to issue a Letter of Credit
that permits the automatic reinstatement of all or a portion of the stated
amount thereof after any drawing thereunder (each, an “Auto-Reinstatement Letter
of Credit”). Unless otherwise directed by the Issuing Lender, the Borrowers
shall not be required to make a specific request to the Issuing Lender to permit
such reinstatement. Once an Auto-Reinstatement Letter of Credit has been issued,
except as provided in the following sentence, the Lenders shall be deemed to
have authorized (but may not require) the Issuing Lender to reinstate all or a
portion of the stated amount thereof in accordance with the provisions of such
Letter of Credit. Notwithstanding the foregoing, if such Auto-Reinstatement
Letter of Credit permits the Issuing Lender to decline to reinstate all or any
portion of the stated amount thereof after a drawing thereunder by giving notice
of such non-reinstatement within a specified number of days after such drawing
(the “Non-Reinstatement Deadline”), the Issuing Lender shall not permit such
reinstatement if it has received a notice (which may be by telephone or in
writing) on or before the day that is seven Business Days before the
Non-Reinstatement Deadline (A) from the Administrative Agent that the Required
Lenders have elected not to permit such reinstatement or (B) from the
Administrative Agent, any Lender or the Borrower that one or more of the
applicable conditions specified in Section 5.2 is not then satisfied and, in
each case, directing the Issuing Lender not to permit such reinstatement.
(b)    Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the Issuing Lender at least three Business Days prior to
the requested date of issuance. The Issuing Lender will, upon issuance, at least
quarterly and more frequently upon request, provide to the Administrative Agent
for dissemination to the Lenders a detailed report specifying the Letters of
Credit which are then issued and outstanding and any activity with respect
thereto which may have occurred since the date of the prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, and the expiry date as



-47-



--------------------------------------------------------------------------------




well as any payments or expirations which may have occurred. The Issuing Lender
will further provide to the Administrative Agent, promptly upon request, copies
of the Letters of Credit and the other LOC Documents.


(c)    Participations.
(i)    Each LOC Participant acknowledges and confirms that it has a
Participation Interest in the liability of the Issuing Lender under each
Existing Letter of Credit in an amount equal to its Revolving Loan Commitment
Percentage of such Existing Letters of Credit. The Borrowers’ reimbursement
obligations in respect of each Existing Letter of Credit, and each LOC
Participant’s obligations in connection therewith, shall be governed by the
terms of this Credit Agreement.
(ii)    Each LOC Participant, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a risk participation from the Issuing
Lender in such Letter of Credit and each LOC Document related thereto and the
rights and obligations arising thereunder and any collateral relating thereto,
in each case in an amount equal to its Revolving Loan Commitment Percentage of
the obligations under such Letter of Credit, and shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and be obligated to pay to the Issuing Lender therefor and discharge when due,
its Revolving Loan Commitment Percentage of the obligations arising under such
Letter of Credit. Without limiting the scope and nature of each LOC
Participant’s participation in any Letter of Credit, to the extent that the
Issuing Lender has not been reimbursed as required hereunder or with respect to
any such Letter of Credit, each such LOC Participant shall pay to the Issuing
Lender (without duplication of its obligations under Sections 2.3(d) and 2.3(e)
to make a Revolving Loan to the Borrowers) its Revolving Loan Commitment
Percentage of such unreimbursed drawing in same day funds on the day of
notification by the Issuing Lender of an unreimbursed drawing pursuant to the
provisions of subsection (d) or (e) of this Section 2.3. The obligation of each
LOC Participant to so reimburse the Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event. Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrowers to reimburse the
Issuing Lender in respect of any Letter of Credit, together with interest as
hereinafter provided.
(d)    Reimbursement. In the event of any drawing under any Letter of Credit,
the Issuing Lender will promptly notify the Borrowers. Unless the Borrowers
shall promptly notify the Issuing Lender of their intent to otherwise reimburse
the



-48-



--------------------------------------------------------------------------------




Issuing Lender, the Borrowers shall be deemed to have requested a Revolving Loan
at a per annum rate equal to the Base Rate in the amount of such drawing, the
proceeds of which will be used to satisfy the reimbursement obligations. The
Borrowers shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit either with the proceeds of such Revolving Loan obtained
hereunder or otherwise in same day funds as provided herein or in the LOC
Documents. If the Borrowers shall fail to reimburse the Issuing Lender as
provided hereinabove, the unreimbursed amount of such drawing shall bear
interest at a per annum rate equal to the Base Rate plus two percent (2%). The
Borrowers’ reimbursement obligations hereunder shall be absolute and
unconditional under all circumstances irrespective of (but without waiver of)
any rights of set-off, counterclaim or defense to payment the applicable account
party or the Borrowers may claim or have against an Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation, any defense based on any
failure of the applicable account party or the Borrowers to receive
consideration or the legality, validity, regularity or unenforceability of such
Letter of Credit. The Issuing Lender will promptly notify the LOC Participants
of the amount of any unreimbursed drawing and each LOC Participant shall
promptly pay to the Issuing Lender, in Dollars and in immediately available
funds, the amount (without duplication of its obligations under Sections 2.3(d)
and 2.3(e) to make a Revolving Loan to the Borrowers) of such LOC Participant’s
Revolving Loan Commitment Percentage of such unreimbursed drawing. Such payment
shall be made on the day such notice is received by such Lender from the Issuing
Lender if such notice is received at or before 2:00 p.m., otherwise such payment
shall be made at or before 12:00 Noon on the Business Day next succeeding the
day such notice is received. If such LOC Participant does not pay such amount to
the Issuing Lender in full upon such request, such LOC Participant shall, on
demand, pay to the Issuing Lender interest on the unpaid amount during the
period from the date such LOC Participant received the notice regarding the
unreimbursed drawing until such LOC Participant pays such amount to the Issuing
Lender in full at a rate per annum equal to, if paid within two Business Days of
the date of drawing, the Federal Funds Rate and thereafter at a rate per annum
equal to the Base Rate. Each LOC Participant’s obligation to make such payment
to the Issuing Lender, and the right of the Issuing Lender to receive the same,
shall be absolute and unconditional, shall not be affected by any circumstance
whatsoever and without regard to the termination of this Credit Agreement or the
Commitments hereunder, the existence of a Default or Event of Default or the
acceleration of the obligations hereunder and shall be made without any offset,
abatement, withholding or reduction whatsoever. Simultaneously with the making
of each such payment by a LOC Participant to the Issuing Lender, such LOC
Participant shall, automatically and without any further action on the part of
the Issuing Lender or such LOC Participant, acquire a participation in an amount
equal to such payment (excluding the portion of such payment constituting
interest owing to the Issuing Lender) in the related unreimbursed drawing
portion of such LOC Obligation and in the interest thereon and in the related
LOC Documents, and



-49-



--------------------------------------------------------------------------------




shall have a ratable interest in the Issuing Lender’s claim against the
Borrowers with respect thereto.
(e)    Repayment with Revolving Loans. On any day on which the Borrowers shall
have requested, or been deemed to have requested, a Revolving Loan borrowing to
reimburse a drawing under a Letter of Credit (as set forth in clause (d) above),
the Administrative Agent shall give notice to the applicable Lenders that a
Revolving Loan has been requested or deemed requested in connection with a
drawing under a Letter of Credit, in which case a Revolving Loan comprised
solely of Base Rate Loans (each such borrowing, a “Mandatory Borrowing”) shall
be immediately made from all applicable Lenders (without giving effect to any
termination of the Commitments pursuant to Section 9.2) pro rata based on each
Lender’s respective Revolving Loan Commitment Percentage and the proceeds
thereof shall be paid directly to the Issuing Lender for application to the
respective LOC Obligations. Each such Lender hereby irrevocably agrees to make
such Revolving Loans immediately upon any such request or deemed request on
account of each such Mandatory Borrowing in the amount and in the manner
specified in the preceding sentence and on the same such date notwithstanding
(i) the amount of such Mandatory Borrowing may not comply with the minimum
amount for borrowings of Revolving Loans otherwise required hereunder, (ii)
whether any conditions specified in Section 5.2 are then satisfied, (iii)
whether a Default or Event of Default then exists, (iv) failure of any such
request or deemed request for Revolving Loans to be made by the time otherwise
required hereunder, (v) the date of such Mandatory Borrowing, or (vi) any
reduction in the Revolving Committed Amount or any termination of the
Commitments. In the event that any Mandatory Borrowing cannot for any reason be
made on the date otherwise required above (including, without limitation, as a
result of the commencement of a proceeding under the Bankruptcy Code with
respect to a Borrower), then each Revolving Loan Lender hereby agrees that it
shall forthwith fund (as of the date such Mandatory Borrowing would otherwise
have occurred, but adjusted for any payments received from the Borrowers on or
after such date and prior to such purchase) its Participation Interest in the
outstanding LOC Obligations; provided, further, that in the event any Revolving
Loan Lender shall fail to fund its Participation Interest on the day such
Mandatory Borrowing would otherwise have occurred, then the amount of such
Lender’s unfunded Participation Interest therein shall bear interest payable to
the Issuing Lender upon demand, at a rate per annum equal to, if paid within two
Business Days of such date, the Federal Funds Rate, and thereafter at a rate per
annum equal to the Base Rate.
(f)    Modification and Extension. The issuance of any supplement, modification,
amendment, renewal, or extensions to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder; provided that the fees to be paid pursuant to Section
3.4(b)(i) shall only be due if the expiration date of such Letter of Credit is
extended.



-50-



--------------------------------------------------------------------------------




(g)    Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
Issuing Lender and the Borrowers when a Letter of Credit is issued (including
any such agreement applicable to an Existing Letter of Credit), (i) the rules of
the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) (the “ISP98”) shall apply to each standby Letter
of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce (the “ICC”) at the time of issuance (including the ICC decision
published by the Commission on Banking Technique and Practice on April 6, 1998
regarding the European single currency (euro)) (the “UCP”) shall apply to each
commercial Letter of Credit.
(h)    Responsibility of Issuing Lender. It is expressly understood and agreed
as between the Revolving Loan Lenders that the obligations of an Issuing Lender
hereunder to the LOC Participants are only those expressly set forth in this
Credit Agreement and that an Issuing Lender shall be entitled to assume that the
conditions precedent set forth in Section 5.2 have been satisfied unless it
shall have acquired actual knowledge that any such condition precedent has not
been satisfied; provided, however, that nothing set forth in this Section 2.3
shall be deemed to prejudice the right of any LOC Participant to recover from an
Issuing Lender any amounts made available by such LOC Participant to such
Issuing Lender pursuant to this Section 2.3 in the event that it is determined
by a court of competent jurisdiction that the payment with respect to a Letter
of Credit constituted gross negligence or willful misconduct on the part of such
Issuing Lender.
(i)    Conflict with LOC Documents. In the event of any conflict between this
Credit Agreement and any LOC Document, this Credit Agreement shall govern.
(j)    Indemnification of Issuing Lenders and LOC Participants.
(i)    In addition to its other obligations under this Credit Agreement, the
Borrowers hereby jointly and severally agree to protect, indemnify, pay and save
harmless each Issuing Lender and each LOC Participant from and against any and
all claims, demands, liabilities, damages, losses, costs, charges and expenses
(including reasonable attorneys’ fees) that such Issuing Lender or such LOC
Participant may incur or be subject to as a consequence, direct or indirect, of
(A) the issuance of any Letter of Credit or (B) the failure of the Issuing
Lender to honor a drawing under a Letter of Credit as a result of any act or
omission, whether rightful or wrongful, of any present or future de jure or de
facto Governmental Authority (all such acts or omissions, herein called
“Government Acts”).
(ii)    As between the Borrowers and each Issuing Lender and the LOC
Participants, the Borrowers shall assume all risks of the acts, omissions or
misuse of any Letter of Credit by the beneficiary thereof. The Issuing



-51-



--------------------------------------------------------------------------------




Lenders and the LOC Participants shall not be responsible for: (A) the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by a Borrower or any of its Subsidiaries in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (B) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, that may prove
to be invalid or ineffective for any reason; (C) failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (D) errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required to be delivered to the Issuing Lender in order to make a
drawing under a Letter of Credit or of the proceeds thereof; and (G) any
consequences arising from causes beyond the control of the Issuing Lender or any
LOC Participant, including, without limitation, any Government Acts. None of the
above shall affect, impair, or prevent the vesting of the Issuing Lender’s or
any LOC Participant’s rights or powers hereunder.
(iii)    In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any
Agent-Related Person, the Issuing Lender, any LOC Participant or any of the
correspondents, participants or assignees of the Issuing Lender under or in
connection with any Letter of Credit or the related certificates, if taken or
omitted in good faith, shall not put the Issuing Lender or any LOC Participant
under any resulting liability to the Borrowers or their Subsidiaries. It is the
intention of the parties that this Credit Agreement shall be construed and
applied to protect and indemnify the Issuing Lender and each LOC Participant
against any and all risks involved in the issuance of the Letters of Credit, all
of which risks are hereby assumed by the Borrowers, including, without
limitation, whether rightful or wrongful, any present or future Government Acts.
The Issuing Lender and the LOC Participants shall not, in any way, be liable for
any failure by the Issuing Lender or anyone else to pay any drawing under any
Letter of Credit as a result of any Government Acts or any other cause beyond
the control of the Issuing Lender or any LOC Participant.
(iv)    Nothing in this subsection (j) is intended to limit the reimbursement
obligation of the Borrowers contained in this Section 2.3. The obligations of
the Borrowers under this subsection (j) shall survive the termination of this
Credit Agreement. No act or omission of any current or prior beneficiary of a
Letter of Credit shall in any way affect or impair the



-52-



--------------------------------------------------------------------------------




rights of the Issuing Lender to enforce any right, power or benefit under this
Credit Agreement.




(v)    Notwithstanding anything to the contrary contained in this subsection
(j), the Borrowers shall have no obligation to indemnify the Issuing Lender in
respect of any liability incurred by the Issuing Lender arising solely out of
the gross negligence or willful misconduct of the Issuing Lender. Nothing in
this Credit Agreement shall relieve the Issuing Lender of any liability to the
Borrowers in respect of any action taken by the Issuing Lender which action
constitutes gross negligence or willful misconduct of the Issuing Lender or a
violation of the ISP98, the UCP or Uniform Commercial Code (as applicable).
(k)    No Obligation to Issue. The Issuing Lender shall be under no obligation
to issue any Letter of Credit if:
(i)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
such Letter of Credit, or any Requirement of Law applicable to the Issuing
Lender or any request or directive (whether or not having the force of law) from
any Governmental Authority with jurisdiction over the Issuing Lender shall
prohibit, or request that the Issuing Lender refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Lender with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Lender is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursable loss, cost or expense which
was not applicable on the Closing Date and which the Issuing Lender in good
faith deems material to it; or
(ii)    the issuance of such Letter of Credit would violate one or more policies
of the Issuing Lender.
(l)    Letter of Credit Collateral Account. The Borrowers hereby agree that they
will, from the time a deposit is required pursuant to Section 2.3(a), Section
9.2(c), Section 9.3 or Section 11.9 until the Obligations are satisfied and all
Letters of Credit have expired or been terminated or cancelled or as otherwise
set forth below, maintain a special collateral account (the “Letter of Credit
Collateral Account”) at the Administrative Agent’s office at the address
specified pursuant to Section 11.1, in the name of the Borrowers, but under the
sole dominion and control, including the exclusive right of withdrawal, of the
Administrative Agent, for the benefit of the



-53-



--------------------------------------------------------------------------------




Revolving Loan Lenders, and in which the Borrowers shall have no interest other
than as set forth in this Section 2.3(l) or in Section 9.3. Such Letter of
Credit Collateral Account shall be funded to the extent required by
Section 2.3(a), Section 9.2(c), Section 9.3 or Section 11.9. In addition to the
foregoing, the Borrowers hereby grant to the Administrative Agent, for the
benefit of itself, the Issuing Lender and the Revolving Loan Lenders, a properly
perfected security interest in and lien on the Letter of Credit Collateral
Account, any cash or other funds, notes, certificates of deposit and other
instruments that may hereafter be on deposit in the Letter of Credit Collateral
Account, any certificates or instruments from time to time evidencing or
representing the Letter of Credit Collateral Account, all interest, dividends
and other property distributed in respect of or in exchange for the foregoing,
and the proceeds thereof (the “Letter of Credit Collateral”), all to secure the
payment and performance of the Obligations as set forth below. The Borrowers
agree that they will not (i) sell or otherwise dispose of any interest in the
Letter of Credit Collateral or (ii) create or permit to exist any lien, security
interest or other charge or encumbrance upon or with respect to any of the
Letter of Credit Collateral, except for the security interest created by this
Section 2.3(l). Other than any interest earned on the investment of the Letter
of Credit Collateral, which investments shall be made at the option and sole,
but reasonable, discretion of the Administrative Agent and at the Borrowers’
risk and expense, the Letter of Credit Collateral shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the Letter
of Credit Collateral Account. Moneys in the Letter of Credit Collateral Account
shall be applied by the Administrative Agent to reimburse the Issuing Lender for
any drawing under such Letters of Credit for which it has not been reimbursed
and, to the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LOC Obligations at such time;
provided that if all Letters of Credit are expired or have been terminated or
cancelled, no LOC Obligations are outstanding and the maturity of the Loans has
been accelerated, moneys in the Letter of Credit Collateral Account may be
applied to satisfy other obligations of the Borrowers under this Credit
Agreement. If the Borrowers are required to provide an amount of cash collateral
hereunder as a result of the occurrence of an Event of Default in accordance
with Section 9.2(c), such amount (to the extent not applied as aforesaid) shall
be returned to the Borrowers within three Business Days after all Events of
Default have been cured or waived. Subject to the provisions of Section 9.3 and
so long as no Default or Event of Default then exists, if Letter of Credit
Collateral was provided in accordance with Section 2.3(a), such remaining Letter
of Credit Collateral, with any interest earned thereon, will be returned to the
Borrowers (and may be returned from time to time with respect to any applicable
Letter of Credit) on the earlier of (a) the date that the applicable Letter of
Credit or Letters of Credit expire in accordance with their terms; and (b) the
date that the applicable Letter of Credit or Letters of Credit are terminated or
cancelled. So long as no Default or Event of Default then exists, the portion of
Letter of Credit Collateral provided to cover the unfunded LC Exposure of a
Defaulting Lender pursuant to Section 11.9 shall be released promptly following
the elimination of the



-54-



--------------------------------------------------------------------------------




applicable unfunded LC Exposure (including by the termination of the Defaulting
Lender status of the applicable Lender) or the Administrative Agent’s good faith
determination that there exists excess Letter of Credit Collateral.
(m)    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
2.4     Joint and Several Liability of the Borrowers.
(a)    Each of the Borrowers is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Lenders
under this Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.
(b)    Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety, but also as a co-debtor, joint
and several liability with the other Borrower with respect to the payment and
performance of all of the Obligations arising under this Credit Agreement and
the other Credit Documents, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.
(c)    If and to the extent that either of the Borrowers shall fail to make any
payment with respect to any of the Obligations as and when due or to perform any
of the Obligations in accordance with the terms thereof, then in each such
event, the other Borrower will make such payment with respect to, or perform,
such Obligation. Each Borrower further agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the other Borrower
for amounts so paid under this Credit Agreement until such time as the Lenders
have been paid in full and all Commitments under this Credit Agreement have been
terminated.
(d)    The obligations of each Borrower under the provisions of this Section 2.4
constitute full recourse obligations of such Borrower, enforceable against it to
the full extent of its properties and assets.
(e)    Except as otherwise expressly provided herein, to the extent permitted by
law, each Borrower hereby waives notice of acceptance of its joint and several
liability and of all extensions of credit to the Borrowers by the Lenders,
notice of



-55-



--------------------------------------------------------------------------------




occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Credit Agreement),
or of any presentment or demand for any payment under this Credit Agreement,
notice of any action at any time taken or omitted by the Administrative Agent or
the Lenders under or in respect of any of the obligations hereunder, any
requirement of diligence and, generally, all demands, notices and other
formalities of every kind in connection with this Credit Agreement and the
benefit of any laws that exonerate or limit the liability of co-borrowers or
sureties and any defenses provided by those laws. Each Borrower hereby assents
to, and waives notice of, any extension or postponement of the time for the
payment of any of the Obligations, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by the
Administrative Agent or the Lenders at any time or times in respect of any
default by either Borrower in the performance or satisfaction of any term,
covenant, condition or provision of this Credit Agreement, any and all other
indulgences whatsoever by the Administrative Agent or the Lenders in respect of
any of the obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such obligations or the addition, substitution or release, in whole or in part,
of either Borrower. Without limiting the generality of the foregoing, each
Borrower assents to any other action or delay in acting or any failure to act on
the part of the Administrative Agent or the Lenders, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder
which might, but for the provisions of this Section 2.4, afford grounds for
terminating, discharging or relieving such Borrower, in whole or in part, from
any of its obligations under this Section 2.4, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the obligations of such Borrower under this Section 2.4 shall not be discharged
except by performance and then only to the extent of such performance. The
obligations of each Borrower under this Section 2.4 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to either
Borrower or a Lender. The joint and several liability of the Borrowers hereunder
shall continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of either Borrower or any of the Lenders.
(f)    The provisions of this Section 2.4 are made for the benefit of the
Lenders and their successors and assigns, and may be enforced by them from time
to time against either of the Borrowers as often as occasion therefor may arise
and without requirement on the part of the Lenders first to marshal any of its
claims or to exercise any of its rights against the other Borrower or to exhaust
any remedies available to it against the other Borrower or to resort to any
other source or means of obtaining payment of any of the Obligations hereunder
or to elect any other remedy. The provisions of this Section 2.4 shall remain in
effect until all the Obligations shall



-56-



--------------------------------------------------------------------------------




have been paid in full or otherwise fully satisfied. If at any time, any
payment, or any part thereof, made in respect of any of the Obligations is
rescinded or must otherwise be restored or returned by the Lenders upon the
insolvency, bankruptcy or reorganization of either of the Borrowers, or
otherwise, the provisions of this Section 2.4 will forthwith be reinstated and
in effect as though such payment had not been made.
(g)    Notwithstanding any provision to the contrary contained herein or in any
of the other Credit Documents, to the extent the obligations of either Borrower
shall be adjudicated to be invalid or unenforceable for any reason (including,
without limitation, because of any applicable state or federal law relating to
fraudulent conveyances or transfers) then the obligations of such Borrower
hereunder shall be limited to the maximum amount that is permissible under
applicable law (whether federal or state and including, without limitation, the
Bankruptcy Code).



































-57-



--------------------------------------------------------------------------------




2.5     Appointment of BOP.
BRT hereby appoints BOP to act as its agent for all purposes under this Credit
Agreement (including, without limitation, with respect to all matters related to
the borrowing and repayment of Loans) and agrees that (i) BOP may execute such
documents on behalf of BRT as BOP deems appropriate in its sole discretion and
BRT shall be obligated by all of the terms of any such document executed on its
behalf, (ii) any notice or communication delivered by the Administrative Agent
or the Lender to BOP shall be deemed delivered to BRT and (iii) the
Administrative Agent or the Lenders may accept, and be permitted to rely on, any
document, instrument or agreement executed by BOP on behalf of BRT.
2.6     Non-Recourse.
Notwithstanding anything herein to the contrary, no recourse shall be had
against any past, present or future shareholder, officer, director or trustee of
BRT for any obligation of the Credit Parties under the Credit Documents, or for
any claim based thereon or otherwise in respect thereof; provided, however, that
this Section 2.6 shall not restrict or limit any claim against any such Person
arising out of or occurring with respect to fraud or any intentional
misrepresentation or any act or omission that is willful or wanton or
constitutes gross negligence or willful misconduct.
2.7     Incremental Facilities.
(a)     Incremental Facility Request. The Borrowers may, by written notice to
the Administrative Agent on up to four occasions on or after the Effective Date
(but not at any time after an election to extend the Scheduled Revolving Loan
Maturity Date pursuant to Section 3.5(b)), elect to request (A) an increase to
the existing Revolving Loan Commitments (any such increase, the “New Revolving
Loan Commitments”) and/or (B) the establishment of one or more new term loan
commitments (the “New Term Loan Commitments”, and together with the New
Revolving Loan Commitments, the “Incremental Commitments”), by an aggregate
amount of $400,000,000 that would result in the sum of all Revolving Loan
Commitments (both existing Revolving Loan Commitments and New Revolving Loan
Commitments) plus all New Term Loan Commitments, if any, not exceeding
$1,000,000,000 in the aggregate (each such amount in addition to the Revolving
Loan Commitments as of the Effective Date, a “Facility Increase” and the maximum
aggregate increase, the “Maximum Increase Amount”) and not less than $25,000,000
per request (or such lesser amount which shall be approved by Administrative
Agent or such lesser amount that shall constitute the difference between the
Maximum Increase Amount and the sum of all such New Revolving Loan Commitments
plus New Term Loan Commitments obtained prior to such date), and integral
multiples of $1,000,000 in excess of that amount. Each such notice shall specify
(A) the date (each, an “Increased Amount Date”) on which the Borrowers propose
that the New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, shall be effective, which shall be a date not less than 10 Business
Days, nor more than 30 Business Days after the date on which such notice is
delivered to the Administrative Agent and (B) the identity of each Lender or
other Person that is an



-58-



--------------------------------------------------------------------------------




Eligible Assignee (each Lender or other Eligible Assignee who agrees to provide
all or a portion of the New Revolving Loan Commitments being referred to herein
as a “New Revolving Loan Lender” and each Lender or other Eligible Assignee who
agrees to provide all or portion of the New Term Loan Commitments being referred
to herein as a “New Term Loan Lender”, as applicable) to whom the Borrowers
propose any portion of such New Revolving Loan Commitments or New Term Loan
Commitments, as applicable, be allocated and the amounts of such allocations;
provided that any Lender or other Eligible Assignee approached to provide all or
a portion of the New Revolving Loan Commitments or New Term Loan Commitments, as
applicable, may elect or decline, in its sole discretion, to provide a New
Revolving Loan Commitment or New Term Loan Commitment, as applicable and a
Lender’s or other Eligible Assignee’s failure to respond shall be deemed to be a
rejection of such request.
(b)     Conditions to Effectiveness of Facility Increase. Such New Revolving
Loan Commitments or New Term Loan Commitments, as applicable, shall become
effective as of such Increased Amount Date, subject to the satisfaction of each
of the following conditions precedent, as determined by the Administrative Agent
in its good faith judgment:
(i)     no Default or Event of Default shall exist on such Increased Amount Date
before or after giving effect to such Facility Increase;
(ii)     the representations and warranties made or deemed made by the Borrowers
in any Credit Document shall be true and correct in all material respects (other
than any representation or warranty qualified as to “materiality”, “Material
Adverse Effect” or similar language, which shall be true and correct in all
respects) on the effective date of such Incremental Commitments, except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (other than any representation or
warranty qualified as to “materiality”, “Material Adverse Effect” or similar
language, which shall be true and correct in all respects) on and as of such
earlier date);
(iii)     the New Revolving Loan Commitments and/or New Term Loan Commitments,
as applicable, shall be effected pursuant to one or more joinder agreements in
form and substance reasonably satisfactory to, and executed and delivered by,
the Borrowers, the New Revolving Loan Lender and/or the New Term Loan Lender, as
applicable, and the Administrative Agent, each of which shall be recorded in the
Register, and each New Revolving Loan Lender and New Term Loan Lender, as
applicable, shall be subject to the requirements set forth in Section 3.13, and
any New Revolving Loan Lender and/or New Term Loan Lender who is not already a
Lender shall become a Lender hereunder;



-59-



--------------------------------------------------------------------------------




(iv)     the Borrowers shall make any payments required in connection with the
termination of an Interest Period prior to the applicable Interest Payment Date;
(v)     the Borrowers shall deliver or cause to be delivered any promissory
notes, certificates, legal opinions, resolutions or other documents reasonably
requested by the Administrative Agent in connection with any such transaction,
consistent with those delivered on the Effective Date under Section 5.1;
(vi)     as requested by the Administrative Agent, the Credit Parties shall have
acknowledged and ratified that their obligations under the applicable Credit
Documents remain in full force and effect, and continue to guaranty the
Obligations under the Credit Documents, as modified by the applicable Facility
Increase and the implementation thereof; and
(vii)     the Borrowers shall have paid, pursuant to separate agreements between
the Borrowers and the Administrative Agent, the arranger for the Facility
Increase, the New Revolving Loan Lenders and/or the New Term Loan Lenders, (A)
all reasonable costs and expenses incurred by the Administrative Agent in
connection with the applicable Facility Increase and (B) any fees that the
Borrowers have agreed to pay to the arranger for the Facility Increase, the New
Revolving Loan Lenders and/or the New Term Loan Lenders in connection with such
Facility Increase.
(c)     Additional Facility Increase Matters.
(i)     On any Increased Amount Date on which New Revolving Loan Commitments are
effected, subject to the satisfaction of the foregoing terms and conditions and
subject to Section 3.14, (a) each of the Revolving Loan Lenders shall assign to
each of the New Revolving Loan Lenders, and each of the New Revolving Loan
Lenders shall purchase from each of the Revolving Loan Lenders, at the principal
amount thereof (together with accrued interest), such interests in the Revolving
Loans outstanding on such Increased Amount Date as shall be necessary in order
that, after giving effect to all such assignments and purchases, such Revolving
Loans will be held by existing Revolving Loan Lenders and New Revolving Loan
Lenders ratably in accordance with their Revolving Loan Commitments after giving
effect to the addition of such New Revolving Loan Commitments to the Revolving
Loan Commitments, (b) each Revolving Loan Lender shall automatically and without
further act be deemed to have assigned to each of the New Revolving Loan
Lenders, and each such New Revolving Loan Lender will automatically and without
further act be deemed to have assumed, a portion of such Revolving Loan Lender’s
participations hereunder in outstanding Letters of Credit and Swing Loans such
that, after



-60-



--------------------------------------------------------------------------------




giving effect to each such deemed assignment and assumption of participations,
the aggregate outstanding (i) participations hereunder in Letters of Credit and
(ii) participations hereunder in Swing Loans will be held by existing Revolving
Loan Lenders and New Revolving Loan Lenders ratably in accordance with their
Revolving Loan Commitments after giving effect to the addition of such New
Revolving Loan Commitments to the Revolving Loan Commitments, (c) each New
Revolving Loan Commitment shall be deemed for all purposes a Revolving Loan
Commitment and each loan made thereunder (a “New Revolving Loan”) shall be
deemed, for all purposes, a Revolving Loan and (d) each New Revolving Loan
Lender shall become a Revolving Loan Lender with respect to the New Revolving
Loan Commitment and all matters relating thereto. The Administrative Agent and
the Lenders hereby agree that the minimum borrowing, pro rata borrowing and pro
rata payment requirements contained elsewhere in this Credit Agreement shall not
apply to any of the transactions effected pursuant to this Section 2.7.
(ii)     On any Increased Amount Date on which any New Term Loan Commitments of
any Series are effective, subject to the satisfaction of the foregoing terms and
conditions, (i) each New Term Loan Lender of any Series shall make a Loan to
Borrower (a “New Term Loan”) in an amount equal to its New Term Loan Commitment
of such Series, and (ii) each New Term Loan Lender of any Series shall become a
Lender hereunder with respect to the New Term Loan Commitments of such Series
and the New Term Loans of such Series made pursuant thereto. Any New Term Loans
made on an Increased Amount Date shall be designated a separate series (a
“Series”) of New Term Loans for all purposes of this Credit Agreement.
(iii)     The Administrative Agent shall notify Lenders promptly upon receipt of
the Borrower’s notice of each Increased Amount Date and in respect thereof (y)
the New Revolving Loan Commitments or the Series of New Term Loan Commitments,
as applicable, and (z) in the case of each notice to any Lender with a
Commitment, the respective interests in such Lender’s Loans, in each case
subject to the assignments contemplated by this Section 2.7.
(iv)     The terms and provisions of the New Revolving Loans shall be identical
to the existing Revolving Loans. Furthermore, (a) the terms of any such New Term
Loans of any Series shall not provide for any amortization payments on or prior
to the Revolving Loan Maturity Date of the existing Revolving Loans, but may
permit voluntary prepayment, (b) the applicable New Term Loan maturity date of
each Series shall be no earlier than the latest Revolving Loan Maturity Date of
the existing Revolving Loans, and (c) any guarantees provided in respect of the
New Term Loans shall also guarantee the other Obligations.



-61-



--------------------------------------------------------------------------------




(v)    Amounts borrowed under the Term Loan C Agreement shall not affect the
amount of the Incremental Commitments available under this Section 2.7.

Each joinder agreement executed in connection with a Facility Increase may,
without the consent of any other Lenders, effect such amendments to this Credit
Agreement and the other Credit Documents as may be necessary or appropriate, in
the good faith judgment of Administrative Agent, to effect the provisions of
this Section 2.7, subject to approval by the Borrowers; provided however, that
any amendments that adversely affect a Lender shall be subject to Section 11.6.
Notwithstanding anything to the contrary set forth in this Credit Agreement,
such permitted amendments shall include (A) amendments to the definition of
“Required Lenders” to provide that “Required Lenders” shall be those Lenders
having Credit Exposures, unused Commitments and outstanding New Term Loans
representing at least 51% of the sum of the total Credit Exposures, unused
Commitments and outstanding New Term Loans and (B) amendments to Section 3.7,
3.8 and 9.3 to provide for the pro rata sharing amount the Revolving Loans and
the New Term Loans based on the respective total amount of such Loans. All such
amendments and joinder agreements entered into with the applicable Credit
Parties by the Administrative Agent which comply with the provisions of this
Section 2.7 shall be binding and conclusive on all Lenders.
SECTION 3.

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT
3.1     Interest.
(a)    Interest Rate. All Base Rate Loans (excluding Swing Loans) shall accrue
interest at the Base Rate. All Swing Loans shall accrue interest at the Swing
Loan Rate. All Eurodollar Loans shall accrue interest at the Adjusted Eurodollar
Rate. All Competitive Bid Loans shall bear interest at a rate per annum equal to
the sum of (i) the Eurodollar Rate determined for the Interest Period
(determined as if the related Competitive Bid Loan were a Revolving Loan which
is a Eurodollar Loan) plus (ii) the Competitive Bid Margin quoted by the Lender
making such Competitive Bid Loan in accordance with Section 2.2.
(b)    Default Rate of Interest. Upon the occurrence, and during the
continuance, of an Event of Default, the principal of and, to the extent
permitted by law, interest on the Loans and any other amounts owing hereunder or
under the other Credit Documents (including without limitation fees and
expenses) shall bear interest, payable on demand, at a per annum rate equal to
two percent (2%) plus the rate which would otherwise be applicable (or if no
rate is applicable, then the rate for Base Rate Loans plus two percent (2%) per
annum), and when such default rate of interest is in effect, it shall continue
to remain in effect both before and after the entry of any judgment; provided
that unless the Loans have been accelerated, interest,



-62-



--------------------------------------------------------------------------------




including the default rate of interest, shall only be due and payable on the
Interest Payment Dates.
(c)    Interest Payments. Interest on Loans shall be due and payable in arrears
on each Interest Payment Date. If an Interest Payment Date falls on a date which
is not a Business Day, such Interest Payment Date shall be deemed to be the
succeeding Business Day, except that in the case of Eurodollar Loans and
Competitive Bid Loans where the succeeding Business Day falls in the succeeding
calendar month, such Interest Payment Date shall be the preceding Business Day.
3.2     Place and Manner of Payments.
(a)    General. All payments of principal, interest, fees, expenses and other
amounts to be made by a Borrower under this Credit Agreement shall be made by
such Borrower unconditionally and without deduction for any counterclaim,
defense, recoupment or setoff and received not later than 2:00 p.m. on the date
when due, in Dollars and in immediately available funds, to the Administrative
Agent at its offices in New York City, New York or to a Swing Lender at its
applicable address or an Issuing Lender at its applicable address. Payments
received after such time shall be deemed to have been received on the next
Business Day. The Borrowers shall, at the time they make any payment under this
Credit Agreement, specify to the Administrative Agent, Swing Lender or Issuing
Lender, as applicable, the Loans, Letters of Credit, fees or other amounts
payable by the Borrowers hereunder to which such payment is to be applied (and
in the event that they fail to specify, or if such application would be
inconsistent with the terms hereof, the Administrative Agent shall, subject to
Section 3.7, distribute such payment to the Lenders in such manner as the
Administrative Agent may deem appropriate). The Administrative Agent will
distribute any such payment to the Lenders on the day received if such payment
is received prior to 2:00 p.m.; otherwise the Administrative Agent will
distribute such payment to the Lenders on the next succeeding Business Day.
Whenever any payment hereunder shall be stated to be due on a day which is not a
Business Day, the due date thereof shall be extended to the next succeeding
Business Day (subject to accrual of interest and fees for the period of such
extension), except that in the case of Eurodollar Loans, if the extension would
cause the payment to be made in the next following calendar month, then such
payment shall instead be made on the next preceding Business Day.
(b)    Funding by Lenders; Presumption by Administrative Agent. (i) Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any funding of Eurodollar Rate Loans (or, in the case of any
funding of Base Rate Loans, prior to 12:00 noon on the date of such funding)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Committed Loan, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.1 (or, in the case of a funding of Base Rate Loans, that such Lender
has made such share



-63-



--------------------------------------------------------------------------------




available in accordance with and at the time required by Section 2.1) and may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Loan available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in immediately available
funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrowers, the interest rate applicable
to Base Rate Loans. If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. If such Lender pays its share of
the applicable Committed Loan to the Administrative Agent, then the amount so
paid shall constitute such Lender’s Committed Loan. Any payment by the Borrowers
shall be without prejudice to any claim a Borrower may have against a Lender
that shall have failed to make such payment to the Administrative Agent.
(ii)    Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrowers prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the a Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due. In such event, if a Borrower has not in fact made such payment,
then each of the Lenders or the Issuing Lender, as the case may be, severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender or the Issuing Lender, in immediately available funds
with interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
A notice of the Administrative Agent to any Lender or a Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.



-64-



--------------------------------------------------------------------------------




(c)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans, to fund participations in Letters of Credit and Swing
Loans and to make payments pursuant to Section 11.5 are several and not joint.
The failure of any Lender to make any Committed Loan, to fund any such
participation or to make any payment under Section 11.5 on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Committed Loan, to purchase its participation or to
make its payment under Section 11.5 .
(d)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
3.3     Prepayments.
(a)    Voluntary Prepayments. The Borrowers shall have the right to prepay
Loans, in whole or in part from time to time without premium or penalty;
provided, however, that (i) Eurodollar Loans may only be prepaid on three
Business Days’ prior written notice to the Administrative Agent and any
prepayment of Eurodollar Loans will be subject to Section 3.14, (ii) (x) in the
case of Eurodollar Loans, each such partial prepayment shall be in the minimum
principal amount of $1,000,000 and integral multiples of $100,000 in excess
thereof, or (y) in the case of Base Rate Loans, each such partial prepayment
shall be in the minimum principal amount of $500,000 and integral multiples of
$100,000 in excess thereof. Notwithstanding anything contained in this Credit
Agreement to the contrary, Competitive Bid Loans may not be voluntarily prepaid
without the consent of the Lender(s) making such Competitive Bid Loans.
(b)    Mandatory Prepayments.
(i)    If at any time (other than if consented to in writing by the Revolving
Loan Lenders) the aggregate amount of Revolving Loans outstanding plus LOC
Obligations outstanding exceeds the Revolving Committed Amount, the Borrowers
shall immediately prepay the Loans in the amount of such excess in accordance
with Section 3.3(c); and
(ii)    If at any time after the Closing Date a Change of Control shall occur
(the date on which such Change of Control occurs being the “Prepayment Date”),
the Commitments shall terminate and reduce to zero and the Borrowers shall
immediately prepay the Loans and cause the return of any outstanding Letters of
Credit on the Prepayment Date as if the Prepayment Date were the Revolving Loan
Maturity Date. The Borrowers shall make such prepayment on the Prepayment Date
together with all accrued interest on the amount prepaid and any unpaid fees and
expenses



-65-



--------------------------------------------------------------------------------




that are due and owing. Amounts prepaid pursuant to this Section 3.3(b)(ii) may
not be reborrowed.
(c)    Application of Prepayments. All amounts paid pursuant to Section 3.3(a)
shall be applied as directed by the Borrowers. All amounts paid pursuant to
Section 3.3(a) the application of which has not been directed by the Borrowers
and all amounts required to be paid pursuant to Section 3.3(b)(i) shall be
applied first to Base Rate Loans, then to Eurodollar Loans in direct order of
Interest Period maturities, and then to Competitive Bid Loans (subject to the
last sentence of Section 3.3(a)). All prepayments hereunder shall be subject to
Section 3.14; provided that prepayments required to be made pursuant to Section
3.3(b) that repay a Eurodollar Loan within 30 days of the last day of its
Interest Period shall not be subject to Section 3.14.
3.4     Fees.
(a)    Facility Fees. In consideration of the Revolving Committed Amount being
made available by the Revolving Loan Lenders hereunder, the Borrowers agree to
pay to the Administrative Agent, for the pro rata benefit of each Revolving Loan
Lender (based on each Revolving Loan Lender’s Commitment and the number of days
that such Lender was a Revolving Loan Lender during the prior fiscal quarter), a
fee (collectively, the “Facility Fees”) equal to the Facility Fee Rate (as
defined below) multiplied by the entire Revolving Committed Amount. The
“Facility Fee Rate” shall vary from time to time based on the Unsecured Senior
Debt Ratings then in effect and calculated as set forth in the definition of
Applicable Percentage.
The Facility Fees shall commence to accrue on the Effective Date and shall be
due and payable in arrears on the first day of each fiscal quarter of the
Borrowers (as well as on the Revolving Loan Maturity Date and on any date that
the Revolving Committed Amount is reduced) for the immediately preceding fiscal
quarter (or portion thereof), beginning with the first of such dates to occur
after the Effective Date.
(b)    Letter of Credit Fees.
(i)    Letter of Credit Fees. In consideration of the issuance of Letters of
Credit hereunder, the Borrowers agree to pay to the Administrative Agent, for
the pro rata benefit of the applicable Revolving Loan Lenders (based on each
Lender’s Revolving Loan Commitment), a per annum fee (the “Letter of Credit
Fees”) equal to the Applicable Percentage for Eurodollar Loans on the average
daily maximum amount available to be drawn under each such Letter of Credit from
the date of issuance to the date of expiration. The Letter of Credit Fees will
be payable quarterly in arrears after the issuance of such Letter of Credit (as
well as on the Revolving Loan Maturity Date).



-66-



--------------------------------------------------------------------------------




(ii)    Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (i) above, the Borrowers shall pay to the Issuing Lender
for its own account, without sharing by the other Lenders, (A) a fee equal to
0.125% per annum on the average daily maximum amount available to be drawn under
each such Letter of Credit issued by the Issuing Lender from the date of
issuance to the date of expiration, such fee to be paid quarterly in arrears or
the first day of each fiscal quarter of the Borrowers after the issuance of such
Letter of Credit (as well as the Revolving Loan Maturity Date), and (B) the
customary charges from time to time of the Issuing Lender for its services in
connection with the issuance, amendment, payment, transfer, administration,
cancellation and conversion of, and drawings under, Letters of Credit
(collectively, the “Issuing Lender Fees”).
(c)    Administrative Fees. The Borrowers agree to pay to the Administrative
Agent, for its own account, an annual fee as agreed to between the Borrowers and
the Administrative Agent in the Fee Letters.
(d)    Competitive Bid Fee. Simultaneously with the delivery of each Notice of
Competitive Bid Borrowing, the Borrowers shall pay to the Administrative Agent
for its own account, a fee equal to $2,500.
3.5     Payment in full at Maturity; Extension of Maturity.
(a)    On the Revolving Loan Maturity Date, the Commitments and the Swing Loan
Commitments shall terminate and the entire outstanding principal balance of all
Loans and all LOC Obligations, together with accrued but unpaid interest and all
other sums owing with respect thereto, shall be due and payable in full, unless
accelerated sooner pursuant to Section 9.2; provided that Competitive Bid Loans
shall also be due and payable in full as provided in Section 2.2(i).
(b)    On two (2) occasions during the term of this Credit Agreement, so long as
no Default or Event of Default has occurred and is continuing, the Borrowers may
elect at least 30 days, but no more than 90 days, prior to the then Scheduled
Revolving Loan Maturity Date, to extend the Scheduled Revolving Loan Maturity
Date for six (6) months for each extension by providing written notice of such
election to the Administrative Agent (which shall promptly notify each of the
Revolving Loan Lenders). If on the Scheduled Revolving Loan Maturity Date (i) no
Default or Event of Default exists and is continuing, (ii) the Borrowers pay to
the Administrative Agent, for the pro rata benefit of the Revolving Loan
Lenders, an extension fee equal to 0.075% of the then Revolving Committed Amount
for each extension, and (iii) the Borrowers have given written notice to the
Administrative Agent of such election to extend the Scheduled Revolving Loan
Maturity Date within the time frame set forth in this Section 3.5(b), the
Scheduled Revolving Loan Maturity Date shall be extended for a period of six (6)
months.



-67-



--------------------------------------------------------------------------------




3.6     Computations of Interest and Fees.
(a)    Except for Base Rate Loans bearing interest based on the Prime Rate,
which shall be calculated on the basis of a 365 or 366 day year as the case may
be, all computations of interest and fees hereunder shall be made on the basis
of the actual number of days elapsed over a year of 360 days. Interest shall
accrue from and include the date of borrowing (or continuation or conversion),
but exclude the date of payment.
(b)    It is the intent of the Lenders and the Borrowers to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Credit Parties are hereby
limited by the provisions of this paragraph which shall override and control all
such agreements, whether now existing or hereafter arising and whether written
or oral. In no way, nor in any event or contingency (including, but not limited
to, prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum lawful amount, an amount
equal to the amount which would have been excessive interest shall, without
penalty, be applied to the reduction of the principal amount owing on the Loans
and not to the payment of interest, or refunded to the Borrowers or the other
payor thereof if and to the extent such amount which would have been excessive
exceeds such unpaid principal amount of the Loans. The right to demand payment
of the Loans or any other indebtedness evidenced by any of the Credit Documents
does not include the right to receive any interest which has not otherwise
accrued on the date of such demand, and the Lenders do not intend to charge or
receive any unearned interest in the event of such demand. All interest paid or
agreed to be paid to the Lenders with respect to the Loans shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term (including any renewal or extension) of the
Loans so that the amount of interest on account of such indebtedness does not
exceed the maximum nonusurious amount permitted by applicable law.







-68-



--------------------------------------------------------------------------------




3.7     Pro Rata Treatment.
Except to the extent otherwise provided herein:
(a)    Loans. Each Revolving Loan borrowing, each payment or prepayment of
principal of any Revolving Loan, each payment of fees (other than administrative
fees payable pursuant to Section 3.4(c) and Section 3.4(d), the Issuing Lender
Fees and, as set forth in Section 3.4(a), the Facility Fees), each reduction of
the Revolving Committed Amount, and each conversion or continuation of any
Revolving Loan, shall (except as otherwise provided in Section 3.11) be
allocated pro rata among the Lenders in accordance with the respective Revolving
Loan Commitment Percentages of the Lenders (or, if the Commitments of the
Lenders have expired or been terminated, in accordance with the respective
principal amounts of the outstanding Loans and Participation Interests of the
Revolving Loan Lenders); provided that, if any Lender shall have failed to pay
its applicable pro rata share of any Revolving Loan, then any amount to which
such Lender would otherwise be entitled pursuant to this Section 3.7 shall
instead be payable to the Administrative Agent until the share of such Loan not
funded by such Lender has been repaid; provided further, that in the event any
amount paid to any Lender pursuant to this Section 3.7 is rescinded or must
otherwise be returned by the Administrative Agent, each Lender shall, upon the
request of the Administrative Agent, repay to the Administrative Agent the
amount so paid to such Lender, with interest for the period commencing on the
date such payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to,
during the period to, but excluding, the date two Business Days after such
request, the Federal Funds Rate, and thereafter, at the Base Rate plus two
percent (2%) per annum.
(b)    Letters of Credit. Each payment of unreimbursed drawings in respect of
LOC Obligations shall be allocated to each LOC Participant pro rata in
accordance with its Revolving Loan Commitment Percentage; provided that, if any
LOC Participant shall have failed to pay its applicable pro rata share of any
drawing under any Letter of Credit, then any amount to which such LOC
Participant would otherwise be entitled pursuant to this subsection (b) shall
instead be payable to the Issuing Lender until the share of such unreimbursed
drawing not funded by such Lender has been repaid; provided further, that in the
event any amount paid to any LOC Participant pursuant to this subsection (b) is
rescinded or must otherwise be returned by the Issuing Lender, each LOC
Participant shall, upon the request of the Issuing Lender, repay to the
Administrative Agent for the account of the Issuing Lender the amount so paid to
such LOC Participant, with interest for the period commencing on the date such
payment is returned by the Issuing Lender until the date the Issuing Lender
receives such repayment at a rate per annum equal to, during the period to, but
excluding, the date two Business Days after such request, the Federal Funds
Rate, and thereafter, the Base Rate plus two percent (2%) per annum.



-69-



--------------------------------------------------------------------------------




3.8     Sharing of Payments.
The Lenders agree among themselves that, except to the extent otherwise provided
herein, in the event that any Lender shall obtain payment in respect of any Loan
or any other obligation owing to such Lender under this Credit Agreement through
the exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to
a secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means (other than in connection with an assignment
pursuant to Section 3.15 or Section 11.3 or the repayment of a Swing Loan to a
Swing Lender or the repayment of a Competitive Bid Loan to a particular
Competitive Bid Lender), in excess of its pro rata share of such payment as
provided for in this Credit Agreement, such Lender shall promptly pay in cash or
purchase from the other Lenders a participation in such Loans and other
obligations in such amounts, and make such other adjustments from time to time,
as shall be equitable to the end that all Lenders share such payment in
accordance with their respective ratable shares as provided for in this Credit
Agreement. The Lenders further agree among themselves that if payment to a
Lender obtained by such Lender through the exercise of a right of setoff,
banker’s lien, counterclaim or other event as aforesaid shall be rescinded or
must otherwise be restored, each Lender which shall have shared the benefit of
such payment shall, by payment in cash or a repurchase of a participation
theretofore sold, return its share of that benefit (together with its share of
any accrued interest payable with respect thereto) to each Lender whose payment
shall have been rescinded or otherwise restored. The Borrowers agree that any
Lender so purchasing such a participation may, to the fullest extent permitted
by law, exercise all rights of payment, including setoff, banker’s lien or
counterclaim, with respect to such participation as fully as if such Lender were
a holder of such Loan or other obligation in the amount of such participation.
Except as otherwise expressly provided in this Credit Agreement, if any Lender
shall fail to remit to the Administrative Agent or any other Lender an amount
payable by such Lender to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon for each date from the date such
amount is due until the date such amount is paid to the Administrative Agent or
such other Lender at a rate per annum equal to the Federal Funds Rate. If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 3.8 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.8 to share in the benefits of any recovery on such secured claim.











-70-



--------------------------------------------------------------------------------




3.9     Capital Adequacy.
If, after the date hereof, any Lender has determined that any Change in Law
regarding capital or liquidity requirements or ratios would have the effect of
reducing the rate of return on such Lender’s (or parent corporation’s) capital
or assets as a consequence of its commitments or obligations hereunder to a
level below that which such Lender, or its parent corporation, could have
achieved but for such Change in Law (taking into consideration such Lender’s (or
parent corporation’s) policies with respect to capital adequacy and liquidity),
then, within 10 days after receipt of notice from such Lender to the Borrowers
and the Administrative Agent, the Borrowers shall be obligated to pay to such
Lender such additional amount or amounts as will compensate such Lender (or
parent corporation) on an after-tax basis (after taking into account applicable
deductions and credits in respect of the amount indemnified) for such reduction.
Each determination by any such Lender of amounts owing under this Section shall,
absent manifest error, be conclusive and binding on the parties hereto. This
covenant shall survive the termination of this Credit Agreement and the payment
of the Loans and all other amounts payable hereunder.
3.10     Inability To Determine Interest Rate.
If prior to the first day of any Interest Period, the Administrative Agent shall
have determined in good faith (which determination shall be conclusive and
binding upon the Borrowers) that, by reason of circumstances affecting the
relevant market, (i) adequate and reasonable means do not exist for ascertaining
the Adjusted Eurodollar Rate or the Eurodollar Rate for such Interest Period or
(ii) the Eurodollar Rate for any requested Interest Period does not adequately
and fairly reflect the cost to such Lenders of funding such Eurodollar Loan, the
Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrowers and the Lenders as soon as practicable thereafter, and will also give
prompt written notice to the Borrowers and the Lenders when such conditions no
longer exist. If such notice is given (a) any Eurodollar Loans or Competitive
Bid Loans requested to be made on the first day of such Interest Period shall be
made as Base Rate Loans and (b) any Revolving Loans that were to have been
converted on the first day of such Interest Period to or continued as Eurodollar
Loans shall be converted to or continued as Base Rate Loans. Until such notice
has been withdrawn by the Administrative Agent, no further Eurodollar Loans or
Competitive Bid Loans shall be made or continued as such, nor shall the
Borrowers have the right to convert Base Rate Loans to Eurodollar Loans.













-71-



--------------------------------------------------------------------------------




3.11     Illegality.
Notwithstanding any other provision herein, if any Change in Law or in the
interpretation or application thereof occurring after the Closing Date shall
make it unlawful for any Lender to perform any of its obligations hereunder or
make or maintain Eurodollar Loans or Competitive Bid Loans as contemplated by
this Credit Agreement, (a) such Lender shall promptly give written notice of
such circumstances to the Borrowers and the Administrative Agent (which notice
shall be promptly withdrawn whenever such circumstances no longer exist), (b)
the commitment of such Lender hereunder to make Eurodollar Loans or Competitive
Bid Loans, continue Eurodollar Loans as such and convert a Base Rate Loan to
Eurodollar Loans shall forthwith be cancelled and, until such time as it shall
no longer be unlawful for such Lender to make or maintain Eurodollar Loans, such
Lender shall then have a commitment only to make a Base Rate Loan when a
Eurodollar Loan is requested and (c) such Lender’s Loans then outstanding as
Eurodollar Loans or Competitive Bid Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurodollar Loan or a Competitive
Bid Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Borrowers shall pay to such Lender such
amounts, if any, as may be required pursuant to Section 3.14; provided that no
such payments shall be required if the conversion of a Eurodollar Loan occurs
within 30 days of the last day of the Interest Period of such Eurodollar Loan.
3.12     Requirements of Law.
If any Change in Law or in the interpretation or application thereof applicable
to any Lender, or compliance by any Lender with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority, in each case made subsequent to the Closing Date (or, if
later, the date on which such Lender becomes a Lender):
(a)    shall subject such Lender to any tax of any kind whatsoever with respect
to any Letter of Credit, any Eurodollar Loans made by it, any Competitive Bid
Loans made by it, its obligation to make Eurodollar Loans or any obligation to
make Competitive Bid Loans, or change the basis of taxation of payments to such
Lender in respect thereof (except for Excluded Taxes);
(b)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the Adjusted Eurodollar Rate
hereunder; or





-72-



--------------------------------------------------------------------------------




(c)    shall impose on such Lender any other condition (excluding any Taxes);
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or issuing or participating in Letters of Credit
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, upon notice to the Borrowers from such Lender, through the
Administrative Agent, in accordance herewith, the Borrowers shall be obligated
to promptly pay such Lender, upon its demand, any additional amounts necessary
to compensate such Lender on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) for such
increased cost or reduced amount receivable, provided that, in any such case,
the Borrowers may elect to convert the Eurodollar Loans made by such Lender
hereunder to Base Rate Loans by giving the Administrative Agent at least one
Business Day’s notice of such election, in which case the Borrowers shall
promptly pay to such Lender, upon demand, without duplication, such amounts, if
any, as may be required pursuant to Section 3.14. If any Lender becomes entitled
to claim any additional amounts pursuant to this Section 3.12, it shall provide
prompt notice thereof to the Borrowers, through the Administrative Agent,
certifying (x) that one of the events described in this Section 3.12 has
occurred and describing in reasonable detail the nature of such event, (y) as to
the increased cost or reduced amount resulting from such event and (z) as to the
additional amount demanded by such Lender and a reasonably detailed explanation
of the calculation thereof. Such a certificate as to any additional amounts
payable pursuant to this Section 3.12 submitted by such Lender, through the
Administrative Agent, to the Borrowers shall be conclusive and binding on the
parties hereto in the absence of manifest error. The Borrowers shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof. This covenant shall survive the termination of this Credit
Agreement and the payment of the Loans and all other amounts payable hereunder.
3.13     Taxes.
(a)    Issuing Lender. For purposes of this Section 3.13, the term “Lender”
includes any Issuing Lender.
(b)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrowers under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the Borrowers under any Credit Document shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and



-73-



--------------------------------------------------------------------------------




withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Borrowers. The Borrowers shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it or any Lender for the
payment of, any Other Taxes.
(d)    Indemnification by the Borrowers. The Borrowers shall indemnify each
Recipient, within 10 days after Borrower’s receipt of written notice of demand
therefor together with a certificate specifying the amount of such payment or
liability (with a copy to the Administrative Agent), for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient (whether directly or pursuant to Section 3.13(e)) or required to be
withheld or deducted from a payment to such Recipient and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowers by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error. The
Borrowers shall indemnify the Administrative Agent, and shall make payment in
respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.13(e) below.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrowers have not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrowers to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.3(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).



-74-



--------------------------------------------------------------------------------




(f)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrowers to a Governmental Authority pursuant to this Section 3.13, the
Borrowers shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(g)    Status of Lenders.
(i)    Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 3.13(g) (ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the applicable Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a



-75-



--------------------------------------------------------------------------------




Lender under this Credit Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), whichever of
the following is applicable:
(i)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BENE (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BENE (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
(ii)    executed originals of IRS Form W-8ECI;
(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of such Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) substantially in the form of Exhibit 3.13-1 and (y)
executed originals of IRS Form W-8BENE (or W-8BEN, as applicable); or
(iv)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BENE
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit 3.13-2 or Exhibit 3.13-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit 3.13-4 on behalf of each such direct and indirect
partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient)



-76-



--------------------------------------------------------------------------------




on or prior to the date on which such Foreign Lender becomes a Lender under this
Credit Agreement (and from time to time thereafter upon the reasonable request
of such Borrower or the Administrative Agent), executed originals of any other
form prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Credit Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower and the
Administrative Agent in writing of its legal inability to do so.
(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 3.13 (including by
the payment of additional amounts pursuant to this Section 3.13), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed



-77-



--------------------------------------------------------------------------------




by the relevant Governmental Authority) in the event that such indemnified party
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (h), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (h) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to, or to file for or pursue
any refund of Taxes on behalf of, the indemnifying party or any other Person.
(i)    Survival. Each party’s obligations under this Section 3.13 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
3.14     Compensation.
Except as expressly set forth in Section 3.3(c), the Borrowers promise to
indemnify each Lender and to hold each Lender harmless from any loss or expense
which such Lender may sustain or incur as a consequence of (a) default by the
Borrowers in making a borrowing of, conversion into or continuation of
Eurodollar Loans, or a borrowing of Competitive Bid Loans, after the Borrowers
have given a notice requesting the same in accordance with the provisions of
this Credit Agreement, (b) default by the Borrowers in making any prepayment of
a Eurodollar Loan or Competitive Bid Loan after the Borrowers have given a
notice thereof in accordance with the provisions of this Credit Agreement and
(c) any continuation, conversion, payment or prepayment of Eurodollar Loans or
Competitive Bid Loans on a day which is not the last day of an Interest Period
with respect thereto. Such indemnification shall be calculated by the
Administrative Agent and shall include, without limitation, an amount equal to
(i) the amount of interest which would have accrued on the amount so prepaid, or
not so borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
the applicable Interest Period (or, in the case of a failure to borrow, convert
or continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Eurodollar
Loans or Competitive Bid Loans provided for herein minus (ii) the amount of
interest which would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. The agreements in this Section 3.14 shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder. Notwithstanding the foregoing, any prepayment of a
Eurodollar Loan made hereunder (as a result of a mandatory requirement of this
Credit Agreement) within thirty (30) days of the end of the Interest Period with
respect to such Eurodollar Loan, shall not be subject to this Section 3.14.



-78-



--------------------------------------------------------------------------------




3.15     Mitigation; Mandatory Assignment.
Each Lender shall use reasonable efforts to avoid or mitigate any increased cost
or suspension of the availability of an interest rate under Sections 3.9 through
3.14 inclusive to the greatest extent practicable (including transferring the
Loans to another lending office or one of its Affiliates) unless, in the opinion
of such Lender, such efforts would be likely to have an adverse effect upon it.
In the event a Lender makes a request to the Borrowers for additional payments
in accordance with Sections 3.9, 3.10, 3.11, 3.12, 3.13 or 3.14 or a Lender
becomes a Defaulting Lender, then, provided that no Default or Event of Default
has occurred and is continuing at such time, the Borrowers may, at their own
expense (such expense to include any transfer fee payable to the Administrative
Agent under Section 11.3(b) and any expense pursuant to Section 3.14), and in
their sole discretion, require such Lender to transfer and assign in whole (but
not in part), without recourse (in accordance with and subject to the terms and
conditions of Section 11.3(b)), all of its interests, rights and obligations
under this Credit Agreement to an Eligible Assignee which shall assume such
assigned obligations (which Eligible Assignee may be another Lender, if a Lender
accepts such assignment); provided that (a) such assignment shall not conflict
with any law, rule or regulation or order of any court or other governmental
authority and (b) the Borrowers or such assignee shall have paid to the
assigning Lender in immediately available funds the principal of and interest
accrued to the date of such payment on the portion of the Loans hereunder held
by such assigning Lender and all other amounts owed to such assigning Lender
hereunder, including amounts owed pursuant to Sections 3.9 through 3.14.
Notwithstanding such assignment, and without limiting any other provision of
this Credit Agreement, such assigning Lender shall continue to benefit from the
provisions of Sections 3.9, 3.12, 3.13 and 11.5 with respect to the period
before the effectiveness of such assignment.


SECTION 4.
[RESERVED]



















-79-



--------------------------------------------------------------------------------






SECTION 5.
CONDITIONS PRECEDENT
5.1     Closing Conditions.
The obligation of the Lenders to enter into this Credit Agreement and make the
initial Extensions of Credit is subject to satisfaction of the following
conditions:


(a)    Executed Credit Documents. Receipt by the Administrative Agent of duly
executed copies of: (i) this Credit Agreement; (ii) the Notes; and (iii) all
other Credit Documents required to be delivered on or before the Effective Date,
each in form and substance reasonably acceptable to the Administrative Agent in
its sole discretion.
(b)    Partnership Documents. With respect to each Credit Party that is a
partnership, receipt by the Administrative Agent of the following:
(i)    Partnership Agreements. Certified copies of the partnership agreement of
such Credit Party, together with all amendments thereto.
(ii)    Certificates of Good Standing or Existence. A certificate of good
standing or existence for such Credit Party issued as of a recent date by its
state of organization and each other state where the failure to qualify or be in
good standing could have a Material Adverse Effect.
(c)    Corporate Documents. With respect to each Credit Party that is a
corporation, if applicable, receipt by the Administrative Agent of the
following:
(i)    Charter Documents. Copies of the articles or certificates of
incorporation or other charter documents of such Credit Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation and certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.
(ii)    Bylaws. A copy of the bylaws of such Credit Party certified by a
secretary or assistant secretary of such Credit Party to be true and correct as
of the Closing Date.
(iii)    Good Standing. Copies of certificates of good standing, existence or
their equivalent with respect to such Credit Party certified as of a recent date
by the appropriate Governmental Authority of the state or other



-80-



--------------------------------------------------------------------------------




jurisdiction of incorporation and each other jurisdiction in which the failure
to so qualify and be in good standing could have a Material Adverse Effect.
(d)    Limited Liability Company Documents. With respect to each Credit Party
that is a limited liability company, if applicable, receipt by the
Administrative Agent of the following:
(i)    Certificate of Formation. A copy of the certificate of formation of such
Credit Party certified to be true and complete by the appropriate Governmental
Authority of the state or jurisdiction of its formation and certified by the
sole or managing member of such Credit Party to be true and correct as of the
Closing Date.
(ii)    Operating Agreement. A copy of the Operating Agreement of such Credit
Party certified by the sole or managing member of such Credit Party to be true
and correct as of the Closing Date.
(iii)    Good Standing. Copies of certificates of good standing, existence or
their equivalent with respect to such Credit Party certified as of a recent date
by the appropriate Governmental Authority of the state or other jurisdiction of
formation and each other jurisdiction in which the failure to so qualify and be
in good standing could have a Material Adverse Effect.
(e)    Trust Documents. With respect to BRT, receipt by the Administrative Agent
of the following:
(i)    Declaration of Trust. A copy of the Declaration of Trust of BRT certified
to be true and complete by the appropriate Governmental Authority of the state
or jurisdiction of its formation and certified by the secretary of BRT to be
true and correct as of the Closing Date.
(ii)    Bylaws. A copy of the Bylaws of BRT certified by the trustee of BRT to
be true and complete as of the Closing Date.
(iii)    Resolutions. Copies of the resolutions of the Board of Trustees of BRT
approving and adopting the Credit Documents to which it and each Credit Party is
a party, the transactions contemplated therein and authorizing execution and
delivery thereof by and on behalf of itself and each Credit Party.
(iv)    Good Standing. Copies of certificates of good standing, existence or
their equivalent with respect to BRT certified as of a recent date by the
appropriate Governmental Authorities of the state or other jurisdiction of
formation and each other jurisdiction in which the failure to so qualify and be
in good standing could have a Material Adverse Effect.



-81-



--------------------------------------------------------------------------------




(v)    Incumbency. An incumbency certificate with respect to each of the Credit
Parties, certified by a secretary or assistant secretary of BRT to be true and
correct as of the Closing Date.
(f)    [Reserved]
(g)    [Reserved]
(h)    Opinion of Counsel. Receipt by the Administrative Agent of opinions
(which shall cover, among other things, authority, legality, validity, binding
effect and enforceability), satisfactory to the Administrative Agent, addressed
to the Administrative Agent and the Lenders and dated as of the Effective Date,
from legal counsel to the Credit Parties.
(i)    Material Adverse Effect. There shall not have occurred a change since
December 31, 2014 that has had or could reasonably be expected to have a
Material Adverse Effect.
(j)    Litigation. There shall not exist any pending or threatened action, suit,
investigation or proceeding in any court or before any arbitrator or
Governmental Authority against a Credit Party or any of its Subsidiaries that
would have or would reasonably be expected to have a Material Adverse Effect.
(k)    Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrowers on behalf of the Credit
Parties as of the Closing Date stating that (i) the Credit Parties and each of
their Subsidiaries are in compliance with all existing material financial
obligations, (ii) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or Governmental Authority that
purports to affect a Credit Party or any transaction contemplated by the Credit
Documents, if such action, suit, investigation or proceeding could have or could
be reasonably expected to have a Material Adverse Effect, (iii) the financial
statements and information included in the Borrowers’ Form 10-K report for the
year ended December 31, 2014 were prepared in good faith and using reasonable
assumptions and (iv) immediately after giving effect to this Credit Agreement,
the other Credit Documents and all the transactions contemplated herein and
therein to occur on such date, (A) each of the Credit Parties is Solvent, (B) no
Default or Event of Default exists, (C) all representations and warranties
contained herein and in the other Credit Documents are true and correct in all
material respects, and (D) the Credit Parties and their Subsidiaries are in
compliance as of December 31, 2014, and will be in compliance on a Pro Forma
Basis, using the most recently available financial statements and adjusting for
any impairments and any capital markets events (including the closing of the
Term Loan C Agreement) since the date of such financial statements, as of the
Effective Date, with each of the financial covenants set forth in Section 7.2.



-82-



--------------------------------------------------------------------------------




(l)    Fees and Expenses. Payment by the Borrowers of all fees and expenses owed
by them to the Lenders and the Administrative Agent, including, without
limitation, payment to the Administrative Agent of the fees set forth herein and
in the Fee Letters.
(m)    Consents and Approvals. All governmental, shareholder, partner, member
and third-party consents and approvals necessary or, in the opinion of the
Administrative Agent, desirable in connection with the Extensions of Credit and
the transactions contemplated under the Credit Documents shall have been duly
obtained and shall be in full force and effect, and a copy of each such consent
or approval shall have been delivered to the Administrative Agent.
(n)    Absence of Guarantors for Other Debt. Receipt by the Administrative Agent
of a certificate of a Responsible Officer of the Borrowers confirming the
absence of guaranties provided by the Subsidiaries of the Borrowers pursuant to
the Indenture.
(o)    Pay-off of Existing Facilities. The Administrative Agent shall have
received satisfactory evidence that the repayment in full and termination of the
Existing Credit Agreement shall occur immediately upon the funding of the Loans
hereunder on the Effective Date.
(p)    Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably and timely requested by any Lender,
including, but not limited to, information regarding litigation, tax,
accounting, labor, insurance, pension liabilities (actual or contingent), real
estate leases, material contracts, debt agreements, property ownership and
contingent liabilities of the Credit Parties and their Subsidiaries.
5.2     Conditions to All Extensions of Credit.
In addition to the conditions precedent stated elsewhere herein, the Lenders
shall not be obligated to make Loans (other than a Refunded Swing Loan, except
as provided in Section 2.1(b)(iv)) nor shall an Issuing Lender be required to
issue, increase or extend a Letter of Credit unless:
(a)    Delivery of Notice. The Borrowers shall have delivered (i) in the case of
a Committed Loan, a Notice of Borrowing, duly executed and completed, by the
time specified in Section 2.1, (ii) in the case of a Competitive Bid Loan, a
Competitive Bid Quote Request and a Notice of Competitive Bid Borrowing, in each
case duly executed and completed, in accordance with Section 2.2(b) and (iii) in
the case of any Letter of Credit, to the Issuing Lender, an appropriate request
for issuance in accordance with the provisions of Section 2.3.



-83-



--------------------------------------------------------------------------------




(b)    Representations and Warranties. The representations and warranties made
by the Credit Parties in any Credit Document shall be true and correct in all
material respects (or true and correct in all respects in the case of any
representation or warranty qualified by materiality, Material Adverse Effect or
other similar qualifier) at and as if made as of such date except to the extent
they expressly and exclusively relate to an earlier date.
(c)    No Default. No Default or Event of Default shall exist or be continuing
either prior to or after giving effect thereto.
(d)    Availability. Immediately after giving effect to the making of the
requested Loan (and the application of the proceeds thereof), or the issuance,
increase or extension of a Letter of Credit, as the case may be, the Revolving
Credit Obligations shall not exceed the Revolving Committed Amount.
(e)    Restrictions on Loans. After giving effect to the making of the requested
Revolving Loan, the Borrowers shall be in compliance with the terms of Section
2.1(g).
(f)    No Legal Impediments. No law, regulation, order, judgment or decree of
any Governmental Authority shall, and the Administrative Agent shall not have
received any notice that litigation is pending or threatened which is likely to,
(i) enjoin, prohibit or restrain such Extension of Credit or (ii) impose or
result in the imposition of a Material Adverse Effect.
The delivery of each Notice of Borrowing, each Competitive Bid Quote Request,
each Notice of Competitive Bid Borrowing, and each request for issuance,
increase or extension of a Letter of Credit shall constitute a representation
and warranty by the Borrowers of the correctness of the matters specified in
subsections (b), (c), (d) and, if applicable, (e) above.
SECTION 6.
REPRESENTATIONS AND WARRANTIES
Each of the Borrowers hereby represents to the Administrative Agent and each
Lender that:
6.1     Financial Condition.
The financial statements described in Section 5.1(k) and those delivered to the
Lenders pursuant to Section 7.1(a) and (b): (a) have been prepared in accordance
with GAAP (subject, in the case of quarterly financial statements, to changes
resulting from audit and normal year-end audit adjustments) and (b) present
fairly the consolidated financial condition, results of operations and cash
flows of the Borrowers and their Subsidiaries as of such date and for such
periods. Since December 31, 2014, there has been no sale, transfer



-84-



--------------------------------------------------------------------------------




or other disposition by any Borrower or any of its Subsidiaries of any material
part of the business or property of the Borrowers and their Subsidiaries, taken
as a whole, and no purchase or other acquisition by any of them of any business
or property (including any capital stock or other equity interests of any other
Person) material in relation to the consolidated financial condition of the
Borrowers and their Subsidiaries, taken as a whole, in each case, which, is not
(i) reflected in the most recent financial statements described in Section
5.1(k) or delivered to the Lenders pursuant to Section 7.1 or in the notes
thereto or (ii) otherwise permitted by the terms of this Credit Agreement.
6.2     No Material Change.
Since the later of December 31, 2014 or the date of the last Loan made under
this Credit Agreement, there has been no development or event relating to or
affecting a Combined Party which has had or would be reasonably expected to have
a Material Adverse Effect.
6.3     Organization and Good Standing.
Each Borrower and each Material Subsidiary (a) is either a partnership, a
corporation, a limited liability company or a REIT duly organized or formed,
validly existing and in good standing under the laws of the state (or other
jurisdiction) of its organization or formation, (b) is duly qualified and in
good standing as a foreign partnership, a foreign corporation, a foreign limited
liability company or a foreign REIT and authorized to do business in every other
jurisdiction where the failure to be so qualified, in good standing or
authorized would have or would reasonably be expected to have a Material Adverse
Effect and (c) has the power and authority to own its properties and to carry on
its business as now conducted and as proposed to be conducted.
6.4     Due Authorization.
Each Credit Party (a) has the power and authority to execute, deliver and
perform this Credit Agreement and the other Credit Documents to which it is a
party and to incur the obligations herein and therein provided for and to
consummate the transactions contemplated herein and therein and (b) is duly
authorized, and has been authorized by all necessary action, to execute, deliver
and perform this Credit Agreement and the other Credit Documents to which it is
a party and to consummate the transactions contemplated herein and therein.
6.5     No Conflicts.
Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated herein and therein, nor the performance of or
compliance with the terms and provisions hereof and thereof by a Credit Party
will (a) violate or conflict with any provision of its or its Material
Subsidiaries’ organizational or governing documents, (b) violate, contravene or
materially conflict with any Requirement of Law or any other law,



-85-



--------------------------------------------------------------------------------




regulation (including, without limitation, Regulation U or Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it or its Material
Subsidiaries, (c) violate, contravene or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
deed of trust, contract or other agreement or instrument to which it or any of
its Material Subsidiaries is a party or by which it or its Material Subsidiaries
may be bound, the violation of which would have or would be reasonably expected
to have a Material Adverse Effect, or (d) result in or require the creation of
any Lien upon or with respect to its or its Material Subsidiaries’ properties.
6.6     Consents.
Except for consents, approvals, authorizations and orders that have been
obtained, and filings, registrations and qualifications that have been made, no
consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party in
respect of any Credit Party is required in connection with the execution,
delivery or performance of this Credit Agreement or any of the other Credit
Documents by such Credit Party or the consummation of the transactions
contemplated herein and therein.
6.7     Enforceable Obligations.
This Credit Agreement and the other Credit Documents to which it is a party have
been duly executed and delivered and constitute legal, valid and binding
obligations of each Credit Party enforceable against such Credit Party in
accordance with their respective terms, except as may be limited by bankruptcy
or insolvency laws or similar laws affecting creditors’ rights generally or by
general equitable principles.
6.8     No Default.
No Combined Party is in default in any respect under any contract, lease, loan
agreement, indenture, mortgage, security agreement or other agreement or
obligation to which it is a party or by which any of its properties is bound
which default would have or would be reasonably expected to have a Material
Adverse Effect. No Default or Event of Default has occurred or exists except as
previously disclosed in writing to the Lenders.
6.9     Ownership.
Each Borrower and each of its Subsidiaries is the owner or ground-lessee of, and
has good and marketable fee or leasehold title to, all of its respective assets
and none of such assets is subject to any Lien other than Permitted Liens.
6.10     Indebtedness.
The Borrowers and their Subsidiaries have no Indebtedness except as otherwise
permitted by this Credit Agreement.



-86-



--------------------------------------------------------------------------------




6.11     Litigation.
There are no actions, suits or legal, equitable, arbitration or administrative
proceedings or investigations, pending or, to the knowledge of any Borrower,
threatened, against a Combined Party which (a) would have or would be reasonably
expected to have a Material Adverse Effect or (b) involve the Credit Documents.
6.12     Taxes.
Each Borrower, and each of its Subsidiaries, has filed, or caused to be filed,
all tax returns (federal, state, local and foreign) required to be filed and has
paid (a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all other taxes, fees, assessments and other governmental
charges (including mortgage recording taxes, documentary stamp taxes and
intangibles taxes) owing by it, except for such taxes (i) which are not yet
delinquent or (ii) that are being contested in good faith and by proper
proceedings, and against which adequate reserves are being maintained in
accordance with GAAP. No Borrower is aware of any material proposed tax
assessments against it or any of its Subsidiaries.
6.13     Compliance with Law.
Each Combined Party is in compliance with all Requirements of Law and all other
laws, rules, regulations, orders and decrees (including without limitation
Environmental Laws) applicable to it, or to its properties, unless such failure
to comply would not have or would not be reasonably expected to have a Material
Adverse Effect. No Requirement of Law would be reasonably expected to cause a
Material Adverse Effect.
6.14     Compliance with ERISA.
Except as would not result in or be reasonably expected to result in a Material
Adverse Effect:
(a)    During the five-year period prior to the date on which this
representation is made or deemed made: (i) no ERISA Event has occurred, and, to
the best of each Borrower’s, each Subsidiary of a Borrower’s and each ERISA
Affiliate’s knowledge, no event or condition has occurred or exists as a result
of which any ERISA Event could reasonably be expected to occur, with respect to
any Plan; (ii) no “accumulated funding deficiency,” as such term is defined in
Section 302 of ERISA and Section 412 of the Code, whether or not waived, has
occurred with respect to any Plan; (iii) each Plan has been maintained,
operated, and funded in compliance with its own terms and in material compliance
with the provisions of ERISA, the Code, and any other applicable federal or
state laws; and (iv) no Lien in favor or the PBGC or a Plan has arisen or is
reasonably likely to arise on account of any Plan.



-87-



--------------------------------------------------------------------------------




(b)    The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan.
(c)    No Borrower, Subsidiary of a Borrower or ERISA Affiliate has incurred,
or, to the best of each such party’s knowledge, is reasonably expected to incur,
any withdrawal liability under ERISA to any Multiemployer Plan or Multiple
Employer Plan. No Borrower, Subsidiary of a Borrower or ERISA Affiliate would
become subject to any withdrawal liability under ERISA if any such party were to
withdraw completely from all Multiemployer Plans and Multiple Employer Plans as
of the valuation date most closely preceding the date on which this
representation is made or deemed made. No Borrower, Subsidiary of a Borrower or
ERISA Affiliate has received any notification that any Multiemployer Plan is in
reorganization (within the meaning of Section 4241 of ERISA), is insolvent
(within the meaning of Section 4245 of ERISA), or has been terminated (within
the meaning of Title IV of ERISA), and no Multiemployer Plan is, to the best of
each such party’s knowledge, reasonably expected to be in reorganization,
insolvent, or terminated.
(d)    No prohibited transaction (within the meaning of Section 406 of ERISA or
Section 4975 of the Code) or breach of fiduciary responsibility has occurred
with respect to a Plan which has subjected or may subject any Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate to any liability under Sections
406, 409, 502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any
agreement or other instrument pursuant to which any Borrower, any Subsidiary of
a Borrower or any ERISA Affiliate has agreed or is required to indemnify any
person against any such liability.
(e)    No Borrower, Subsidiary of a Borrower or ERISA Affiliate has material
liability with respect to “expected post-retirement benefit obligations” within
the meaning of the Financial Accounting Standards Board Statement 106. Each Plan
which is a welfare plan (as defined in Section 3(1) of ERISA) to which Sections
601-609 of ERISA and Section 4980B of the Code apply has been administered in
compliance in all material respects with such sections.
6.15     Organization Structure/Subsidiaries.
As of the Closing Date, (a) Schedule 6.15 is a complete and accurate
organization chart of the Combined Parties, and (b) no Borrower has any
Subsidiaries or owns an interest, directly or indirectly, in any joint venture,
except as set forth on Schedule 6.15. The outstanding equity interest of all
Subsidiaries of the Borrowers are validly issued, fully paid and non-assessable
and are owned by the Borrowers free and clear of all Liens. Schedule



-88-



--------------------------------------------------------------------------------




6.15 shall be updated as of the end of each fiscal quarter as set forth in
Section 7.1(c). Each owner of an Unencumbered Property, Unencumbered
Construction-in-Process or Unencumbered Eligible Land is a Credit Party or an
Eligible Subsidiary.
6.16     Use of Proceeds; Margin Stock.
The proceeds of the Loans, and the Letters of Credit, will be used solely for
the purposes specified in Section 7.10. None of the proceeds of the Loans, and
none of the Letters of Credit, will be used in a manner that would violate
Regulation U, Regulation X, or Regulation T. No proceeds of the Loans, and no
Letter of Credit, will be used for the acquisition of another Person unless the
board of directors (or other comparable governing body) or stockholders (or
other equity owners), as appropriate, of such Person has approved such
acquisition.
6.17     Government Regulation.
No Borrower, nor any of its Subsidiaries, is an “investment company” as defined
in, or subject to regulation under the Investment Company Act of 1940, as
amended. No director, executive officer or principal shareholder of a Borrower
or any of its Subsidiaries is a director, executive officer or principal
shareholder of any Lender. For the purposes hereof the terms “director,”
“executive officer” and “principal shareholder” (when used with reference to any
Lender) have the respective meanings assigned thereto in Regulation O.
6.18     Environmental Matters.
(a)    Except as would not have or be reasonably expected to have a Material
Adverse Effect:
(i)    Each of the Properties and all operations at the Properties are in
material compliance with all applicable Environmental Laws, and there is no
violation of any Environmental Law with respect to the Properties or the
businesses operated by a Credit Party or any of its Subsidiaries (the
“Businesses”), and there are no conditions relating to the Businesses or
Properties that would be reasonably expected to give rise to liability under any
applicable Environmental Laws.
(ii)    No Borrower, nor any of its Subsidiaries, has received any written
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
Hazardous Materials or compliance with Environmental Laws with regard to any of
the Properties or the Businesses, nor does any Borrower or any of its
Subsidiaries have knowledge that any such notice is being threatened.
(iii)    Hazardous Materials have not been transported or disposed of from the
Properties, or generated, treated, stored or disposed of at, on or



-89-



--------------------------------------------------------------------------------




under any of the Properties or any other location, in each case by, or on behalf
or with the permission of, any Borrower or any of its Subsidiaries in a manner
that would reasonably be expected to give rise to liability under any applicable
Environmental Law.
(iv)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Borrower or any of its Subsidiaries,
threatened, under any Environmental Law to which any Borrower or any of its
Subsidiaries is or will be named as a party, nor are there any consent decrees
or other decrees, consent orders, administrative orders or other orders, or
other administrative or judicial requirements outstanding under any
Environmental Law with respect to any Borrower or any of its Subsidiaries, the
Properties or the Businesses, in any amount reportable under the federal
Comprehensive Environmental Response, Compensation and Liability Act or any
analogous state law, except releases in compliance with all Environmental Laws.
(v)    There has been no release or threat of release of Hazardous Materials at
or from the Properties, or arising from or related to the operations (including,
without limitation, disposal) of a Borrower or any of its Subsidiaries in
connection with the Properties or otherwise in connection with the Businesses
except in compliance with Environmental Laws.
(vi)    None of the Properties contains, or to the best knowledge of the
Borrowers and their Subsidiaries has previously contained, any Hazardous
Materials at, on or under the Properties in amounts or concentrations that, if
released, constitute or constituted a violation of, or could give rise to
liability under, Environmental Laws.
(vii)    No Borrower, nor any of its Subsidiaries, has assumed any liability of
any Person (other than a Borrower) under any Environmental Law.
(b)    Each Borrower, and each of its Subsidiaries, has adopted procedures that
are designed to (i) ensure that each such party, any of its operations and each
of the properties owned or leased by such party remains in compliance with
applicable Environmental Laws and (ii) minimize any liabilities or potential
liabilities that each such party, any of its operations and each of the
properties owned or leased by each such party may have under applicable
Environmental Laws.









-90-



--------------------------------------------------------------------------------




6.19     Solvency.
Each Credit Party, is and, after consummation of the transactions contemplated
by this Credit Agreement, will be Solvent.
6.20     [Reserved].
6.21     Location of Properties.
As of the Closing Date, set forth on Schedule 6.21 is (a) a list of all
Properties (with street address, county and state where located) and the owner
of such Property and (b) a list of all Unencumbered Properties. Schedule 6.21
shall be updated as of the end of each fiscal quarter as set forth in Section
7.1(c).
6.22     Disclosure.
Neither this Credit Agreement nor any financial statements delivered to the
Lenders nor any other document, certificate or statement furnished to the
Lenders by or on behalf of any Borrower or its Subsidiaries in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained therein or herein not misleading in light of the circumstances in
which made; provided, however, that the Borrowers make no representation or
warranty regarding the information delivered pursuant to Section 7.1(i).
6.23     Licenses, etc.
The Combined Parties have obtained, and hold in full force and effect, all
franchises, licenses, permits, certificates, authorizations, qualifications,
accreditations, easements, rights of way and other rights, consents and
approvals which are necessary for the operation of their respective businesses
as presently conducted, except where the failure to obtain the same would not
have or would not reasonably be expected to have a Material Adverse Effect.
6.24     No Burdensome Restrictions.
No Combined Party is a party to any agreement or instrument or subject to any
other obligation or any charter or corporate restriction or any provision of any
applicable law, rule or regulation which, individually or in the aggregate,
would have or would be reasonably expected to have a Material Adverse Effect.
6.25     Eligible Subsidiaries.
Each Subsidiary of the Borrowers which owns or ground-leases any Property that
is treated as Unencumbered Property, Unencumbered Construction-in-Process or
Unencumbered Eligible Land under this Credit Agreement is either an Eligible
Subsidiary or a Guarantor. Schedule 6.25 sets forth a list of all Eligible
Subsidiaries which own or ground-lease any Property that is treated as
Unencumbered Property, Unencumbered



-91-



--------------------------------------------------------------------------------




Construction-in-Process or Unencumbered Eligible Land under this Credit
Agreement as of the Closing Date. Schedule 6.25 shall be updated as of the end
of each fiscal quarter as set forth in Section 7.1(c).
6.26     OFAC.
No Borrower, nor any of their Subsidiaries, nor, to the knowledge of a Borrower
and their Subsidiaries, any director, officer, employee, agent, affiliate or
representative thereof, is an individual or entity that is, or is owned or
controlled by any individual or entity that is (i) currently the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized or resident in a Designated
Jurisdiction.
6.27     Anti-Corruption Laws.
The Borrowers and their Subsidiaries have conducted their businesses in
compliance with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.
SECTION 7.
AFFIRMATIVE COVENANTS
Each Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Obligations have been paid in full and the
Commitments and Letters of Credit hereunder shall have terminated:
7.1     Information Covenants.
The Borrowers will furnish, or cause to be furnished, to the Administrative
Agent and, except as otherwise set forth in this Section, each of the Lenders:
(a)    Annual Financial Statements. As soon as available, and in any event
within 90 days after the close of each fiscal year of the Borrowers, a
consolidated balance sheet and income statement of the Borrowers and their
Subsidiaries as of the end of such fiscal year, together with related
consolidated statements of operations and retained earnings and of cash flows
for such fiscal year, setting forth in comparative form consolidated figures as
of the end of and for the preceding fiscal year, all such financial information
described above to be in reasonable form and detail and audited by independent
certified public accountants of recognized national standing reasonably
acceptable to the Administrative Agent and whose opinion shall be to the effect
that such financial statements have been prepared in accordance with GAAP
(except for changes with which such accountants concur) and shall not be



-92-



--------------------------------------------------------------------------------




limited as to the scope of the audit or qualified in any manner. Delivery by the
Borrowers to the Administrative Agent of BRT’s annual report to the Securities
and Exchange Commission on Form 10-K with respect to any fiscal year shall be
deemed to be compliance by the Borrowers with this Section 7.1(a) (it being
agreed that such annual report shall be deemed delivered on the date that (i)
such report on Form 10-K is posted on the website of the Securities and Exchange
Commission at www.sec.gov or on the website of the Borrowers at
www.brandywinerealty.com and (ii) the Borrowers have provided the Administrative
Agent and the Lenders with written notice of such posting).
(b)    Quarterly Financial Statements. As soon as available, and in any event
within 45 days after the close of each fiscal quarter of the Borrowers (other
than the fourth fiscal quarter), a consolidated balance sheet and income
statement of the Borrowers and their Subsidiaries, as of the end of such fiscal
quarter, together with related consolidated statements of operations and
retained earnings and of cash flows for such fiscal quarter in each case setting
forth in comparative form consolidated figures for (A) the corresponding quarter
end and quarterly period of the preceding fiscal year and (B) management’s
proposed budget for such period, all such financial information described above
to be in reasonable form and detail and reasonably acceptable to the
Administrative Agent, and accompanied by a certificate of a Responsible Officer
of BRT to the effect that such quarterly financial statements fairly present in
all material respects the financial condition and results of operations of the
Borrowers and their Subsidiaries and have been prepared in accordance with GAAP,
subject to changes resulting from audit and normal year-end audit adjustments.
The information required pursuant to this subsection (b) shall be delivered in
both electronic and printed form. Delivery by the Borrowers to the
Administrative Agent of BRT’s quarterly report to the Securities and Exchange
Commission on Form 10-Q with respect to any fiscal quarter shall be deemed to be
compliance by the Borrowers with this Section 7.1(b) (it being agreed that such
quarterly report shall be deemed delivered on the date that (i) such report on
Form 10-Q is posted on the website of the Securities and Exchange Commission at
www.sec.gov or on the website of the Borrowers at www.brandywinerealty.com and
(ii) the Borrowers have provided the Administrative Agent and the Lenders with
written notice of such posting).
(c)    Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 7.1(a) and 7.1(b), a certificate of a
Responsible Officer of BRT, substantially in the form of Exhibit 7.1(c), (i)
demonstrating whether there has been compliance with the financial covenants
contained in Section 7.2 by calculation thereof as of the end of each such
fiscal period, including such detail and supporting documentation as reasonably
requested by the Administrative Agent (and in the case of Section 7.2(d) and
Section 7.2(e), indicating the number of fiscal quarters for which such ratio
has exceeded 0.60 to 1.0), (ii) stating that no Default or Event of Default
exists, or if any Default or Event of Default does exist, specifying



-93-



--------------------------------------------------------------------------------




the nature and extent thereof and what action the Borrowers propose to take with
respect thereto, (iii) providing information regarding dividends and redemption
of shares in a manner to demonstrate compliance with Section 8.7 and (iv)
updating Schedule 6.15, Schedule 6.21 and Schedule 6.25, as appropriate. Such
certificate shall be delivered in both electronic and printed form.
(d)    Accountant’s Certificate. Within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default under Section 7.2 and, if
any such Default or Event of Default exists, specifying the nature and extent
thereof.
(e)    Annual Information and Projections. Within 30 days after the end of each
fiscal year of the Borrowers, all such financial information regarding the
Borrowers and their Subsidiaries and specifically regarding the Properties, as
the Administrative Agent shall reasonably request, including, but not limited
to, partnership, limited liability company and joint venture agreements,
property cash flow projections, property budgets, actual and budgeted capital
expenditures, operating statements (current year and immediately preceding year,
if the Property existed as a Property in the immediately preceding year),
mortgage information, rent rolls, lease expiration reports, leasing status
reports, notes payable summary, bullet notes summary, equity funding
requirements, contingent liability summary, lines of credit summary, lines of
credit collateral summary, wrap notes and notes receivable summary, schedule of
outstanding letters of credit, summary of cash and Cash Equivalents, projection
of management and leasing fees and overhead budgets.
(f)    Auditor’s Reports. Promptly upon receipt thereof, a copy of any
“management letter” submitted by independent accountants to any Borrower or any
of its Subsidiaries in connection with any annual, interim or special audit of
the books of such Borrower or any of its Subsidiaries.
(g)    Reports. Promptly, (i) and in any case within five (5) days of receipt or
transmission thereof, copies of any filings and registrations with, and reports
to or from, the Securities and Exchange Commission, or any successor agency, and
copies of all financial statements, proxy statements, notices and reports as any
Borrower or any of its Subsidiaries shall send to its shareholders, members or
partners generally, (ii) and in any case within ten (10) days of filing thereof,
copies of all income tax returns filed by a Borrower and (iii) upon the written
request of the Administrative Agent, all reports and written information to and
from the United States Environmental Protection Agency, or any state or local
agency responsible for environmental matters, the United States Occupational
Health and Safety Administration, or any state or local agency responsible for
health and safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters; provided, however, that if any such
transmissions are done electronically,



-94-



--------------------------------------------------------------------------------




the Borrowers shall instead promptly notify the Administrative Agent of same and
provide information on how to retrieve such information.
(h)    Notices. Upon a Borrower obtaining knowledge thereof, such Borrower will
give written notice to the Administrative Agent (which shall promptly forward
such notice to the Lenders) immediately of (i) the occurrence of an event or
condition consisting of a Default or Event of Default, specifying the nature and
existence thereof and what action the Borrowers propose to take with respect
thereto, (ii) the occurrence of any of the following with respect to any Credit
Party or any of its Subsidiaries: (A) the pendency or commencement of any
litigation or arbitral or governmental proceeding against any Borrower or any of
its Subsidiaries which if adversely determined would have or would be reasonably
expected to have a Material Adverse Effect, or (B) the institution of any
proceedings against any Borrower or any of its Subsidiaries with respect to, or
the receipt of notice by such Person of potential liability or responsibility
for, violation, or alleged violation, of any federal, state or local law, rule
or regulation, including, but not limited to, Environmental Laws, the violation
of which would have or would be reasonably expected to have a Material Adverse
Effect, and (iii) the occurrence of any enforcement or notice to enforce a
completion guaranty and within five Business Days thereafter provide evidence
that the remaining costs to complete the applicable project are covered by a
construction loan and/or surety bond.
(i)    ERISA. Upon a Borrower or any ERISA Affiliate obtaining knowledge
thereof, the Borrowers will give written notice to the Administrative Agent
promptly (and in any event within five Business Days) of: (i) any event or
condition, including, but not limited to, any Reportable Event, that
constitutes, or might reasonably lead to, an ERISA Event; (ii) with respect to
any Multiemployer Plan, the receipt of notice as prescribed in ERISA or
otherwise of any withdrawal liability assessed against a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate, or of a determination that any
Multiemployer Plan is in reorganization or insolvent (both within the meaning of
Title IV of ERISA); (iii) the failure to make full payment on or before the due
date (including extensions) thereof of all amounts which a Borrower, any
Subsidiary of a Borrower or any ERISA Affiliate is required to contribute to
each Plan pursuant to its terms as required to meet the minimum funding standard
set forth in ERISA and the Code with respect thereto; or (iv) any change in the
funding status of any Plan that could have a Material Adverse Effect; in each
case together, with a description of any such event or condition or a copy of
any such notice and a statement by a Responsible Officer of the Borrowers
briefly setting forth the details regarding such event, condition, or notice,
and the action, if any, which has been or is being taken or is proposed to be
taken by such Borrower, Subsidiary or ERISA Affiliate with respect thereto.
Promptly upon request, the Borrowers shall furnish the Administrative Agent and
the Lenders with such additional information concerning any Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series),



-95-



--------------------------------------------------------------------------------




as well as all schedules and attachments thereto required to filed with the
Department of Labor and/or the Internal Revenue Service pursuant to ERISA and
the Code, respectively, for each “plan year” (within the meaning of Section
3(39) of ERISA).
(j)    Environmental.
(i)    Subsequent to a notice from any Governmental Authority that would
reasonably cause concern or during the existence of an Event of Default, and
upon the written request of the Administrative Agent, the Borrowers will furnish
or cause to be furnished to the Administrative Agent, at the Borrowers’ expense,
an updated report of an environmental assessment of reasonable scope, form and
depth, including, where appropriate, invasive soil or groundwater sampling, by a
consultant reasonably acceptable to the Administrative Agent as to the nature
and extent of the presence of any Hazardous Materials on any Property and as to
the compliance by the Borrowers with Environmental Laws. If the Borrowers fail
to deliver such an environmental report within seventy-five (75) days after
receipt of such written request then the Administrative Agent may arrange for
same, and the Borrowers hereby grant to the Administrative Agent and its
representatives access to the Properties and a license of a scope reasonably
necessary to undertake such an assessment (including, where appropriate,
invasive soil or groundwater sampling). The reasonable cost of any assessment
arranged for by the Administrative Agent pursuant to this provision will be
payable by the Borrowers on demand and added to the Obligations.
(ii)    Each of the Borrowers and their Subsidiaries will conduct and complete
all investigations, studies, sampling, and testing and all remedial, removal,
and other actions necessary to address all Hazardous Materials on, from, or
affecting any Property to the extent necessary to be in compliance with all
Environmental Laws and all other applicable federal, state, and local laws,
regulations, rules and policies and with the orders and directives of all
Governmental Authorities exercising jurisdiction over such Property to the
extent any failure would have or would be reasonably expected to have a Material
Adverse Effect.
(k)    Other Information. With reasonable promptness upon any such request, such
other information regarding the Properties or regarding the business, assets or
financial condition of the Credit Parties and their Subsidiaries as the
Administrative Agent or any Lender may reasonably request.









-96-



--------------------------------------------------------------------------------




7.2     Financial Covenants.
(a)    [Intentionally Omitted.]
(b)    Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio, as of the
end of each fiscal quarter of the Combined Parties, shall be greater than or
equal to 1.5 to 1.0.
(c)    Net Worth. At the end of each fiscal quarter of the Combined Parties, Net
Worth shall be greater than or equal to the sum of (i) $1,497,003,200 plus (ii)
75% of the Net Cash Proceeds from all Equity Issuances after March 31, 2015 plus
(iii) 75% of the actual increase in Net Worth resulting from Equity Issuances
after March 31, 2015 made in connection with an Employee Stock Purchase Plan or
Long-Term Incentive Plan approved by BRT’s shareholders.
(d)    Leverage Ratio. The Leverage Ratio, as of the end of each fiscal quarter
of the Combined Parties, shall be less than or equal to 0.60 to 1.0; provided
that such ratio may exceed 0.60 to 1.0 as of the end of up to four (4) fiscal
quarters of the Combined Parties during the term of this Credit Agreement
(whether or not consecutive) so long as such ratio does not exceed 0.65 to 1.0.
(e)    Unsecured Debt Limitation. At the end of each fiscal quarter of the
Combined Parties, the ratio of Unsecured Debt to Unencumbered Value shall be
less than or equal to 0.60 to 1.0; provided that such ratio may exceed 0.60 to
1.0 as of the end of up to four (4) fiscal quarters of the Combined Parties
during the term of this Credit Agreement (whether or not consecutive) so long as
such ratio does not exceed 0.65 to 1.0.
(f)    Secured Debt Ratio. The Secured Debt Ratio, as of the end of each fiscal
quarter of the Combined Parties, shall be less than or equal to 0.40 to 1.0.
(g)    Unencumbered Cash Flow Ratio. The Unencumbered Cash Flow Ratio, as of the
end of each fiscal quarter of the Combined Parties, shall be greater than or
equal to 1.75 to 1.0.
7.3     Preservation of Existence.
Each of the Borrowers will do all things necessary to preserve and keep in full
force and effect its existence, rights, franchises and authority and the
existence, rights, franchises and authority of the Material Subsidiaries, except
as permitted by Section 8.4. Without limiting the generality of the foregoing,
BRT will do all things necessary to maintain its status as a REIT.







-97-



--------------------------------------------------------------------------------




7.4     Books and Records.
Each of the Borrowers will, and will cause its Subsidiaries to, keep complete
and accurate books and records of its transactions in accordance with good
accounting practices on the basis of GAAP (including the establishment and
maintenance of appropriate reserves).
7.5     Compliance with Law.
Each of the Borrowers will, and will cause its Subsidiaries to, comply in all
material respects with all material laws, rules, regulations and orders, and all
applicable material restrictions imposed by all Governmental Authorities,
applicable to it and its property (including, without limitation, Environmental
Laws and ERISA).
7.6     Payment of Taxes and Other Indebtedness.
Each of the Borrowers will, and will cause its Subsidiaries to, pay, settle or
discharge (a) all taxes, assessments and governmental charges or levies imposed
upon it, or upon its income or profits, or upon any of its properties, before
they shall become delinquent, (b) all lawful claims (including claims for labor,
materials and supplies) which, if unpaid, might give rise to a Lien upon any of
its properties, and (c) except as prohibited hereunder, all of its other
Indebtedness as it shall become due; provided, however, that a Borrower or any
of its Subsidiaries shall not be required to pay any such tax, assessment,
charge, levy, claim or Indebtedness which is being contested in good faith by
appropriate proceedings and as to which adequate reserves therefor have been
established in accordance with GAAP, unless the failure to make any such payment
(i) would give rise to an immediate right to foreclose on a Lien on an
Unencumbered Property securing such amounts (unless no Default or Event of
Default would exist after giving effect to the disposition of such Unencumbered
Property) or (ii) would have a Material Adverse Effect.
7.7     Insurance.
Each of the Borrowers will, and will cause its Subsidiaries to, at all times
maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance, casualty insurance and business interruption
insurance) in such amounts, covering such risks and liabilities and with such
deductibles or self-insurance retentions as are in accordance with normal
industry practice.
7.8     Maintenance of Assets.
Each of the Borrowers will, and will cause its Subsidiaries to, maintain and
preserve its Properties and all other assets in good repair, working order and
condition, normal wear and tear excepted, and will make, or cause to be made, in
the Properties and other assets, from time to time, all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper, to the extent and in the manner customary for companies in
similar businesses.



-98-



--------------------------------------------------------------------------------




7.9     Performance of Obligations.
Each of the Borrowers will, and will cause its Subsidiaries to, perform in all
material respects all of its obligations under the terms of all material
agreements, indentures, mortgages, security agreements or other debt instruments
to which it is a party or by which it is bound.
7.10     Use of Proceeds.
The Borrowers will use the proceeds of the Loans solely for general working
capital purposes (including Letters of Credit) and other general corporate
purposes, including the funding of acquisitions and the repayment of other
Indebtedness. The Credit Parties will use the Letters of Credit solely for the
purposes set forth in Section 2.3(a).
7.11     Audits/Inspections.
Upon reasonable notice and during normal business hours, each Borrower will, and
will cause its Subsidiaries to, permit representatives appointed by the
Administrative Agent, including, without limitation, independent accountants,
agents, attorneys and appraisers to visit and inspect such Borrower’s or other
Combined Party’s property, including, without limitation, the Properties, its
books and records, its accounts receivable and inventory, its facilities and its
other business assets, and to make photocopies or photographs thereof and to
write down and record any information such representative obtains and shall
permit the Administrative Agent or its representatives to investigate and verify
the accuracy of information provided to the Lenders, and to discuss all such
matters with the officers, employees and representatives of the Borrowers, their
Subsidiaries and any other Combined Party.
7.12     Additional Credit Parties.
At any time a Subsidiary of the Borrowers that (1) is not a Credit Party becomes
the owner (or ground lessee under an Eligible Ground Lease) of Property that the
Borrowers determine to treat as an Unencumbered Property, Unencumbered Eligible
Land or Unencumbered Construction-in-Process and (2) is not an Eligible
Subsidiary, the Borrowers shall notify the Administrative Agent and promptly
thereafter (but in any event within 30 days after such event) such Subsidiary
shall: (a) execute a Guaranty in substantially the form of Exhibit 7.12 and (b)
deliver such other documentation as the Administrative Agent may reasonably
request in connection with the foregoing, including, without limitation,
information regarding the real property owned by such Person, certified
resolutions and other organizational and authorizing documents of such Person
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to above), all in form, content and scope reasonably
satisfactory to the Administrative Agent. It is understood and agreed that in
the event any Subsidiary provides a Guaranty hereunder, it may also guaranty
Indebtedness under the Indenture and the Term Loan C Agreement.



-99-



--------------------------------------------------------------------------------




7.13     Anti-Corruption Laws.
Each Borrower will conduct its businesses in compliance with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other
similar anti-corruption legislation in other jurisdictions. and maintain
policies and procedures designed to promote and achieve compliance with such
laws.
7.14     Construction.
With respect to any construction and development engaged in by the Combined
Parties, the Borrowers shall or shall cause another Person to: (a) comply with
all applicable regulations and codes and (b) complete all such construction and
development in accordance with approved plans and specifications.


SECTION 8.
NEGATIVE COVENANTS
Each Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect and until the Obligations have been paid in full and the
Commitments and Letters of Credit hereunder shall have terminated:
8.1     Indebtedness.
No Borrower will, nor will it permit any of its Subsidiaries to, contract,
create, incur, assume or permit to exist any Indebtedness, except:
(a)    Indebtedness arising under this Credit Agreement, the other Credit
Documents and the Term Loan C Agreement;
(b)    Indebtedness in respect of current accounts payable and accrued expenses
incurred in the ordinary course of business; and
(c)    Other Indebtedness as long as, prior to and after giving effect thereto,
the Borrowers are otherwise in compliance with the terms of this Credit
Agreement.
provided that the Borrowers shall not permit any Subsidiary of a Borrower that
is the owner (or ground-lessee) of a Property that is treated as an Unencumbered
Property, an Unencumbered Construction-in-Process or Unencumbered Eligible Land
under this Credit Agreement to contract, create, incur, assume or permit to
exist (“Incur”) any Recourse Indebtedness unless such Subsidiary becomes a
Guarantor as required pursuant to Section 7.12, and if such Subsidiary does
Incur such Recourse Indebtedness, but does not become a Guarantor, all Property
owned or ground-leased by such Subsidiary shall cease



-100-



--------------------------------------------------------------------------------




to qualify as an Unencumbered Property, an Unencumbered Construction-in-Process
or Unencumbered Eligible Land.
8.2     Liens.
No Borrower will, nor will it permit any of its Material Subsidiaries to,
contract, create, incur, assume or permit to exist any Lien with respect to any
of its Properties or any other assets of any kind (whether real or personal,
tangible or intangible), whether now owned or after acquired, except for
Permitted Liens.
8.3     Nature of Business.
No Borrower will, nor will it permit any of its Subsidiaries to, alter the
character of its business from that conducted as of the Closing Date or engage
in any business other than the business conducted as of the Closing Date.
8.4     Consolidation and Merger.
No Borrower will, nor will it permit any of its Material Subsidiaries to, enter
into any transaction of merger or consolidation or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution); provided that
notwithstanding the foregoing provisions of this Section 8.4, (a) (i) any Person
may merge into a Borrower in a transaction in which such Borrower is the
surviving Person; (ii) any Person may merge into any Material Subsidiary in a
transaction in which the surviving entity is a Material Subsidiary; and (iii)
any Material Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to a Borrower or to another Material Subsidiary; provided that in each
case the Borrowers execute and deliver such documents, instruments and
certificates as the Administrative Agent may reasonably request and after giving
effect thereto no Default or Event of Default exists; (b) upon prior written
notification to the Administrative Agent, any Material Subsidiary of a Borrower
may be dissolved or liquidated so long as (1) after giving effect thereto no
Default or Event of Default exists, and (2) the Borrowers shall execute and
deliver such documents, instruments and certificates as the Administrative Agent
may reasonably request; and (c) upon prior written notification to the
Administrative Agent, as long as no Default or Event of Default exists, a
Material Subsidiary of a Borrower that has no assets and no revenues may be
dissolved or liquidated.
8.5     Sale or Lease of Assets.
(a)    No Property may be conveyed, sold, leased, transferred or otherwise
disposed of unless, after giving effect thereto, no Default or Event of Default
exists.
(b)    No equity interest in any Guarantor or Eligible Unencumbered Property
Subsidiary may be conveyed, sold, transferred or otherwise disposed of unless,
after giving effect thereto, no Default or Event of Default exists. Upon the
disposition of an equity interest in a Guarantor in conformance with the terms
hereof, if after the disposition of such equity interest such Guarantor no
longer qualifies as



-101-



--------------------------------------------------------------------------------




the owner of any Unencumbered Properties, the Lenders agree to release such
Guarantor from its obligations hereunder, and the Lenders hereby consent to the
Administrative Agent executing and delivering such releases as necessary to give
effect to such agreement.
8.6     [Intentionally Omitted.]
8.7     Restricted Payments.
BOP will not, directly or indirectly, declare or pay any dividends or make any
other distribution upon any of its shares of beneficial interests or any shares
of its capital stock of any class or with respect to any of its membership or
partnership interests; provided that BOP may pay dividends or make distributions
attributable to any period of four (4) consecutive fiscal quarters in an amount
not to exceed, in the aggregate, the greater of (i) 95% of Funds From Operations
attributable to such period or (ii) the minimum amount necessary for BRT to
maintain its status as a REIT. Neither the Borrowers nor their Subsidiaries will
repurchase any capital stock or shares of beneficial interest (including the
repurchase of stock or shares of beneficial interest that is retired, cancelled
or terminated) or other ownership interests (including options, warrants and
stock appreciation rights) if a Default or Event of Default exists or would
occur after giving effect thereto.
8.8     Transactions with Affiliates.
No Borrower will, nor will it permit any of its Subsidiaries to, enter into any
transaction or series of transactions, whether or not in the ordinary course of
business, with any officer, director, trustee, shareholder, Subsidiary or
Affiliate other than on terms and conditions substantially as favorable as would
be obtainable in a comparable arm’s-length transaction with a Person other than
an officer, director, trustee, shareholder, Subsidiary or Affiliate.
8.9     Fiscal Year; Organizational Documents.
No Borrower will, nor will it permit any of its Subsidiaries to, (a) change its
fiscal year or (b) change its articles or certificate of incorporation, its
bylaws, its declaration of trust, its limited liability company agreement, its
articles or certificate of partnership or partnership agreement or any other
organization or formation documents in any manner that would have an adverse
effect of the rights of the Lenders under the Credit Documents; provided that
(i) BRT may take such action, with prior written notice to the Administrative
Agent, as is necessary to maintain its status as a REIT and (ii) the Borrowers
will provide prompt written notice to the Administrative Agent of any change to
be made in compliance with the terms of this Section 8.9.







-102-



--------------------------------------------------------------------------------




8.10     Limitations.
No Borrower will, nor will it permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause, incur, assume, suffer or permit to exist
or become effective any consensual encumbrance or restriction of any kind on the
ability of any such Person to pay any Indebtedness owed to the Borrowers;
provided that a Subsidiary of a Borrower (which is not itself a Credit Party)
that obtains financing may agree with the provider of such financing to restrict
repayments of intercompany Indebtedness owing to the Borrowers.
8.11     Other Negative Pledges.
The Borrowers will not, and will not permit any of their Material Subsidiaries
to, enter into, assume or become subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien (a “Negative
Pledge”) upon its properties or assets, whether now owned or hereafter acquired,
or requiring the grant of any security for such obligation if security is given
for some other obligation, other than (i) as provided under the Credit Documents
or under the Term Loan C Agreement, (ii) restrictions on Secured Indebtedness
and Unsecured Indebtedness set forth in the Indenture, (iii) an agreement by a
Borrower or one of its Subsidiaries with a joint venture partner not to pledge
its equity interest in such joint venture, (iv) an agreement by a Borrower or
one of its Subsidiaries in a mortgage or joint venture agreement to restrict
Liens on a particular property which is not an Unencumbered Property or on the
equity interests in any particular entity which is not a Borrower or a Material
Subsidiary, (v) customary restrictions in leases, subleases, licenses and asset
sale or acquisition agreements relating to the assets subject thereto, and (vi)
covenants contained in agreements relating to Unsecured Indebtedness permitted
by Section 8.1 to the extent that such restrictions are not materially more
restrictive to the Borrowers than the covenants contained in this Credit
Agreement and so long as such Unsecured Indebtedness is not guaranteed by any
Persons that do not guarantee the Obligations; provided, however, that an
agreement that conditions a Person’s ability to grant a Lien upon the
maintenance of one or more specified ratios that limit such Person’s ability to
encumber its assets but that do not generally prohibit the encumbrance of its
assets, or the encumbrance of specific assets, shall not constitute a Negative
Pledge.
8.12     Sanctions.
The Borrowers will not, directly or indirectly, use the proceeds of any
Extension of Credit, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other individual or entity,
to fund any activities of or business with any individual or entity, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any
individual or entity (including any individual or entity participating in the
transaction, whether as Lender, Arranger, Administrative Agent, Issuing Lender,
Swing Lender, or otherwise) of Sanctions.





-103-



--------------------------------------------------------------------------------




8.13     Anti-Corruption Laws.
The Borrowers will not, directly or indirectly use the proceeds of any Extension
of Credit for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.
SECTION 9.
EVENTS OF DEFAULT
9.1     Events of Default.
An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):
(a)    Payment. The Borrowers shall default in the payment (i) when due of any
principal amount of any Loans or any reimbursement obligation arising from
drawings under Letters of Credit or (ii) within three days of when due of any
interest on the Loans or any fees or other amounts owing hereunder, under any of
the other Credit Documents or in connection herewith.
(b)    Representations. Any representation, warranty or statement made or deemed
to be made by any Borrower or any of its Subsidiaries herein, in any of the
other Credit Documents, or in any statement or certificate delivered or required
to be delivered pursuant hereto or thereto shall prove untrue in any material
respect on the date as of which it was made or deemed to have been made or
delivered.
(c)    Covenants. Any Borrower or any of its Subsidiaries shall:
(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.2, 7.3, 7.10, 7.11, 7.12, 7.14 or 8.1 through
8.13 inclusive; or
(ii)    default in the due performance or observance by it of any term, covenant
or agreement contained in Section 7.1 and such default shall continue unremedied
for a period of five Business Days after the earlier of a Borrower becoming
aware of such default or notice thereof given by the Administrative Agent; or
(iii)    default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) or (ii) of this Section 9.1) contained in this Credit Agreement and such
default shall continue unremedied for a period of at least 30 days after the
earlier of a Borrower becoming aware of such default or notice thereof given by
the Administrative Agent.



-104-



--------------------------------------------------------------------------------




(d)    Other Credit Documents. (i) Any Credit Party shall default in the due
performance or observance of any term, covenant or agreement in any of the other
Credit Documents and such default shall continue unremedied for a period of at
least 30 days after the earlier of a Borrower becoming aware of such default or
notice thereof given by the Administrative Agent or (ii) any Credit Document (or
any provision of any Credit Document) shall fail to be in full force and effect
or any Borrower or any of its Subsidiaries shall so assert or any Credit
Document shall fail to give the Administrative Agent and/or the Lenders the
security interests, liens, rights, powers and privileges purported to be created
thereby.
(e)    Bankruptcy, etc. The occurrence of any of the following with respect to
any Borrower or any of its Significant Subsidiaries: (i) a court or Governmental
Authority having jurisdiction in the premises shall enter a decree or order for
relief in respect of any Borrower or any of its Significant Subsidiaries in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law now or hereafter in effect, or appoint a receiver, liquidator, assignee,
custodian, trustee, sequestrator or similar official of any Borrower or any of
its Significant Subsidiaries or for any substantial part of its property or
ordering the winding up or liquidation of its affairs; or (ii) an involuntary
case under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect is commenced against any Borrower or any of its Significant
Subsidiaries and such petition remains unstayed and in effect for a period of 60
consecutive days; or (iii) any Borrower or any of its Significant Subsidiaries
shall commence a voluntary case under any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect, or consent to the entry of an
order for relief in an involuntary case under any such law, or consent to the
appointment or taking possession by a receiver, liquidator, assignee, custodian,
trustee, sequestrator or similar official of such Person or any substantial part
of its property or make any general assignment for the benefit of creditors; or
(iv) any Borrower or any of its Significant Subsidiaries shall be generally
unable or shall admit in writing its inability to pay its debts generally as
they become due or any action shall be taken by such Person in furtherance of
any of the aforesaid purposes.
(f)    Defaults under Other Agreements. With respect to any Recourse
Indebtedness (other than Indebtedness outstanding under this Credit Agreement)
of any Borrower or any of its Subsidiaries in an aggregate principal amount
equal to or in excess of $50,000,000, (i) a Borrower or one of its Subsidiaries
shall (A) default in any payment (beyond the applicable grace period with
respect thereto, if any) with respect to any such Recourse Indebtedness, or (B)
default (after giving effect to any applicable grace period) in the observance
or performance of any term, covenant or agreement relating to such Recourse
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event or condition shall occur or condition
exist, the effect of which default or other event or condition is to cause, or
permit, the holder or holders of such Recourse Indebtedness (or a trustee or
agent on behalf of such holders) to cause (determined without regard to



-105-



--------------------------------------------------------------------------------




whether any notice or lapse of time is required) any such Recourse Indebtedness
to become due prior to its stated maturity; or (ii) any such Recourse
Indebtedness shall be declared due and payable, or required to be prepaid,
repurchased or redeemed other than by a regularly scheduled required prepayment,
repurchase or redemption prior to the stated maturity thereof; or (iii) any such
Indebtedness shall mature and remain unpaid.
(g)    Judgments. One or more judgments, orders, or decrees shall be entered
against any one or more of any Borrower or any of its Subsidiaries involving a
liability of $25,000,000 or more, in the aggregate (to the extent not paid or
covered by insurance provided by a carrier who has acknowledged coverage), and
such judgments, orders or decrees (i) are the subject of any enforcement
proceeding commenced by any creditor or (ii) shall continue unsatisfied,
undischarged and unstayed for a period ending on the first to occur of (A) the
last day on which such judgment, order or decree becomes final and unappealable
or (B) 20 days.


(h)    ERISA Events. The occurrence of any of the following events or
conditions, unless such event or occurrence would not have or be reasonably
expected to have a Material Adverse Effect: (1) any “accumulated funding
deficiency,” as such term is defined in Section 302 of ERISA and Section 412 of
the Code, whether or not waived, shall exist with respect to any Plan, or any
lien shall arise on the assets of a Borrower, any Subsidiary of a Borrower or
any ERISA Affiliate in favor of the PBGC or a Plan; (2) an ERISA Event shall
occur with respect to a Single Employer Plan, which is, in the reasonable
opinion of the Administrative Agent, likely to result in the termination of such
Plan for purposes of Title IV of ERISA; (3) an ERISA Event shall occur with
respect to a Multiemployer Plan or Multiple Employer Plan, which is, in the
reasonable opinion of the Administrative Agent, likely to result in (i) the
termination of such Plan for purposes of Title IV of ERISA, or (ii) a Borrower,
any Subsidiary of a Borrower or any ERISA Affiliate incurring any liability in
connection with a withdrawal from, reorganization of (within the meaning of
Section 4241 of ERISA), or insolvency (within the meaning of Section 4245 of
ERISA) of such Plan; or (4) any prohibited transaction (within the meaning of
Section 406 of ERISA or Section 4975 of the Code) or breach of fiduciary
responsibility shall occur which may subject a Borrower, any Subsidiary of a
Borrower or any ERISA Affiliate to any liability under Sections 406, 409,
502(i), or 502(l) of ERISA or Section 4975 of the Code, or under any agreement
or other instrument pursuant to which a Borrower, any Subsidiary of a Borrower
or any ERISA Affiliate has agreed or is required to indemnify any person against
any such liability.
(i)    REIT Status. BRT does not maintain its REIT status or is no longer deemed
to be a REIT.



-106-



--------------------------------------------------------------------------------




(j)    Invalidity of Credit Documents. Any material provision of any Credit
Document, at any time after its execution and delivery and for any reason other
than in accordance with the terms hereof or thereof, or satisfaction in full of
all the Obligations, is revoked, terminated, cancelled or rescinded, without the
prior written approval of the requisite Lenders as specified in Section 11.6; or
any Credit Party commences any legal proceeding at law or in equity to contest,
or make unenforceable, cancel, revoke or rescind any of the Credit Documents, or
any court or any other Governmental Authority of competent jurisdiction shall
make a determination that, or issue a judgment, order, decree or ruling to the
effect that, any one or more of the Credit Documents is illegal, invalid or
unenforceable as to any material terms thereof.
(k)    Term Loan C Agreement. An “Event of Default” as defined in the Term Loan
C Agreement shall occur and be continuing.
9.2     Acceleration; Remedies.
Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived in writing by the Required
Lenders (or the Lenders as may be required hereunder), the Administrative Agent
shall, upon the request and direction of the Required Lenders, by written notice
to the Borrowers, take any of the following actions without prejudice to the
rights of the Administrative Agent or any Lender to enforce its claims against
the Borrowers, except as otherwise specifically provided for herein:
(a)    Termination of Commitments. Declare the Commitments terminated whereupon
the Commitments shall be immediately terminated.
(b)    Acceleration of Loans. Declare the unpaid principal of and any accrued
interest in respect of all Loans, any reimbursement obligations arising from
drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by a Borrower to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.
(c)    Cash Collateral. Direct the Borrowers to pay (and the Borrowers agree
that upon receipt of such notice, or automatically upon the occurrence of an
Event of Default under Section 9.1(e), without demand or notice of any kind,
they will immediately pay) to the Administrative Agent additional cash, to be
held by the Administrative Agent, for the benefit of the Revolving Loan Lenders,
in the Letter of Credit Collateral Account as defined in, and in accordance with
the terms of, Section 2.3(l) as additional security for the LOC Obligations in
respect of subsequent drawings under all then outstanding Letters of Credit in
an amount equal to the



-107-



--------------------------------------------------------------------------------




maximum aggregate amount which may be drawn under all Letters of Credits then
outstanding.
(d)    Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents, including, without limitation, all
rights and remedies against a Guarantor and all rights of set-off.
Notwithstanding the foregoing, if an Event of Default specified in Section
9.1(e) shall occur, then the Commitments shall automatically terminate and all
Loans, all accrued interest in respect thereof, all accrued and unpaid fees, all
reimbursement obligations under Letters of Credit and all other indebtedness or
Obligations owing to the Lenders hereunder shall automatically and immediately
become due and payable without presentment, demand, protest or the giving of any
notice or other action by the Administrative Agent or the Lenders, which notice
or other action is expressly waived by the Borrowers.
Notwithstanding the fact that enforcement powers reside primarily with the
Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.
9.3     Allocation of Payments After Event of Default.
Notwithstanding any other provisions of this Credit Agreement, after the
occurrence and during the continuance of an Event of Default, all amounts
collected or received by the Administrative Agent or any Lender on account of
amounts outstanding under any of the Credit Documents shall be paid over or
delivered as follows:
FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;
SECOND, to payment of any fees owed to the Administrative Agent;
THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents;
FOURTH, to the payment of all accrued fees and interest payable to the Lenders
hereunder;
FIFTH, to the payment of the outstanding principal amount of the Loans, and,
with respect to unreimbursed drawings under Letters of Credit, to the payment or
cash collateralization of the outstanding LOC Obligations pro rata, as set forth
below;
SIXTH, to all other Obligations which shall have become due and payable under
the Credit Documents and not repaid pursuant to clauses “FIRST” through “FIFTH”
above; and



-108-



--------------------------------------------------------------------------------




SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders shall receive an amount equal to
its pro rata share (based on the proportion that the then outstanding Loans and
LOC Obligations held by such Lender bear to the aggregate then outstanding Loans
and LOC Obligations) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH,” “FIFTH,” and “SIXTH” above and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in the Letter of Credit
Collateral Account as defined in, and in accordance with the terms of, Section
2.3(l) and applied (x) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (y) then, following the
expiration of all Letters of Credit, to all other Obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section 9.3.
SECTION 10.
AGENCY PROVISIONS
10.1     Appointment and Authority.
Each of the Lenders and the Issuing Lenders hereby irrevocably appoints Bank of
America, N.A. to act on its behalf as the Administrative Agent hereunder and
under the other Credit Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
10 are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Lenders, and neither the Borrowers nor any other Credit Party shall have
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Credit
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.













-109-



--------------------------------------------------------------------------------




10.2     Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrowers or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.
10.3     Exculpatory Provisions.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents, and its duties
hereunder shall be administrative in nature. Without limiting the generality of
the foregoing, the Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or applicable law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(c)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrowers or any of their Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.6) or (ii)



-110-



--------------------------------------------------------------------------------




in the absence of its own gross negligence or willful misconduct as determined
by a court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall not be deemed to have knowledge of any Default (other
than a Default under Section 9.1(a) (with respect to principal, interest and
fees)) unless and until notice describing such Default is given in writing to
the Administrative Agent by the Borrower, a Lender or the Issuing Lender.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with Credit Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.4     Reliance by Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or the Issuing Lender,
the Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Lender prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrowers),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.
10.5     Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Agent-Related Persons. The
exculpatory provisions of this Section 10 shall apply to any such sub‑agent and
to the Agent-Related Persons of the



-111-



--------------------------------------------------------------------------------




Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
10.6     Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Lenders and the Borrowers. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the Issuing Lender, appoint a
successor Administrative Agent meeting the qualifications set forth above,
provided that in no event shall any such successor Administrative Agent be a
Defaulting Lender. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.
(b)    If the Person serving as Administrative Agent (i) is a Defaulting Lender
pursuant to clause (d) of the definition thereof or (ii) engages in gross
negligence or willful misconduct in the performance of its duties under the
Credit Documents, as determined by a court of competent jurisdiction by a final
and non-appealable judgment, the Required Lenders may, to the extent permitted
by applicable law, by notice in writing to the Borrower and such Person remove
such Person as Administrative Agent and, in consultation with the Borrowers,
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days (or
such earlier day as shall be agreed by the Required Lenders) (the “Removal
Effective Date”), then such removal shall nonetheless become effective in
accordance with such notice on the Removal Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents and (2) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the Issuing Lender
directly, until such



-112-



--------------------------------------------------------------------------------




time, if any, as the Required Lenders appoint a successor Administrative Agent
as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than as provided in Section 3.13(i) and
other than any rights to indemnity payments or other amounts owed to the
retiring or removed Administrative Agent as of the Resignation Effective Date or
the Removal Effective Date, as applicable), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrowers and such successor.
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Credit Documents, the provisions of this Section
10 and Section 11.5 shall continue in effect for the benefit of such retiring or
removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
(d)    Any resignation by Bank of America, N.A. as Administrative Agent pursuant
to this Section shall also constitute its resignation as an Issuing Lender and a
Swing Lender. If Bank of America, N.A. resigns as an Issuing Lender, it shall
retain all the rights, powers, privileges and duties of an Issuing Lender
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an Issuing Lender and all LOC Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in unreimbursed amounts pursuant to Section
2.3.  If Bank of America, N.A. resigns as a Swing Lender, it shall retain all
the rights of a Swing Lender provided for hereunder with respect to Swing Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Loans pursuant to Section 2.1. Upon the
appointment by the Borrowers of a successor Issuing Lender or Swing Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Issuing Lender
or Swing Lender, as applicable, (b) the retiring Issuing Lender and Swing Lender
shall be discharged from all of their respective duties and obligations
hereunder or under the other Credit Documents, and (c) the successor Issuing
Lender shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.



-113-



--------------------------------------------------------------------------------




10.7     Non-Reliance on Administrative Agent and Other Lenders.
Each Lender and each Issuing Lender acknowledges that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Agent-Related Persons and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Credit Agreement. Each Lender and each Issuing Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent
or any other Lender or any of their Agent-Related Persons and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Credit Agreement, any other Credit Document or any related agreement
or any document furnished hereunder or thereunder.
10.8     No Other Duties, Etc.
Anything herein to the contrary notwithstanding, none of the Arrangers or other
agents listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender, a
Swing Lender or an Issuing Lender hereunder.


SECTION 11.
MISCELLANEOUS
11.1     Notices.
(a)    Generally. Except as otherwise expressly provided herein, all notices and
other communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted via telecopy (or other facsimile device), (iii)
the Business Day following the day on which the same has been delivered prepaid
or on an invoice arrangement to a reputable national overnight air courier
service, or (iv) the third Business Day following the day on which the same is
sent by certified or registered mail, postage prepaid, in each case to the
respective parties at the address or telecopy numbers set forth on Schedule 11.1
or as otherwise provided.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient), provided that such notice is confirmed by delivery via overnight
courier or postal service as required above. Notices delivered through
electronic communications, to the extent provided in paragraph (b) below, shall
be effective as provided in said paragraph (b).



-114-



--------------------------------------------------------------------------------




(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Lender hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or Issuing Lender pursuant to
Section 2 if such Lender or Issuing Lender, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication. The Administrative Agent or a Borrower may,
in its discretion, agree in writing to accept notices and other communications
to it hereunder by electronic communications pursuant to procedures approved by
it; provided that approval of such procedures may be limited to particular
notices or communications.
Unless the Administrative Agent (or a Borrower, in the case of notice to it)
otherwise prescribes, (i) notices and other communications sent to an e-mail
address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement), and (ii) notices
or communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.
(c)    Change of Address, etc. Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.
(d)    Platform.
(i)    The Borrowers agree that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”) in accordance with its obligations under Section 11.17.
(ii)    The Platform is provided “as is” and “as available.” The Agent-Related
Persons do not warrant the adequacy of the Platform and expressly disclaim
liability for errors or omissions in the Communications. No warranty of any
kind, express, implied or statutory, including, without limitation, any warranty
of merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent-Related Person in connection with the Communications or the Platform.
Except as provided



-115-



--------------------------------------------------------------------------------




in Section 11.11, in no event shall the Administrative Agent or any of the
Agent-Related Persons have any liability to the Borrowers, any Lender or any
other Person or entity for damages of any kind, including, without limitation,
direct or indirect, special, incidental or consequential damages, losses or
expenses (whether in tort, contract or otherwise) arising out of any Borrower’s
or the Administrative Agent’s transmission of Communications through the
Platform. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of a Borrower pursuant to any Credit Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any
Issuing Lender by means of electronic communications pursuant to this Section,
including through the Platform.
(iii)    Each Borrower hereby acknowledges that (a) the Administrative Agent
and/or the Arrangers may, but shall not be obligated to, make available to the
Lenders and the Issuing Lenders materials and/or information provided by or on
behalf of the Borrowers hereunder (collectively, “Borrower Materials”) by
posting the Borrower Materials to the Platform and (b) certain of the Lenders
(each, a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” each Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the Issuing Lenders and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.17);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (z)
the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”



-116-



--------------------------------------------------------------------------------










11.2     Right of Set-Off.
In addition to any rights now or hereafter granted under applicable law or
otherwise, and not by way of limitation of any such rights, upon the occurrence
of an Event of Default and the commencement of remedies described in Section
9.2, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of any Borrower or its Subsidiaries against obligations and liabilities of such
Borrower to the Lenders hereunder, under the Notes, the other Credit Documents
or otherwise, irrespective of whether the Administrative Agent or the Lenders
shall have made any demand hereunder and although such obligations, liabilities
or claims, or any of them, may be contingent or unmatured, and any such set-off
shall be deemed to have been made immediately upon the occurrence of an Event of
Default even though such charge is made or entered on the books of such Lender
subsequent thereto. The Borrowers hereby agree that any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to Section 11.3(c)
or 3.8 may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Lender hereunder.
11.3     Benefit of Agreement.
(a)    Generally. This Credit Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that none of the Borrowers may assign and transfer any
of its interests, rights or obligations under any Credit Document (except as
permitted by Sections 8.4 or 8.5) without the prior written consent of the
Administrative Agent and all of the Lenders (and any attempt at such assignment
or transfer without such consent shall be null and void); and provided further
that the rights of each Lender to transfer, assign or grant participations in
its rights and/or obligations hereunder shall be limited as set forth in
subsections (b) and (c) of this Section 11.3. Notwithstanding the above
(including anything set forth in subsections (b) and (c) of this Section 11.3),
nothing herein shall restrict, prevent or prohibit any Lender from (A) pledging
or assigning a security interest in its rights hereunder or under its Notes, if
any, to secure obligations of such Lender, including any pledge or assignment to
a Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank; provided that no such pledge or assignment shall release a
Lender from any of its obligations hereunder or substitute any such pledgee



-117-



--------------------------------------------------------------------------------




or assignee for such Lender as a party hereto, or (B) granting assignments or
participations in such Lender’s Loans and/or Commitments hereunder to its parent
company and/or to any Affiliate of such Lender or to any existing Lender or
Affiliate thereof.
(b)    Assignments. In addition to the assignments permitted by Section 11.3(a),
each Lender may, with the prior written consent of the Borrowers, the Issuing
Lenders, the Swing Lenders, and the Administrative Agent (provided that no
consent of the Borrowers shall be required during the existence and continuation
of an Event of Default), which consent shall not be unreasonably withheld or
delayed, assign all or a portion of its rights and obligations hereunder
pursuant to an assignment agreement substantially in the form of Exhibit 11.3 to
one or more Eligible Assignees; provided that the Borrowers shall be deemed to
have consented to any such assignment unless the Borrowers shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof; and provided further that (i) any such
assignment shall be in a minimum aggregate amount of $5,000,000 of the
Commitments and in integral multiples of $1,000,000 above such amount (or the
remaining amount of Commitments held by such Lender), (ii) each such assignment
shall be of a constant, not varying, percentage of all of the assigning Lender’s
rights and obligations under the Commitment being assigned and (iii) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire in which the assignee designates one or more
Persons to whom all syndicate-level information (which may contain material
non-public information about the Borrowers and their related parties or their
respective securities) will be made available and who may receive such
information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws. Any assignment
hereunder shall be effective upon satisfaction of the conditions set forth above
and delivery to the Administrative Agent of a duly executed assignment agreement
together with a transfer fee of $3,500 payable to the Administrative Agent for
its own account. Upon the effectiveness of any such assignment, the assignee
shall become a “Lender” for all purposes of this Credit Agreement and the other
Credit Documents and, to the extent of such assignment, the assigning Lender
shall be relieved of its obligations hereunder to the extent of the Loans and
Commitment components being assigned. The Borrowers agree that upon notice of
any assignment to an assignee that was not theretofore a Lender, they will
promptly provide to such assignee a new Note. Each Lender agrees that, in the
event it assigns all of its Commitment hereunder, it shall promptly return the
Note or Note(s) executed by the Borrowers in its favor.
By executing and delivering an assignment agreement in accordance with this
Section 11.3(b), the assigning Lender thereunder and the assignee thereunder
shall be deemed to confirm to and agree with each other and the other parties
hereto as follows: (i) such assigning Lender warrants that it is the legal and
beneficial owner of the interest being assigned thereby free and clear of any
adverse claim and the



-118-



--------------------------------------------------------------------------------




assignee warrants that it is an Eligible Assignee; (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Credit Agreement, any of the
other Credit Documents or any other instrument or document furnished pursuant
hereto or thereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Credit Agreement, any of the other
Credit Documents or any other instrument or document furnished pursuant hereto
or thereto or the financial condition of any Borrower or its Subsidiaries or the
performance or observance by any Credit Party of any of its obligations under
this Credit Agreement, any of the other Credit Documents or any other instrument
or document furnished pursuant hereto or thereto; (iii) such assigning Lender
and such assignee each represents and warrants that it is legally authorized to
enter into such assignment agreement; (iv) such assignee confirms that it has
received a copy of this Credit Agreement, the other Credit Documents and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into such assignment agreement; (v) such
assignee will independently and without reliance upon the Administrative Agent,
such assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Credit Agreement and
the other Credit Documents; (vi) such assignee appoints and authorizes the
Administrative Agent to take such action on its behalf and to exercise such
powers under this Credit Agreement or any other Credit Document as are delegated
to the Administrative Agent by the terms hereof or thereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender.
From and after the effective date specified in each assignment agreement, the
assignee thereunder shall be a party to this Credit Agreement and, to the extent
of the interest assigned by such assignment agreement, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such assignment
agreement, be released from its obligations under this Credit Agreement (and, in
the case of an assignment agreement covering all of the assigning Lender’s
rights and obligations under this Credit Agreement, such Lender shall cease to
be a party hereto); provided, that except to the extent otherwise expressly
agreed by the affected parties, no assignment by a Defaulting Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
(c)    Participations. Each Lender may, without the consent of, or notice to,
the Borrowers or the Administrative Agent, sell, transfer or grant
participations in all or any part of such Lender’s interests and obligations
hereunder to one or more banks or other entities (other than the Borrowers,
their Affiliates and Subsidiaries,



-119-



--------------------------------------------------------------------------------




or a Defaulting Lender)(a “Participant”); provided that (i) such selling Lender
shall remain a “Lender” for all purposes under this Credit Agreement (such
selling Lender’s obligations under the Credit Documents remaining unchanged) and
the Participant shall not constitute a Lender hereunder, and the Borrowers, the
Administrative Agent and the other Lenders shall continue to deal exclusively
with such selling Lender, and (ii) no such Participant shall have, or be
granted, rights to approve any amendment or waiver relating to this Credit
Agreement or the other Credit Documents except to the extent any such amendment
or waiver would (A) reduce the principal of or rate of interest on or fees in
respect of any Loans in which the Participant is participating or increase any
Commitments with respect thereto, or (B) postpone the date fixed for any payment
of principal (including the extension of the final maturity of any Loan or the
date of any mandatory prepayment, other than pursuant to Section 3.5), interest
or fees in which the Participant is participating. In the case of any such
participation, the Participant shall not have any rights under this Credit
Agreement or the other Credit Documents (the Participant’s rights against the
selling Lender in respect of such participation to be those set forth in the
participation agreement with such Lender creating such participation) and all
amounts payable by the Borrowers hereunder shall be determined as if such Lender
had not sold such participation; provided, however, that such Participant shall
be entitled to receive additional amounts under Sections 3.9, 3.12, 3.13 and
3.14 to the same extent that the Lender from which such Participant acquired its
participation would be entitled to the benefit of such cost protection
provisions (it being understood that the Participant shall be required to
provide the documentation required under Section 3.13(g) as if it were a Lender
and that the Participant shall be subject to the provisions of Section 3.15
regarding mitigation as if it were a Lender). Participations by a Person in a
Competitive Bid Loan of any Lender shall not be deemed “participations” for
purposes of this Section 11.3(c) and shall not be subject to the restrictions on
“participations” contained herein.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Credit Agreement notwithstanding any
notice to the contrary. For the avoidance of doubt, the



-120-



--------------------------------------------------------------------------------




Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.
(d)    The Administrative Agent, acting solely for this purpose as agent of the
Borrowers, shall maintain at the Administrative Agent’s office at the Agency
Services Address a copy of each assignment agreement delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amount of the Loans and LOC Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Credit Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(e)    Any Revolving Loan Lender (each, a “Designating Lender”) may at any time
designate one Designated Bank, which shall be an Affiliate of such Designating
Lender, to fund Competitive Bid Loans on behalf of such Designating Lender
subject to the terms of this Section 11.3(e) and the provisions in Section
11.3(b) and (c) shall not apply to such designation. No Lender may designate
more than one (1) Designated Bank. The parties to each such designation shall
execute and deliver to the Administrative Agent for its acceptance a Designation
Agreement. Upon such receipt of an appropriately completed Designation Agreement
executed by a Designating Lender and a designee representing that it is a
Designated Bank, the Administrative Agent will accept such Designation Agreement
and will give prompt notice thereof to the Borrowers, whereupon, (i) the
Borrowers shall execute and deliver to the Designating Bank a Designated Bank
Note payable to the order of the Designated Bank, (ii) from and after the
effective date specified in the Designation Agreement, the Designated Bank shall
become a party to this Credit Agreement with a right to make Competitive Bid
Loans on behalf of its Designating Lender pursuant to Section 2.2 after the
Borrowers have accepted a Competitive Bid Loan (or portion thereof) of the
Designating Lender, and (iii) the Designated Bank shall not be required to make
payments with respect to any obligations in this Credit Agreement except to the
extent of excess cash flow of such Designated Bank which is not otherwise
required to repay obligations of such Designated Bank which are then due and
payable; provided, however, that regardless of such designation and assumption
by the Designated Bank, the Designating Lender shall be and remain obligated to
the Borrowers, the Administrative Agent, and the other Lenders for each and
every of the obligations of the Designating Lender and its related Designated
Bank with respect to this Credit Agreement, including, without limitation, any
indemnification obligations under Section 10.7 hereof and any sums otherwise
payable to the Borrowers by the Designated Bank. Each Designating Lender shall
serve as the administrative agent of the Designated Bank and shall on behalf of,
and



-121-



--------------------------------------------------------------------------------




to the exclusion of, the Designated Bank: (i) receive any and all payments made
for the benefit of the Designated Bank and (ii) give and receive all
communications and notices and take all actions hereunder, including, without
limitation, votes, approvals, waivers, consents and amendments under or relating
to this Credit Agreement and the other Credit Documents. Any such notice,
communication, vote, approval, waiver, consent or amendment shall be signed by
the Designating Lender as administrative agent for the Designated Bank and shall
not be signed by the Designated Bank on its own behalf, but shall be binding on
the Designated Bank to the same extent as if actually signed by the Designated
Bank. The Borrowers, the Administrative Agent, and Lenders may rely thereon
without any requirement that the Designated Bank sign or acknowledge the same.
No Designated Bank may assign or transfer all or any portion of its interest
hereunder or under any other Credit Document, other than assignments to the
Designating Lender which originally designated such Designated Bank.
11.4     No Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Borrowers and the Administrative
Agent or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other circumstances
or constitute a waiver of the rights of the Administrative Agent or the Lenders
to any other or further action in any circumstances without notice or demand.
Any waiver of any provision of this Credit Agreement or consent to any departure
by the Borrowers therefrom shall be effective only in the specific instance and
for the purpose for which given.
11.5     Payment of Expenses; Indemnification.
The Borrowers jointly and severally agree to: (a) pay all reasonable
out-of-pocket costs and expenses of (i) each Agent-Related Person in connection
with (A) the negotiation, preparation, execution and delivery, syndication and
administration of this Credit Agreement and the other Credit Documents and the
documents and instruments referred to therein (including, without limitation,
the reasonable fees and expenses of counsel to the Administrative Agent) and (B)
any amendment, waiver or consent relating hereto and thereto including, but not
limited to, any such amendments, waivers or consents resulting from or related
to any work-out, renegotiation or restructure relating to the performance by the
Borrowers under this Credit Agreement, and (ii) the Agent-Related Persons and
the Lenders in connection with (A) enforcement or protection of rights under the
Credit Documents and the documents and instruments referred to herein and
therein (including any workouts or



-122-



--------------------------------------------------------------------------------




restructurings), including, without limitation, in connection with any such
enforcement, the reasonable fees and disbursements of counsel for the
Agent-Related Persons and each of the Lenders, and (B) any bankruptcy or
insolvency proceeding of a Borrower or any of its Subsidiaries, and (b)
indemnify the Agent-Related Persons, each Lender and its officers, directors,
employees, representatives, Affiliates and agents from and hold each of them
harmless against any and all losses, liabilities, claims, damages or expenses
incurred by any of them as a result of, or arising out of, or in any way related
to, or by reason of, any investigation, litigation or other proceeding (whether
or not any Agent-Related Person or any Lender is a party thereto) related to (i)
the entering into and/or performance of any Credit Document or the use of
proceeds of any Extensions of Credit or the consummation of any other
transactions contemplated in any Credit Document, including, without limitation,
the reasonable fees and disbursements of counsel incurred in connection with any
such investigation, litigation or other proceeding (but excluding any such
losses, liabilities, claims, damages or expenses to the extent incurred by
reason of the gross negligence or willful misconduct on the part of the Person
to be indemnified, as determined by a court of competent jurisdiction by a final
and non-appealable judgment), (ii) any Environmental Claim and (iii) any claims
for Non-Excluded Taxes. To the extent that the Borrowers for any reason fail to
indefeasibly pay any amount required above to be paid by it to the
Administrative Agent (or any sub-agent thereof), any Issuing Lender, any Swing
Lender or any Agent-Related Party of any of the foregoing, each Lender severally
agrees to pay to the Administrative Agent (or any such sub-agent), such Issuing
Lender, such Swing Lender or such Agent-Related Party, as the case may be, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the total Credit Exposure at such time) of such unpaid amount (including any
such unpaid amount in respect of a claim asserted by such Lender), such payment
to be made severally among them based on such Lenders’ pro rata share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), provided, further that, the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), such Issuing Lender or such Swing Lender in its capacity as such, or
against any Agent-Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), an Issuing Lender or a Swing
Lender in connection with such capacity.
11.6     Amendments, Waivers and Consents.
Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
and signed by the Required Lenders and the Borrowers and acknowledged by the
Administrative Agent; provided that no such amendment, change, waiver, discharge
or termination shall without the written consent of each Lender affected
thereby:
(a)    extend the final maturity of any Loan or any portion thereof or postpone
any other date fixed for any payment of principal (other than in accordance



-123-



--------------------------------------------------------------------------------




with Section 3.5(b)) or permit the expiration date of any Letter of Credit to be
after the Revolving Loan Maturity Date (except as provided in Section 2.3(a));
(b)    reduce the rate or extend the time of payment of interest (other than as
a result of waiving the applicability of any post-default increase in interest
rates) thereon or fees hereunder;
(c)    reduce or waive the principal amount of any Loan;
(d)    change the Commitment of a Lender from the amount thereof in effect,
other than pursuant to an assignment permitted under Sections 3.5 or 11.3(b) or
any reduction of the Commitments by the Borrowers pursuant to Section 2.1(e) (it
being further understood and agreed that a waiver of any Default or Event of
Default or a waiver of any mandatory reduction in the Commitments shall not
constitute a change in the terms of any Commitment of any Lender);
(e)    release either Borrower from its obligations, or release all or
substantially all of the Guarantors from their obligations, under the Credit
Documents; provided that the Administrative Agent may release a Guarantor in
accordance with Section 8.5 or in accordance with Section 11.19;
(f)    amend, modify or waive any provision of this Section 11.6 or Section 3.7,
3.8, or 9.1(a), or any provision of any Credit Document which, by its express
terms, requires the consent, approval, agreement or satisfaction of all of the
Lenders;
(g)    reduce any percentage specified in, or otherwise modify, the definition
of Required Lenders; or
(h)    consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under (or in respect of) the Credit Documents other than
any assignment or transfer by a Guarantor permitted under this Credit Agreement.
If any amendment, waiver or consent with respect to the Credit Documents has
been delivered in writing to a Lender by the Administrative Agent, and such
amendment, waiver or consent requires only the approval of the Required Lenders
to become effective, then such Lender shall have ten Business Days from the date
of receipt of such amendment, waiver or consent to respond thereto. Failure of a
Lender to timely respond to such amendment, waiver or consent shall be deemed an
approval by such Lender of such amendment, waiver or consent. The provisions of
this paragraph shall not apply to any amendment, waiver or consent regarding any
of the matters described in Section 11.6.(a) through 11.6(h).
No provision of Sections 2.2, 2.3 or 11.9, or any other provision that affects
the rights or duties of a Swing Lender or an Issuing Lender may be amended or
modified without the consent of each Swing Lender or each Issuing Lender, as
applicable. No provision of Section 10 or any other provision that affects the
rights and duties of the Administrative Agent may be amended or modified without
the consent of the Administrative Agent.



-124-



--------------------------------------------------------------------------------




Any increase in the Revolving Committed Amount pursuant to Section 2.7 hereof,
shall be effective only after obtaining the consent of each of the Lenders
electing to increase its respective Commitment and no other consent by any
Lender not electing to increase its Commitment shall be required for any such
increase in the Revolving Committed Amount.
Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any reorganization plan that affects the Loans or the
Letters of Credit, and each Lender acknowledges that the provisions of Section
1126(c) of the Bankruptcy Code supersedes the unanimous consent provisions set
forth herein and (y) the Required Lenders may consent to allow a Credit Party to
use cash collateral in the context of a bankruptcy or insolvency proceeding.
If, in connection with any proposed amendment, change, waiver, discharge or
termination of this Credit Agreement as contemplated by this Section 11.6, the
consent of the Required Lenders is obtained, but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrowers
shall have the right to replace all, but not less than all, of such
non-consenting Lender or Lenders (so long as all non-consenting Lenders are so
replaced) with one or more Eligible Assignees identified by the Borrowers
pursuant to Section 3.15 (as if each such non-consenting Lender had made a
request referred to in Section 3.15) and Section 11.3 so long as at the time of
such replacement each such new Lender consents to the proposed amendment,
change, waiver, discharge or termination.
11.7     Counterparts/Telecopy.
This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. Delivery of executed counterparts
by telecopy or in electronic format shall be as effective as an original and
shall constitute a representation that an original will be delivered. The words
“execute,” “execution,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including without limitation assignment and
assumptions, amendments or other modifications, Notices of Borrowing, waivers
and consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.



-125-



--------------------------------------------------------------------------------






11.8     Headings.
The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.
11.9     Defaulting Lender.
Notwithstanding any provision of this Credit Agreement to the contrary, if any
Lender becomes a Defaulting Lender, then the following provisions shall apply
for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unused portion of the Commitment of
such Defaulting Lender pursuant to Section 3.4(a);
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.2 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Lenders or Swing Lenders hereunder; third, to cash collateralize the
LC Exposure of the Issuing Lenders with respect to such Defaulting Lender;
fourth, as the Borrowers may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrowers, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize the Issuing Lenders’ future LC Exposure with respect to such
Defaulting Lender with respect to future Letters of Credit issued under this
Agreement in accordance with the procedures set forth in Section 2.3(l); sixth,
to the payment of any amounts owing to the Lenders, the Issuing Lenders or Swing
Lenders as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, the Issuing Lenders or the Swing Lenders against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against such Defaulting Lender as a result of such Defaulting Lender's breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent



-126-



--------------------------------------------------------------------------------




jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
5.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and Reimbursement Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or
Reimbursement Obligations owed to, such Defaulting Lender until such time as all
Loans and funded and unfunded participations in Reimbursement Obligations and
Swing Loans are held by the Lenders pro rata in accordance with the Commitments
hereunder without giving effect to any reallocation of Commitments under this
Section 11.9; any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 11.9(b) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;
(c)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 11.6); provided that any waiver,
amendment or modification that increases the Commitment of a Defaulting Lender,
forgives all or any portion of the principal amount of any Loan or Reimbursement
Obligations or interest thereon owing to a Defaulting Lender, reduces the
Applicable Percentage on the underlying interest rate owing to a Defaulting
Lender or extends the Revolving Loan Maturity Date shall require the consent of
such Defaulting Lender;
(d)    if any Swingline Exposure or unfunded LC Exposure exists at the time such
Lender becomes a Defaulting Lender then:
(i)    so long as the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation as if such reallocation were an extension of credit
hereunder (and, unless the Borrowers shall have otherwise notified the
Administrative Agent at such time, the Borrowers shall be deemed to have
represented and warranted that such conditions are satisfied at such time), all
or any part of the Swingline Exposure and unfunded LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Revolving Loan Commitment Percentages, but only
to the extent (x) the sum of all non-Defaulting Lenders’ Revolving Credit
Exposures plus such Defaulting Lender’s Swingline Exposure and unfunded LC
Exposure does not exceed the total of all non-Defaulting Lenders’ Commitments
and (y) such reallocation does not cause a non-Defaulting Lender’s Revolving
Credit Exposure to exceed its Commitment;



-127-



--------------------------------------------------------------------------------




(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall (x) within two Business Days
following notice by the Administrative Agent prepay such Swingline Exposure (or
the portion remaining after a partial reallocation as aforesaid) and (y) within
five Business Days following notice by the Administrative Agent, cash
collateralize for the benefit of the Issuing Lender only the Borrowers’
obligations corresponding to such Defaulting Lender’s unfunded LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.3(l) for so long as
such unfunded LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s unfunded LC Exposure pursuant to clause (ii) above, the Borrowers shall
not be required to pay any fees, and such fees shall not accrue, to such
Defaulting Lender pursuant to Section 3.4(b) with respect to such Defaulting
Lender’s unfunded LC Exposure during the period such Defaulting Lender’s
unfunded LC Exposure is cash collateralized;
(iv)    if the unfunded LC Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.4(b) shall be adjusted in accordance with such non-Defaulting Lenders’
reallocated Revolving Loan Commitment Percentages; and
(v)    if all or any portion of such Defaulting Lender’s unfunded LC Exposure is
neither reallocated nor cash collateralized pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, subject to the priorities set forth in Section
11.9(b), all Facility Fees that otherwise would have been payable to such
Defaulting Lender (solely with respect to the portion of such Defaulting
Lender’s Commitment that was utilized by such unfunded LC Exposure) under
Section 3.4(a) and Letter of Credit Fees payable under Section 3.4(b) with
respect to such Defaulting Lender’s unfunded LC Exposure shall be payable to the
Issuing Lender until and to the extent that such unfunded LC Exposure is
reallocated and/or cash collateralized; and
(e)    so long as such Lender is a Defaulting Lender, the Swing Lenders shall
not be required to fund any Swing Loan and the Issuing Lenders shall not be
required to issue, amend or increase any Letter of Credit, unless the related
exposure to the Swing Lenders and the Defaulting Lender’s then outstanding
unfunded LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrowers
in accordance with Section 4.12(c), and participating interests in any newly
made Swing Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders



-128-



--------------------------------------------------------------------------------




in a manner consistent with Section 11.9(c)(i) (and such Defaulting Lender shall
not participate therein).
If a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue, the
Swing Lenders shall not be required to fund any Swing Loan and the Issuing
Lenders shall not be required to issue, amend or increase any Letter of Credit,
unless the related exposure and the Defaulting Lender’s then outstanding
unfunded LC Exposure will be 100% covered by the Commitments of the
non-Defaulting Lenders or the Swing Lenders or the Issuing Lenders, as the case
may be, shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swing Lenders or the Issuing Lenders, as the case may be, to
defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrowers, the Swing Lenders and
the Issuing Lenders each agrees that a Defaulting Lender has adequately remedied
all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and unfunded LC Exposure of the Lenders shall be readjusted
to reflect the inclusion of such Lender’s Commitment and on such date such
Lender shall purchase at par such of the Loans of the other Lenders (other than
Competitive Bid Loans and Swing Loans) and the funded and unpaid participations
of the other Lenders in the Swing Loans and Letters of Credit as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans in accordance with its Revolving Loan Commitment Percentage,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrowers while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.





















-129-



--------------------------------------------------------------------------------




11.10     Survival of Indemnification and Representations and Warranties.
All indemnities set forth herein and all representations and warranties made
herein shall survive the execution and delivery of this Credit Agreement, the
making of the Loans, the issuance of the Letters of Credit and the repayment of
the Loans and other Obligations and the termination of the Commitments
hereunder.
11.11     Governing Law; Jurisdiction.
(a)    THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
Any legal action or proceeding with respect to this Credit Agreement or any
other Credit Document may be brought in the courts of the State of New York in
New York County, or of the United States for the Southern District of New York
and, by execution and delivery of this Credit Agreement, each Borrower hereby
irrevocably accepts for itself and in respect of its property, generally and
unconditionally, the exclusive jurisdiction of such courts. Each Borrower
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
for notices pursuant to Section 11.1, such service to become effective 15 days
after such mailing. Nothing herein shall affect the right of a Lender to serve
process in any other manner permitted by law or to commence legal proceedings or
to otherwise proceed against a Borrower in any other jurisdiction. Each Borrower
agrees that a final judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law; provided that nothing in this Section 11.11(a) is
intended to impair a Borrower’s right under applicable law to appeal or seek a
stay of any judgment.
(b)    Each Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document in the courts referred to in subsection (a) hereof and
hereby further irrevocably waives and agrees not to plead or claim in any such
court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.
11.12     Waiver of Jury Trial.
EACH OF THE PARTIES TO THIS CREDIT AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS



-130-



--------------------------------------------------------------------------------




CREDIT AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY.
11.13     Times of Day; Rates.
All references to time herein shall be references to Eastern Standard Time or
Eastern Daylight Time, as the case may be, unless specified otherwise. The
Administrative Agent does not warrant, nor accept responsibility, nor shall the
Administrative Agent have any liability with respect to the administration,
submission or any other matter related to the rates in the definition of
“Eurodollar Rate” or with respect to any comparable or successor rate thereto.
11.14     Severability.
If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
11.15     Entirety.
This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.
11.16     Binding Effect.
(a)    This Credit Agreement shall become effective at such time as all of the
conditions set forth in Section 5.1 have been satisfied or waived by the Lenders
and it shall have been executed by the Borrowers and the Administrative Agent,
and the Administrative Agent shall have received copies hereof (telefaxed or
otherwise) which, when taken together, bear the signatures of each Lender, and
thereafter this Credit Agreement shall be binding upon and inure to the benefit
of the Borrowers, the Administrative Agent and each Lender and their respective
successors and assigns.
(b)    This Credit Agreement shall be a continuing agreement and shall remain in
full force and effect until all Loans, LOC Obligations, interest, fees and other
Obligations have been paid in full and all Commitments and Letters of Credit
have been terminated. Upon termination, the Borrowers shall have no further
obligations (other than the indemnification provisions that survive) under the
Credit Documents; provided that should any payment, in whole or in part, of the
Obligations be rescinded or otherwise required to be restored or returned by the
Administrative Agent or any Lender, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, then the Credit Documents shall
automatically be



-131-



--------------------------------------------------------------------------------




reinstated and all amounts required to be restored or returned and all costs and
expenses incurred by the Administrative Agent or any Lender in connection
therewith shall be deemed included as part of the Obligations.
11.17     Confidentiality.
(a)    Each Lender Party agrees that it will use its reasonable best efforts to
keep confidential and to cause any representative designated under Section 7.11
to keep confidential any non-public Information (as defined below) from time to
time supplied to it under any Credit Document; provided, however, that nothing
herein shall prevent the disclosure of any such Information to (a) the extent a
Lender in good faith believes such disclosure is required by Requirement of Law
or by any subpoena or similar legal process, (b) counsel for a Lender Party or
to its accountants and other advisors, (c) bank examiners, auditors or
comparable Persons or any regulatory body having jurisdiction over a Lender
Party or its Affiliates (including any self-regulatory authority), (d) any
Affiliate of a Lender Party (it being understood that the persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (e) any other
Lender Party, or any assignee, transferee or participant, or, (i) any potential
assignee, transferee or participant, of all or any portion of any Lender’s
rights under this Credit Agreement who is notified of the confidential nature of
the Information or (ii) any actual or prospective counterparty (or its advisors)
to any swap or derivative transaction relating to the Borrowers and their
obligations; provided, such assignees, transferees, participants, counterparties
and advisors are advised of and agree to be bound by either the provisions of
this Section 11.3 or other provisions at least as restrictive as this Section
11, (f) any other Person in connection with any litigation to which any one or
more of the Lenders is a party (g) any other Person to whom disclosure of such
Information a Lender believes is necessary or appropriate in its reasonable
judgment in connection with the exercise of remedies or enforcement of rights
hereunder; and provided further that no Lender shall have any obligation under
this Section 11.17 to the extent any such Information becomes available on a
non-confidential basis from a source other than a Borrower or its Subsidiaries
or that any Information becomes publicly available other than by a breach of
this Section 11.17, (h) to any rating agency when required by it, provided that,
prior to any disclosure, such rating agency shall undertake in writing to
preserve the confidentiality of any confidential information relating to Credit
Parties received by it from any Agent-Related Person or any Lender, (i)
disclosure on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loans, (j) in connection with the exercise of any remedies
hereunder or under any other Credit Document or any action or proceeding
relating to this Credit Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder or (k) with the consent of a
Borrower or (l) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available



-132-



--------------------------------------------------------------------------------




to the a Lender Party or any of their respective Affiliates on a nonconfidential
basis from a source other than a Borrower. “Information” means all information
received from the Borrowers or their Subsidiaries relating to the Borrowers, any
such Subsidiary or their respective businesses, other than any such information
that is available to the Administrative Agent, the Issuing Lender or any Lender
on a nonconfidential basis prior to disclosure by the Borrowers or such
Subsidiary and other than information pertaining to this Credit Agreement
routinely provided by arrangers to data service providers, including league
table providers, that serve the lending industry; provided that, in the case of
information received from the Borrowers or such Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
(b)    Each Lender acknowledges that Information as defined in Section 11.17(a)
furnished to it pursuant to this Credit Agreement may include material
non-public information concerning the Borrowers and their related parties and
their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and Applicable Law, including Federal and state securities laws.
(c)    All Information, including requests for waivers and amendments, furnished
by the Borrowers or the Administrative Agent pursuant to, or in the course of
administering this Credit Agreement will be syndicate-level information, which
may contain material non-public information about the Borrowers and their
related parties or their respective securities. Accordingly, each Lender
represents to the Borrowers and the Administrative Agent that it has identified
in its Administrative Questionnaire a credit contact who may receive Information
that may contain material non-public information in accordance with its
compliance procedures and Applicable Law.
(d)    The provisions of this Section 11.17 shall survive the full repayment of
amounts due and the termination of this Credit Agreement for a period of one (1)
year.
11.18     Further Assurances.
The Borrowers agree, upon the request of the Administrative Agent, to promptly
take such actions as are necessary to carry out the intent of this Credit
Agreement and the other Credit Documents.





-133-



--------------------------------------------------------------------------------




11.19     Release of Guarantors.
If a Guarantor no longer qualifies as the owner of Unencumbered Properties or
becomes an Eligible Subsidiary, then, as long as no Default or Event of Default
exists after giving effect to such event, the Lenders agree to release such
Guarantor from its obligations hereunder. The Lenders and the Issuing Lenders
irrevocably authorize the Administrative Agent, upon receipt of a certificate
from a Responsible Officer and a legal opinion of counsel regarding the
requirements set forth in the first sentence of this Section 11.19, to release
any Guarantor from its obligations under the Guaranty. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 11.19.
11.20     USA PATRIOT Act.
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each
Borrower, which information includes the name and address of each Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Borrower in accordance with the Act. Each Borrower
shall, promptly following a request by the Administrative Agent or any Lender,
provide all documentation and other information that the Administrative Agent or
such Lender requests in order to comply with its ongoing obligations under
applicable “know your customer” and anti-money laundering rules and regulations,
including the Act.
11.21     Limitation on Liability.
Each Borrower waives any right to assert or make any claim against any Lender,
any Swing Lender, any Issuing Lender or the Administrative Agent for (or to sue
any Lender, any Swing Lender, any Issuing Lender or the Administrative Agent
upon any claim for) any special, indirect, incidental, punitive or consequential
damages in respect of any breach or wrongful conduct (whether the claim is based
on contract, tort or duty imposed by law) in connection with, arising out of or
in any way related to this Credit Agreement, any other Credit Document or the
transactions contemplated hereby or thereby, or any act, omission or event in
connection therewith. No indemnitee referred to in Section 11.5 above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby, except to the extent arising from such indemnitee’s gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable judgment.





-134-



--------------------------------------------------------------------------------




11.22     No Fiduciary Duty.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each Borrower and each other Credit Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arrangers, and the Lenders are arm’s-length
commercial transactions between the Borrowers, each other Credit Party and their
respective Affiliates, on the one hand, and the Administrative Agent, the
Arrangers and the Lenders, on the other hand, (B) each Borrower and the other
Credit Parties have consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrowers and each
other Credit Party are capable of evaluating, and understand and accept, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Credit Documents; (ii) (A) the Administrative Agent, the Arrangers and
each Lender is and has been acting solely as a principal and, except as
expressly agreed in writing by the relevant parties, has not been, is not, and
will not be acting as an advisor, agent or fiduciary for the Borrowers, any
other Credit Party or any of their respective Affiliates, or any other Person
and (B) neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to the Borrowers, any other Credit Party or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Credit Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrowers, the other Credit
Parties and their respective Affiliates, and neither the Administrative Agent,
the Arrangers nor any Lender has any obligation to disclose any of such
interests to the Borrowers, any other Credit Party or any of their respective
Affiliates. To the fullest extent permitted by law, the Borrowers and each other
Credit Party hereby waive and release any claims that they may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.23     Additional Guaranties.
BOP may designate as guarantors of the Obligations one or more limited partners
of BOP (“Additional Guarantors”); provided that the Administrative Agent and
each Lender shall have reasonably satisfied itself with respect to “know your
customer” and applicable Anti-Corruption Laws and Sanctions in respect of any
such proposed Guarantor. The guarantees executed by the Guarantors pursuant to
this Section 11.23 (“Additional Guarantees”) shall not exceed $75,000,000 in the
aggregate. The Additional Guarantees shall be guarantees of collection and not
guarantees of payment, shall otherwise be reasonably acceptable to the
Administrative Agent, and shall be acknowledged by the Administrative Agent,
effective upon their execution by the Additional Guarantors. To evidence the
Lenders’ acceptance thereof, the Lenders hereby authorize the Administrative
Agent to accept such Additional Guarantees on their behalf in accordance with
this Section 11.23



-135-



--------------------------------------------------------------------------------










{REMAINDER OF PAGE INTENTIONALLY LEFT BLANK}



-136-



--------------------------------------------------------------------------------






Each of the parties hereto has caused a counterpart of this Third Amended and
Restated Revolving Credit Agreement to be duly executed and delivered as of the
date first above written.
BORROWERS:        BRANDYWINE REALTY TRUST,
a Maryland real estate investment trust
By:                     
Name: Thomas E. Wirth
Title: Executive Vice President and Chief Financial Officer
BRANDYWINE OPERATING PARTNERSHIP,
L.P., a Delaware limited partnership
By:    Brandywine Realty Trust, a Maryland real estate investment trust, its
general partner
By:                     
Name: Thomas E. Wirth
Title: Executive Vice President and Chief Financial Officer








